Exhibit 10.2

 

EXECUTION COPY



 

 

UP TO U.S. $300,000,000

 

LOAN AND SERVICING AGREEMENT

 

by and among

 

BUSINESS DEVELOPMENT CORPORATION OF AMERICA,
as the Collateral Manager

 

BDCA FUNDING I, LLC,
as the Borrower

 

EACH OF THE LENDERS
FROM TIME TO TIME PARTY HERETO,
as the Lenders

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as the Administrative Agent

 

and

 

U.S. BANK NATIONAL ASSOCIATION,

 

as the Collateral Agent and as the Collateral Custodian

 

Dated as of August 28, 2020

 

 







 

 

     Table of Contents                    Page             ARTICLE I. DEFINITION
 2    Section 1.1.  Certain Defined Terms  2    Section 1.2.  Other Terms  41   
Section 1.3.  Computation of Time Periods  41    Section 1.4.  Interpretation
 41  ARTICLE II. THE FACILITY  43    Section 2.1.  Advances  43    Section 2.2. 
Procedures for Advances by the Lenders  43    Section 2.3.  Reduction of the
Facility Amount; Mandatory and Optional Repayments  44    Section 2.4. 
Determination of Interest  45    Section 2.5.  Evidence of Advances  45   
Section 2.6.  Principal Repayments  46    Section 2.7.  Interest Settlement
Procedures before the Default Period  46    Section 2.8.  Principal Settlement
Procedures before the Default Period  47    Section 2.9.  Settlement Procedures
during the Default Period  48    Section 2.10.  Collections and Allocations  49 
  Section 2.11.  Payments, Computations, Etc.  50    Section 2.12.  Collateral
Assignment of Agreements  51    Section 2.13.  Fees  51    Section 2.14. 
Increased Costs; Capital Adequacy; Illegality  52    Section 2.15.  Taxes  53   
Section 2.16.  Substitution and Transfer of Loans  56    Section 2.17. 
Discretionary Sales  59    Section 2.18.  Instructions to the Collateral Agent
 61    Section 2.19.  Defaulting Lenders  61  ARTICLE III. CONDITIONS TO CLOSING
 63    Section 3.1.  Conditions to Closing  63    Section 3.2.  Conditions
Precedent to All Advances  65    Section 3.3.  Advances Do Not Constitute a
Waiver  67 

 



-i-

 

 

     Table of Contents          (continued)            Page              
Section 3.4.  Custodianship; Transfer of Loans and Permitted Investments  68 
ARTICLE IV. REPRESENTATIONS AND WARRANTIES  69    Section 4.1.  Representations
and Warranties of the Borrower  69    Section 4.2.  Representations and
Warranties of the Borrower Relating to the Agreement and the Collateral  81   
Section 4.3.  Representations and Warranties of the Collateral Manager  82   
Section 4.4.  Representations and Warranties of the Collateral Agent  87   
Section 4.5.  Representations and Warranties of the Collateral Custodian  87 
ARTICLE V. GENERAL COVENANTS  88    Section 5.1.  Affirmative Covenants of the
Borrower  88    Section 5.2.  Negative Covenants of the Borrower  93   
Section 5.3.  Affirmative Covenants of the Collateral Manager  96   
Section 5.4.  Negative Covenants of the Collateral Manager  98    Section 5.5. 
Affirmative Covenants of the Collateral Agent  100    Section 5.6.  Negative
Covenants of the Collateral Agent  100    Section 5.7.  Affirmative Covenants of
the Collateral Custodian  100    Section 5.8.  Negative Covenants of the
Collateral Custodian  101  ARTICLE VI. ADMINISTRATION AND SERVICING OF CONTRACTS
 101    Section 6.1.  Designation of the Collateral Manager  101   
Section 6.2.  Duties of the Collateral Manager  102    Section 6.3. 
Authorization of the Collateral Manager  104    Section 6.4.  Collection of
Payments; Accounts  105    Section 6.5.  Collateral Management Compensation
 106    Section 6.6.  Payment of Certain Expenses by Collateral Manager  107   
Section 6.7.  Reports  107    Section 6.8.  Annual Statement as to Compliance
 108    Section 6.9.  Annual Independent Public Accountant's Collateral
Management Reports  109    Section 6.10.  The Collateral Manager Not to Resign
 109 

 

-ii-

 



 

     Table of Contents          (continued)             Page            
Section 6.11.  Collateral Manager Defaults  110    Section 6.12.  Appointment of
Successor Collateral Manager  112  ARTICLE VII. THE COLLATERAL AGENT  113   
Section 7.1.  Designation of the Collateral Agent  113    Section 7.2.  Duties
of the Collateral Agent  114    Section 7.3.  Merger or Consolidation  116   
Section 7.4.  Collateral Agent Compensation  116    Section 7.5.  Collateral
Agent Removal  116    Section 7.6.  Limitation on Liability  116   
Section 7.7.  Collateral Agent Resignation  118  ARTICLE VIII. THE COLLATERAL
CUSTODIAN  119    Section 8.1.  Designation of Collateral Custodian  119   
Section 8.2.  Duties of Collateral Custodian  119    Section 8.3.  Merger or
Consolidation  122    Section 8.4.  Collateral Custodian Compensation  122   
Section 8.5.  Collateral Custodian Removal  122    Section 8.6.  Limitation on
Liability  122    Section 8.7.  The Collateral Custodian Resignation  124   
Section 8.8.  Release of Documents  124    Section 8.9.  Return of Required Loan
Documents  125    Section 8.10.  Access to Certain Documentation and Information
Regarding the Collateral; Audits  125    Section 8.11.  Bailment  126 
ARTICLE IX. SECURITY INTEREST  126    Section 9.1.  Grant of Security Interest
 126    Section 9.2.  Release of Lien on Collateral  127    Section 9.3. 
Further Assurances  127    Section 9.4.  Remedies  127    Section 9.5.  Waiver
of Certain Laws  128    Section 9.6.  Power of Attorney  128 

 

-iii-

 



 

     Table of Contents          (continued)             Page            
ARTICLE X. TERMINATION EVENTS  129    Section 10.1.  Termination Events  129   
Section 10.2.  Remedies  131  ARTICLE XI. INDEMNIFICATION  133    Section 11.1. 
Indemnities by the Borrower  133    Section 11.2.  Indemnities by the Collateral
Manager  136    Section 11.3.  Legal Proceedings  139    Section 11.4. 
After-Tax Basis  139  ARTICLE XII. THE ADMINISTRATIVE AGENT  139   
Section 12.1.  The Administrative Agent  139  ARTICLE XIII. MISCELLANEOUS  143 
  Section 13.1.  Amendments and Waivers  143    Section 13.2.  Notices, Etc.
 144    Section 13.3.  Ratable Payments  145    Section 13.4.  No Waiver;
Remedies  145    Section 13.5.  Binding Effect; Benefit of Agreement  145   
Section 13.6.  Term of this Agreement  145    Section 13.7.  Governing Law;
Consent to Jurisdiction; Waiver of Objection to Venue, Service of Process  146 
  Section 13.8.  Waiver of Jury Trial  146    Section 13.9.  Costs and Expenses
 146    Section 13.10.  No Proceedings  147    Section 13.11.  Recourse Against
Certain Parties  147    Section 13.12.  Protection of Right, Title and Interest
in the Collateral; Further Action Evidencing Advances  148    Section 13.13. 
Confidentiality  150    Section 13.14.  Execution in Counterparts; Severability;
Integration  151    Section 13.15.  Waiver of Setoff  151    Section 13.16. 
Binding Effect; Register; Assignability; Multiple Lenders  151   
Section 13.17.  Heading and Exhibits  152    Section 13.18.  Non-Confidentiality
of Tax Treatment  153    Section 13.19.  Intent of Parties  153 

 



-iv-

 

 

   EXHIBITS      EXHIBIT A-1  Form of Borrowing Notice EXHIBIT A-2  Form of
Repayment Notice (Reduction of Advances Outstanding/Facility Amount)
EXHIBIT A-3  Form of Borrowing Base Certificate EXHIBIT A-4  Form of Approval
Notice EXHIBIT B  [Reserved] EXHIBIT C  Form of Collateral Management Report
EXHIBIT D-1  Form of Officer's Certificate as to Solvency (BDCA Funding I, LLC)
EXHIBIT D-2  Form of Officer's Certificate as to Solvency (Business Development
Corporation of America) EXHIBIT D-3  [Reserved] EXHIBIT E-1  Form of Officer's
Closing Certificate (BDCA Funding I, LLC) EXHIBIT E-2  Form of Officer's Closing
Certificate (Business Development Corporation of America) EXHIBIT E-3 
[Reserved] EXHIBIT F-1  Form of Power of Attorney (BDCA Funding I, LLC)
EXHIBIT F-2  Form of Power of Attorney (Collateral Manager) EXHIBIT F-3  Form of
Power of Attorney (Originator) EXHIBIT G  Form of Release of Required Loan
Documents EXHIBIT H  Form of Collateral Manager's Certificate EXHIBIT I  Form of
Transferee Letter EXHIBIT J  Form of Joinder Supplement EXHIBIT K  Form of
Required Loan Documents Certificate EXHIBIT L  Form of Loan Checklist

 



-v-



 

SCHEDULES

 

SCHEDULE I             Condition Precedent Documents

SCHEDULE II            Location of Required Loan Documents

SCHEDULE III          Agreed-Upon Procedures For Independent Public Accountants

 

ANNEXES

 

ANNEX A              Addresses for Notices

ANNEX B               Commitments

 



-vi-



 

LOAN AND SERVICING AGREEMENT

 

THIS LOAN AND SERVICING AGREEMENT (as amended, modified, waived, supplemented,
restated or replaced from time to time, this "Agreement") is made as of this
August 28, 2020, by and among:

 

(1)            BUSINESS DEVELOPMENT CORPORATION OF AMERICA, a Maryland
corporation ("BDCA"), as collateral manager (together with its successors and
assigns in such capacity, the "Collateral Manager");

 

(2)            bdca fUNDING i, llc, a Delaware limited liability company, as the
borrower (together with its successors and assigns in such capacity, the
"Borrower");

 

(3)            EACH OF THE LENDERS FROM TIME TO TIME PARTY HERETO (together with
its respective successors and assigns in such capacity, each a "Lender" and
collectively, the "Lenders");

 

(5)            WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association ("WFBNA"), not in its individual capacity but solely as the
administrative agent for the Lenders hereunder (together with its successors and
assigns in such capacity, the "Administrative Agent"), and

 

(6)            U.S. BANK NATIONAL ASSOCIATION, national banking association
("USB"), not in its individual capacity but solely as the collateral agent
(together with its successors and assigns in such capacity, the "Collateral
Agent"), and not in its individual capacity but solely as the collateral
custodian (together with its successors and assigns in such capacity, the
"Collateral Custodian").

 

PRELIMINARY STATEMENT

 

WHEREAS, the Borrower desires that each Lender extend financing on the terms and
conditions set forth herein; and

 

WHEREAS, each Lender desires to extend financing on the terms and conditions set
forth herein.

 

NOW, THEREFORE, based upon the foregoing recitals, the premises and the mutual
agreements herein contained, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

 



1

 

 

ARTICLE I.

 

DEFINITION

 

Section 1.1.         Certain Defined Terms.

 

Certain capitalized terms used throughout this Agreement are defined in this
Section 1.1. As used in this Agreement and its schedules, exhibits and other
attachments, unless the context requires a different meaning, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

 

"1940 Act": The Investment Company Act of 1940, as amended, and the rules and
regulations promulgated thereunder.

 

"Account": Any of the Collection Account, the Principal Collections Account, the
Interest Collections Account and any sub-accounts thereof deemed appropriate or
necessary by the Administrative Agent or the Collateral Agent after consultation
with the Borrower for convenience in administering such accounts.

 

"Accreted Interest": Interest accrued on a Loan that is added to the principal
amount of such Loan instead of being paid as interest as it accrues.

 

"Accrual Period": With respect to the first Payment Date, the period from and
including the Closing Date to and including the Determination Date immediately
preceding the first Payment Date and with respect to any subsequent Payment
Date, the period commencing on the first day of the calendar month in which the
preceding Payment Date occurred and ending on the Determination Date immediately
preceding the month in which the Payment Date occurs.

 

"Action": Defined in Section 11.3.

 

"Additional Amount": Defined in Section 2.15(a).

 

"Adjusted Borrowing Value" means for any Loan, for any date of determination, an
amount equal to the lowest of: (i) the OLB of such Loan at such time, (ii) the
Assigned Value of such Loan on the date of its acquisition multiplied by the OLB
of such Loan at such time and (iii) the Assigned Value of such Loan at such time
multiplied by the OLB of such Loan at such time; provided that, the parties
hereby agree that the Adjusted Borrowing Value of any Loan that is no longer an
Eligible Loan shall be zero.

 

"Administrative Agent": WFBNA, in its capacity as administrative agent for the
Lenders, together with its successors and assigns, including any successor
appointed pursuant to Article XII.

 

"Advance": Each funding by the Lenders hereunder.

 

"Advance Rate": With respect to any Loan on any Measurement Date, the
corresponding percentage for the type of Loan set forth below:

 



2

 

 

Type of Loan Advance Rate     Broadly Syndicated Loan 70.0%     Middle Market
Loan 67.5%     Second Lien Loan 25.0%


 

"Advances Outstanding": On any date of determination, the aggregate principal
amount of all Advances outstanding on such date, reduced by the aggregate
Principal Collections received and distributed as repayment of principal amounts
of Advances and any other amounts received by the Lenders to repay the principal
amounts of Advances, and after giving effect to the making of new Advances on
such date; provided that the principal amounts of Advances outstanding shall not
be reduced by any Principal Collections or other amounts if on such date of
determination such Principal Collections or other amounts are rescinded or must
be returned for any reason.

 

"Affected Party": The Administrative Agent, each Lender, each of their
respective Affiliates, and all assignees and participants of each Lender and any
sub-agent of the Administrative Agent and successor thereto.

 

"Affiliate": With respect to a Person, means any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person, or is a director or officer of such Person; provided that for purposes
of determining whether any Loan is an Eligible Loan or any Obligor is an
Eligible Obligor, the term "Affiliate" shall not include any Affiliate
relationship which may exist solely as a result of direct or indirect ownership
of, or control by, a common Financial Sponsor; provided further that with
respect to the Borrower or the Collateral Manager, the term "Affiliate" shall
not include any Portfolio Company except as expressly set forth herein. For
purposes of this definition, "control," when used with respect to any specified
Person means the possession, directly or indirectly, of the power to vote 20% or
more of the voting securities of such Person or to direct or cause the direction
of the management or policies of such Person, whether through the ownership of
voting securities, by contract or otherwise.

 

"Aggregate Unpaids": At any time, an amount equal to the sum of all accrued and
unpaid Advances Outstanding, Interest, Commitment Fees, Facility Margin,
Prepayment Penalties and all other accrued and unpaid amounts owed by the
Borrower to the Lenders, the Administrative Agent, the Collateral Agent and the
Collateral Custodian hereunder (including, without limitation, all Indemnified
Amounts, other amounts payable under Article XI and amounts required to be paid
under Section 2.7, Section 2.8, Section 2.9, Section 2.13, Section 2.14 and
Section 2.15 to any Indemnified Party) or by the Borrower or any other Person
under any fee letter delivered in connection with the transactions contemplated
by this Agreement (including, without limitation, each Lender Fee Letter and the
WFBNA Fee Letter), in each case whether or not such payments are due.

 

"Anti-Corruption Laws": (a) the U.S. Foreign Corrupt Practices Act of 1977, as
amended; (b) the U.K. Bribery Act 2010, as amended; and (c) any other
anti-bribery or anti-corruption laws, regulations or ordinances in any
jurisdiction in which the Borrower or any member of the Borrowing Group is
located or doing business.

 



3

 

 

"Anti-Money Laundering Laws": Applicable laws or regulations in any jurisdiction
in which the Borrower or any member of the Borrowing Group is located or doing
business that relates to money laundering, any predicate crime to money
laundering, or any financial record keeping and reporting requirements related
thereto.

 

"Applicable Law": For any Person or property of such Person, all existing and
future laws, rules, regulations (including proposed, temporary and final income
tax regulations), statutes, treaties, codes, ordinances, permits, certificates,
orders, licenses of and interpretations by any Governmental Authority applicable
to such Person (including, without limitation, predatory and abusive lending
laws, usury laws, the Dodd-Frank Wall Street Reform and Consumer Protection Act,
the Federal Truth-in-Lending Act, the Equal Credit Opportunity Act, the Fair
Credit Billing Act, the Fair Credit Reporting Act, the Fair Debt Collection
Practices Act, the Federal Trade Commission Act, the Magnuson-Moss Warranty Act,
the Federal Reserve Board's Regulations "B" and "Z", the Servicemembers Civil
Relief Act of 2003 and state adaptations of the National Consumer Act and of the
Uniform Consumer Credit Code and all other consumer credit laws and equal credit
opportunity and disclosure laws) and applicable judgments, decrees, injunctions,
writs, awards or orders of any court, arbitrator or other administrative,
judicial, or quasi-judicial tribunal or agency of competent jurisdiction.

 

"Applicable LIBOR Rate": With respect to any Loan, the definition of "LIBOR
Rate" (including any successor to "LIBOR Rate" based on SOFR) or any comparable
definition in the Underlying Instruments for such Loan.

 

"Applicable Prime Rate": With respect to any Loan, the prime or base rate
applicable to such Loan pursuant to the Underlying Instruments for such Loan.

 

"Approval Notice": With respect to any Eligible Loan, the written notice, in
substantially the form attached hereto as Exhibit A-4, evidencing the approval
by the Administrative Agent, in its sole discretion, of the acquisition by the
Borrower of such Eligible Loan.

 

"Asset Coverage Ratio" means the ratio, determined on a consolidated basis,
without duplication, in accordance with GAAP, of (a) the fair value of the total
assets of BDCA and its Subsidiaries as required by, and in accordance with, the
1940 Act and any orders of the SEC issued to BDCA to be determined by the Board
of Directors of BDCA and reviewed by its auditors, less all liabilities (other
than Indebtedness, including Indebtedness hereunder) of BDCA and its
Subsidiaries, to (b) the aggregate amount of Indebtedness of BDCA and its
Subsidiaries; provided that the calculation of the Asset Coverage Ratio shall
not include Subsidiaries that are not required to be included by the 1940 Act as
affected by such orders of the SEC issued to BDCA including, if set forth in any
such order, any Subsidiary which is a small business investment company which is
licensed by the Small Business Administration to operate under the Small
Business Investment Act of 1958.

 

"Assigned Documents": Defined in Section 2.12.

 

"Assigned Value": With respect to each Loan, as of any date of determination,
the lower of (i) the Purchase Price of such Loan or (ii) the value (expressed as
a percentage of par) of such Loan as determined by the Administrative Agent in
its sole discretion, as of the Closing Date or any subsequent Funding Date or at
any time after a Value Adjustment Event, in each case subject to the following
terms:

 



4

 

 

(a)            If a Value Adjustment Event of the type described in clauses
(ii), (iv),or (vi) of the definition thereof with respect to such Loan occurs,
the Assigned Value of such Loan will, automatically and without further action
by the Administrative Agent, be zero unless otherwise agreed to by the
Administrative Agent.

 

(b)            If a Value Adjustment Event of the type described in clauses (i),
(iii), (v) or (vii) of the definition thereof with respect to such Loan occurs,
"Assigned Value" may be amended by the Administrative Agent, in its sole
discretion; provided that (in the case of any Loan that is not a Broadly
Syndicated Loan), solely with respect to the occurrence of a Value Adjustment
Event of the type described in clause (B)(i) of the definition thereof,
immediately after giving effect to any such reevaluation, the Assigned Value
shall not be lower than the applicable Assigned Value Floor.

 

(c)            The Assigned Value of any Broadly Syndicated Loan that is rated
(or the Obligor thereof is rated) at least "B-" by S&P and "B3" by Moody's as of
such date of determination and that has an observable quote from LoanX Mark-It
Partners, Loan Pricing Corporation or from another pricing service selected by
the Administrative Agent shall not be less than the price (expressed as a
percentage of par) of (i) the average of the published bid side prices based
upon information from three secondary loan market dealers active in the trading
of such Broadly Syndicated Loan or obligations or securities similar thereto or
pricing services (one of which must be Loan-X Mark-It Partners or, if a bid side
price from Loan-X Mark-It Partners is unavailable, Loan Pricing Corporation),
(ii) if a price cannot be obtained pursuant to the means contemplated by clause
(i) hereof, the price determined as the average of the published bid side prices
based upon information from two secondary loan market dealers active in the
trading of such Broadly Syndicated Loan or obligations or securities similar
thereto or pricing services (one of which shall be Loan-X Mark-It Partners or
Loan Pricing Corporation if a bid side price from Loan-X Mark-It Partners is
unavailable), or (iii) if a price cannot be obtained pursuant to the means
contemplated by clauses (i) or (ii) hereof, the price determined by Loan-X
Mark-It Partners or Loan Pricing Corporation if a bid side price from Loan-X
Mark-It Partners is unavailable.

 

(d)            If (i) the Net Senior Leverage Ratio, the Net Leverage Ratio or
the Interest Coverage Ratio, as the case may be, of any Loan for which the
Assigned Value has been decreased due to a Value Adjustment Event of the type
described in clause (i) of the definition thereof, as applicable, improves to a
level such that no Value Adjustment Event would be required at the time of
determination, or (ii) the Obligor of any Loan for which the Assigned Value has
been decreased due solely to a Value Adjustment Event of the type described in
clause (vii) of the definition thereof, cures the delivery requirements
thereunder, then in each case the Borrower may request in writing the
reevaluation from time to time, with respect to any Loan subject to this clause
(c), and upon such request the Administrative Agent shall reevaluate the
Assigned Value of such Loan; provided that such Assigned Value may not increase
above the Purchase Price of such Loan as of the applicable Funding Date.

 



5

 

 

(e)            The Administrative Agent shall promptly notify the Collateral
Manager of any change effected by the Administrative Agent to the Assigned Value
of any Loan.

 

"Assigned Value Floor": The Assigned Value that would result in the Facility
Attachment Ratio for any Loan (based upon such Loan's Net Senior Leverage Ratio
or Net Leverage Ratio, as applicable) equating to the "Minimum Facility
Attachment Ratio" specified in accordance with the following grids:

 

Broadly Syndicated
Loans and Middle
Market Loans          

Net Senior

Leverage Ratio

Minimum Facility Attachment Ratio   < 4.25x 2.90x   ≥ 4.25 and < 5.00x 2.80x   ≥
5.00 and < 6.00x 2.70x   ≥ 6.00 and < 7.00x 2.60x   ≥ 7.00 and < 8.00x 2.40x   ≥
8.00x 0.00x         Second Lien Loans           Net Leverage Ratio Minimum
Facility Attachment Ratio   < 5.00x Facility Attachment Ratio as of Funding Date
  ≥ 5.00 and < 6.00x Facility Attachment Ratio as of Funding Date less 0.25x   ≥
6.00 and < 7.00x Facility Attachment Ratio as of Funding Date less 0.50x   ≥
7.00x 0.0x         Designated Loan           Net Leverage Ratio Minimum Facility
Attachment Ratio   Less than 6.00x The lesser of (i) the Facility Attachment
Ratio as of Funding Date and (ii) 2.00x   6.00x and Over 0.00x  

 

"Availability": At any time, an amount equal to the positive excess, if any, of
(i) the Borrowing Base over (ii) the Advances Outstanding on such day; provided
that at all times on and after the earlier to occur of the Reinvestment Period
End Date or the Termination Date, the Availability shall be zero.

 

"Available Funds": With respect to any Payment Date, all amounts on deposit in
the Collection Account (including, without limitation, any Collections with
respect to Loans included in the Collateral and earnings from Permitted
Investments in the Collection Account), during the immediately preceding Accrual
Period.

 



6

 

 

"Bankruptcy Code": The United States Bankruptcy Reform Act of 1978 (11 U.S.C. §
101, et seq.), as amended from time to time.

 

"Base Rate": On any date, a fluctuating per annum interest rate equal to the
higher of (a) the Prime Rate or (b) the Federal Funds Rate plus 0.5%; provided
that, notwithstanding the foregoing, at any time the LIBOR Rate exceeds the
higher of the rates specified in clauses (a) and (b), then the Base Rate shall
be increased by such excess.

 

"BDCA": Defined in the Preamble.

 

"Benchmark Replacement": The sum of: (a) the alternate benchmark rate (which may
include Term SOFR) that has been selected by the Administrative Agent and the
Borrower giving due consideration to (i) any selection or recommendation of a
replacement rate or the mechanism for determining such a rate by the Relevant
Governmental Body or (ii) any evolving or then-prevailing market convention for
determining a rate of interest as a replacement to the LIBOR Rate for Dollar
denominated syndicated credit facilities and (b) the Benchmark Replacement
Adjustment; provided that, if the Benchmark Replacement as so determined would
be less than zero, the Benchmark Replacement will be deemed to be zero for the
purposes of this Agreement.

 

"Benchmark Replacement Adjustment": With respect to any replacement of the LIBOR
Rate with an Unadjusted Benchmark Replacement for each applicable Accrual
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by the Administrative Agent and the Borrower giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the LIBOR Rate with the applicable Unadjusted Benchmark
Replacement by the Relevant Governmental Body or (ii) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
the LIBOR Rate with the applicable Unadjusted Benchmark Replacement for Dollar
denominated syndicated credit facilities at such time.

 

"Benchmark Replacement Conforming Changes": With respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of "Prime Rate," the definition of "Federal Funds
Rate," the definition of "Accrual Period," timing and frequency of determining
rates and making payments of interest and other administrative matters) that the
Administrative Agent, in consultation with the Borrower, decides may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).

 

"Benchmark Replacement Date": The earlier to occur of the following events with
respect to the LIBOR Rate:

 



7

 

 

(1)            in the case of clause (1) or (2) of the definition of "Benchmark
Transition Event," the later of (a) the date of the public statement or
publication of information referenced therein and (b) the date on which the
administrator of the LIBOR Rate permanently or indefinitely ceases to provide
the LIBOR Rate; or

 

(2)            in the case of clause (3) of the definition of "Benchmark
Transition Event," the date of the public statement or publication of
information referenced therein.

 

"Benchmark Transition Event": The occurrence of one or more of the following
events with respect to the LIBOR Rate:

 

(1)            a public statement or publication of information by or on behalf
of the administrator of the LIBOR Rate announcing that such administrator has
ceased or will cease to provide the LIBOR Rate, permanently or indefinitely,
provided that, at the time of such statement or publication, there is no
successor administrator that will continue to provide the LIBOR Rate;

 

(2)            a public statement or publication of information by the
regulatory supervisor for the administrator of the LIBOR Rate, the U.S. Federal
Reserve System, an insolvency official with jurisdiction over the administrator
for the LIBOR Rate, a resolution authority with jurisdiction over the
administrator for the LIBOR Rate or a court or an entity with similar insolvency
or resolution authority over the administrator for the LIBOR Rate, which states
that the administrator of the LIBOR Rate has ceased or will cease to provide the
LIBOR Rate permanently or indefinitely, provided that, at the time of such
statement or publication, there is no successor administrator that will continue
to provide the LIBOR Rate; or

 

(3)            a public statement or publication of information by the
regulatory supervisor for the administrator of the LIBOR Rate announcing that
the LIBOR Rate is no longer representative.

 

"Benchmark Transition Start Date": (a) In the case of a Benchmark Transition
Event, the earlier of (i) the applicable Benchmark Replacement Date and (ii) if
such Benchmark Transition Event is a public statement or publication of
information of a prospective event, the 90th day prior to the expected date of
such event as of such public statement or publication of information (or if the
expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.

 

"Benchmark Unavailability Period": If a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBOR Rate
and solely to the extent that the LIBOR Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBOR Rate for all purposes hereunder in accordance with
Section 13.1 and (y) ending at the time that a Benchmark Replacement has
replaced the LIBOR Rate for all purposes hereunder pursuant to Section 13.1(c).

 



8

 

 

"Beneficial Ownership Regulation": 31 C.F.R. § 1010.320.

 

"Benefit Plan Investor": A "benefit plan investor" as defined in Department of
Labor regulation 29 C.F.R. Section 2510.3-101, as modified by Section 3(42) of
ERISA, which includes an employee benefit plan that is subject to the fiduciary
responsibility provisions of Title I of ERISA, a plan that is subject to
Section 4975 of the Code, and an entity the underlying assets of which are
deemed to include plan assets of any such employee benefit plan or plan.

 

"Borrower": Defined in the Preamble.

 

"Borrowing Base": As of any Measurement Date, an amount equal to the least of:

 

(a)the aggregate sum of (i) the products of (A) the Advance Rate for each
Eligible Loan as of such date and (B) the Adjusted Borrowing Value of such
Eligible Loan as of such date, plus (ii) the amount on deposit in the Principal
Collections Account as of such date; or

 

(b)(i) the aggregate Adjusted Borrowing Value of all Eligible Loans as of such
date minus (ii) the Minimum Equity Amount, plus (iii) the amount on deposit in
the Principal Collections Account as of such date; or

 

(c)the Facility Amount.

 

"Borrowing Base Certificate": Each certificate, in the form of Exhibit A-3,
required to be delivered by the Borrower with each Borrowing Notice and on each
Measurement Date.

 

"Borrowing Base Deficiency": As of any date of determination, an amount equal to
the positive difference, if any, of (a) Advances Outstanding on such date over
(b) the Borrowing Base on such date.

 

"Borrowing Group": Individually and collectively: (a) the Borrower, (b) any
Affiliate (including any Portfolio Company) or subsidiary of Borrower and
(c) any officer, director or other person or entity acting on behalf of the
Borrower or any Affiliate (including any Portfolio Company) or subsidiary of the
Borrower with respect to the Advances or this Agreement.

 

"Borrowing Notice": Each notice required to be delivered by the Borrower in
respect of (a) each Advance or (b) any reinvestment of Principal Collections
under Section 2.8(b), in the form of Exhibit A-1.

 

"Broadly Syndicated Loan": Any Loan that is widely distributed and (i) has an
original tranche size of $350,000,000 or greater, (ii) on the date on which such
Loan is approved as an Eligible Loan, has a trailing twelve month EBITDA of
equal to or greater than $75,000,000, (iii) has first priority in right of
payment and is not (and cannot by its terms become) subordinate in right of
payment to any obligation of the Obligor in any bankruptcy, reorganization,
insolvency, moratorium or liquidation proceedings, (iv) is secured by a pledge
of collateral, which security interest is validly perfected and first priority
under Applicable Law (subject to liens permitted under the applicable credit
agreement that are reasonable and customary for similar loans, and liens
accorded priority by law in favor of the United States or any state or agency),
(v) is rated by both S&P and Moody's (or the Obligor thereof is rated by S&P and
Moody's) and is rated at least "B-" and "B3", respectively, as of the date of
its acquisition by the Borrower and (vi) for which the Collateral Manager
determines in good faith that the value of the collateral securing the loan (or
the enterprise value of the underlying business asset) on or about the time of
origination equals or exceeds the outstanding principal balance of the loan plus
the aggregate outstanding balances of all other loans of equal or higher
seniority secured by the same collateral. For avoidance of doubt, (x) the
reference to "tranche size" in clause (i) above is to the tranche of such Loan
currently held or contemplated for purchase by the Borrower, (y) to the extent
there are multiple pari passu tranches issued by the related Obligor, such other
tranches may be considered for inclusion in the calculation of "tranche size" by
the Administrative Agent in its discretion if such other tranches carry the same
material terms and are each widely distributed and (z) the calculation of
"tranche size" may also include any last out component, but not any second lien
or unsecured component.

 



9

 

 

"Business Day": Any day (other than a Saturday or a Sunday) on which banks are
not required or authorized to be closed in New York, New York, Charlotte, North
Carolina or the city in which the offices of the Collateral Agent or the
Collateral Custodian are authorized or required by Applicable Law to close
(which shall initially be Boston, Massachusetts).

 

"Capital Lease Obligations": With respect to any entity, the obligations of such
entity to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such entity under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

 

"Cash" means funds denominated in currency of the United States as at the time
shall be legal tender for payment of all public and private debts, including
funds standing to the credit of an Account.

 

"Certificated Security": The meaning specified in Section 8-102(a)(4) of the
UCC.

 

"Change of Control": Any of the following:

 

(a)            the Management Agreement shall fail to be in full force and
effect;

 

(b)            except pursuant to the Pledge Agreement, the creation or
imposition of any Lien on the economic interests of the Borrower owned by the
Originator;

 

(c)            the failure of the Originator to own, directly or through one or
more wholly owned subsidiaries if approved in writing by the Administrative
Agent in its sole discretion (not to be unreasonably withheld), 100% of the
limited liability company interests of the Borrower; or

 

(d)            subject to Section 5.4(b), the dissolution, termination or
liquidation in whole or in part, transfer or other disposition of all or
substantially all of the assets of the Collateral Manager.

 



10

 

 

"Clearing Corporation": The meaning specified in Section 8-102(a)(5) of the UCC.

 

"Closing Date": August 28, 2020.

 

"Code": The Internal Revenue Code of 1986, as amended from time to time.

 

"Collateral": All right, title, and interest (whether now owned or hereafter
acquired or arising, and wherever located) of the Borrower in the property
identified in clauses (i) - (iii) below and all accounts, cash and currency,
chattel paper, tangible chattel paper, electronic chattel paper, copyrights,
copyright licenses, equipment, fixtures, contract rights, general intangibles,
instruments, certificates of deposit, certificated securities, uncertificated
securities, financial assets, securities entitlements, commercial tort claims,
deposit accounts, inventory, investment property, letter-of-credit rights,
software, supporting obligations, accessions, and other property consisting of,
arising out of, or related to any of the following (in each case excluding the
Excluded Amounts):

 

(i)            the Loans, and all monies due or to become due in payment under
such Loans on and after the related Funding Date, including, but not limited to,
all Collections;

 

(ii)           all Related Security with respect to the Loans referred to in
clause (i); and

 

(iii)           all income and Proceeds of the foregoing.

 

"Collateral Agent": Defined in the Preamble.

 

"Collateral Agent and Portfolio Administration Fee": The fees, expenses and
indemnity amounts payable to the Collateral Agent, the Collateral Custodian and
the Securities Intermediary (without duplication) set forth as such in the USB
Fee Letter and as provided herein or in any other Transaction Documents.

 

"Collateral Agent Termination Notice": Defined in Section 7.5.

 

"Collateral Custodian": Defined in the Preamble.

 

"Collateral Custodian Termination Notice": Defined in Section 8.5.

 

"Collateral Management Fee": Any servicing fee payable to the Collateral Manager
on each Payment Date in arrears in respect of each Accrual Period in an amount
to be agreed between the Borrower and the Collateral Manager, which fee shall
not exceed the product of (i) 0.50%, (ii) the arithmetic mean of the aggregate
OLB of all Eligible Loans on the first day and on the last day of the related
Accrual Period and (iii) the actual number of days in such Accrual Period
divided by 360.

 

"Collateral Management Report": Defined in Section 6.7(b).

 

"Collateral Management Standard": Shall mean, with respect to any Loans included
in the Collateral, to service and administer such Loans on behalf of the Secured
Parties in accordance with the Underlying Instruments and all customary and
usual servicing practices which are consistent with the higher of: (i) the
customary and usual servicing practices that a prudent institutional loan
investor would use in servicing loans like the Loans for its own account, and
(ii) the customary standards and procedures with which the Collateral Manager as
of any date of determination services and administers loans for its own account
or for the account of others.

 



11

 



 

"Collateral Manager": BDCA and each successor appointed as Successor Collateral
Manager pursuant to Section 6.12(a).

 

"Collateral Manager Default": Defined in Section 6.11.

 

"Collateral Manager Pension Plan": Defined in Section 4.3(o).

 

"Collateral Manager Termination Notice": Defined in Section 6.11.

 

"Collateral Manager's Certificate": Defined in Section 6.7(c).

 

"Collection Account": Defined in Section 6.4(f).

 

"Collection Date": The date following either the Reinvestment Period End Date or
the Termination Date on which the Aggregate Unpaids have been reduced to zero
and indefeasibly paid in full.

 

"Collections": The sum of all Interest Collections and all Principal Collections
received with respect to the Collateral.

 

"Commitment": With respect to each Lender, the commitment of such Lender to make
Advances in accordance herewith in an amount not to exceed (a) prior to the
earlier to occur of the Reinvestment Period End Date or the Termination Date,
the dollar amount set forth opposite the Lender's name on Annex B hereto or the
amount set forth as such Lender's "Commitment" on Schedule I to the Joinder
Supplement relating to such Lender, as applicable, and (b) on or after the
earlier to occur of the Reinvestment Period End Date or the Termination Date,
with respect to each Lender, such Lender's Pro Rata Share of the aggregate
Advances Outstanding.

 

"Commitment Fee": Defined in Section 2.13(a).

 

"Commitment Fee Rate": Defined in Section 2.13(a).

 

"Continued Errors": Defined in Section 6.12(d).

 

"Contractual Obligation": With respect to any Person, any material provision of
any securities issued by such Person or any material indenture, mortgage, deed
of trust, contract, undertaking, agreement, instrument or other document to
which such Person is a party or by which it or any of its property is bound or
to which either is subject.

 

"Default Period": The period beginning on the day on which the Termination Date
is declared or automatically occurs, and ending on the Collection Date.

 



12

 

 

"Defaulting Lender": Any Lender that (i) has failed to fund any portion of the
Advances required to be funded by it hereunder within one Business Day of the
date required to be funded by it hereunder, (ii) has otherwise failed to pay
over to the Administrative Agent or any other Lender any other amount required
to be paid by it hereunder within three Business Days of the date when due,
unless such amount is the subject of a good faith dispute, (iii) has notified
the Borrower, the Administrative Agent or any other Lender in writing that it
does not intend to comply with any of its funding obligations under this
Agreement or has made a public statement to the effect that it does not intend
to comply or has failed to comply with its funding obligations under this
Agreement or generally under other agreements in which it commits or is
obligated to extend credit, or (iv) has become or is insolvent or has become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment.

 

"Designated Loan": Any Loan designated as such by the Administrative Agent, in
its sole discretion, at the time of approval of such Loan.

 

"Determination Date": The last day of each calendar month.

 

"Discretionary Sale": Defined in Section 2.17.

 

"Discretionary Sale Date": The Business Day identified by the Borrower to the
Administrative Agent and the Collateral Agent in a Discretionary Sale Notice as
the proposed date of a Discretionary Sale.

 

"Discretionary Sale Notice": Defined in Section 2.17.

 

"Dollars": Means, and the conventional "$" signifies, the lawful currency of the
United States.

 

"EBITDA": With respect to any period and any Loan, the meaning of "EBITDA",
"Adjusted EBITDA" or any comparable definition in the Underlying Instruments for
each such Loan, and in any case that "EBITDA", "Adjusted EBITDA" or such
comparable definition is not defined in such Underlying Instruments, an amount,
for the principal obligor on such Loan and any of its parents or Subsidiaries,
except any Subsidiary excluded from the Underlying Documents, that are obligated
pursuant to the Underlying Instruments for such Loan (determined on a
consolidated basis without duplication in accordance with GAAP) equal to
earnings from continuing operations for such period plus (a) interest expense,
(b) income taxes, (c) depreciation and amortization for such period (to the
extent deducted in determining earnings from continuing operations for such
period), (d) amortization of intangibles (including, but not limited to,
goodwill, financing fees and other capitalized costs), other non-cash charges
and organization costs, (e) extraordinary losses in accordance with GAAP,
(f) one-time, non-recurring non-cash charges consistent with the compliance
statements and financial reporting packages provided by the Obligors and (g) any
other item the Borrower and the Administrative Agent mutually deem to be
appropriate, all computed on an annualized basis and pro forma basis in the case
of an acquisition.

 



13

 

 

 

"Early Opt-in Election": The occurrence of:

 

(1)            (i) a determination by the Administrative Agent or (ii) a
notification by the Required Lenders to the Administrative Agent (with a copy to
the Borrower) that the Required Lenders have determined that Dollar denominated
syndicated credit facilities being executed at such time, or that include
language similar to that contained in Section 12.1 are being executed or
amended, as applicable, to incorporate or adopt a new benchmark interest rate to
replace the LIBOR Rate, and

 

(2)            (i) the election by the Administrative Agent or (ii) the election
by the Required Lenders to declare that an Early Opt-in Election has occurred
and the provision, as applicable, by the Administrative Agent of written notice
of such election to the Borrower and the Lenders or by the Required Lenders of
written notice of such election to the Administrative Agent.

 

"Eligible Loan": On any date, each Loan that satisfies each of the following
criteria (unless compliance with any one or more of such representations and
warranties is waived, in writing, by the Administrative Agent, in its sole
discretion):

 

(a)            such Loan has been approved by the Administrative Agent in its
sole discretion;

 

(b)            such Loan is a Broadly Syndicated Loan, a Middle Market Loan or a
Second Lien Loan;

 

(c)            as of the date of its acquisition, such Loan shall not cause the
sum of the Adjusted Borrowing Value of all Eligible Loans included in the
Collateral made to the Obligor of such Loan, to exceed (i) for the largest
Obligor, $17,500,000, (ii) for the second largest Obligor, $16,000,000 and
(iii) for all other Obligors (individually), $15,000,000;

 

(d)            [reserved];

 

(e)            such Loan, together with the Underlying Instruments related
thereto, (i) is in full force and effect and constitutes the legal, valid and
binding obligation of the related Obligor enforceable against such Obligor in
accordance with its terms, (ii) is not subject to any litigation, dispute or
offset in favor of the Obligor, and (iii) contains provisions substantially to
the effect that the Obligor's payment obligations thereunder are absolute and
unconditional without any right of rescission, setoff in favor of the Obligor,
counterclaim or defense for any reason against the holder thereof or any
assignee;

 

(f)             such Loan and any Related Property comply in all material
respects with all Applicable Law;

 

(g)            all consents, licenses, approvals or authorizations of, or
registrations or declarations with, any Governmental Authority or any other
Person required to be obtained, effected or given in connection with the making,
acquisition, transfer or performance of such Loan and any Related Property have
been duly obtained, effected or given and are in full force and effect;

 

(h)            as of the date such Loan was purchased by (or in the case of any
contribution, contributed to) the Borrower, such Loan is not delinquent in
payment; at any time thereafter, such Loan is not delinquent in payment beyond
the lesser of (i) any applicable grace or cure periods set forth in the
Underlying Instruments and (ii) five (5) Business Days;

 

14

 

 

(i)             such Loan provides for (i) periodic payments of a portion of
accrued and unpaid interest in cash on a current basis, no less frequently than
semi-annually and (ii) a fixed amount of principal payable in cash no later than
its stated maturity;

 

(j)             such Loan is not subject to withholding tax unless the Obligor
thereon is required under the terms of the related Underlying Instrument to make
customary "gross-up" payments that cover the full amount of such withholding tax
on an after-tax basis;

 

(k)            such Loan is denominated and payable only in Dollars in the
United States and does not permit the currency or country in which such Loan is
payable to be changed;

 

(l)             such Loan is issued to an Obligor Domiciled in the United States
or Canada;

 

(m)           if such Loan is a registration-required obligation within the
meaning of Section 163(f)(2) of the Code, such Loan is Registered;

 

(n)            the acquisition of such Loan will not cause the Borrower or the
pool of Collateral to be required to register as an investment company under the
1940 Act and if the issuer of such Loan is excepted from the definition of an
"investment company" solely by reason of Section 3(c)(1) of the 1940 Act, then
either (A) such security does not constitute a "voting security" for purposes of
the 1940 Act or (B) the aggregate amount of such security held by the Borrower
is less than 10% of the entire issue of such security;

 

(o)            such Loan does not contain a confidentiality provision that
expressly restricts or purports to restrict the ability of the Administrative
Agent to exercise its rights under this Agreement, including, without
limitation, its rights to review the Required Loan Documents;

 

(p)            such Loan and the Underlying Instruments related thereto, are
eligible to be sold, assigned or transferred to the Borrower, and neither the
sale, transfer or assignment of such Loan to the Borrower, nor the granting of a
security interest hereunder to the Collateral Agent, on behalf of the Secured
Parties, violates, conflicts with or contravenes any Applicable Law or any
contractual or other restriction, limitation or encumbrance;

 

(q)            such Loan is not (a) a participation interest in all or a portion
of a loan (for the avoidance of doubt, a syndication or co-lending interest
which is not documented as a participation interest shall not be deemed a
participation interest), (b) a letter of credit, (c) a bond, (d) a structured
finance obligation or (e) a floating rate note;

 

(r)             such Loan has an original term to maturity of not greater than
seven years;

 

(s)             such Loan shall not cause Second Lien Loans, collectively, to
exceed 10% of the aggregate OLB of all Eligible Loans;

 



15

 

 

(t)             such Loan shall not cause Fixed Rate Loans to collectively
exceed $5,000,000;

 

(u)            (i) the Borrower has good and marketable title to, and is the
sole owner of, such Loan and (ii) all Required Loan Documents required to be
delivered to the Collateral Custodian, with respect to such Loan, have been or
will be delivered to the Collateral Custodian on or prior to the related Funding
Date, except as otherwise provided in Section 5.1(q);

 

(v)            such Loan is eligible under its Underlying Instruments (giving
effect to the provisions of Sections 9-406 and 9-408 of the UCC) to be sold to
the Borrower and to have a security interest therein granted to the Collateral
Agent, for the benefit of the Secured Parties;

 

(w)           the Obligor with respect to such Loan is an Eligible Obligor;

 

(x)            such Loan (A) is not an Equity Security and (B) does not by its
terms provide for the conversion or exchange into an Equity Security at any time
on or after the date it is included as part of the Collateral;

 

(y)            such Loan does not constitute Margin Stock;

 

(z)            such Loan is not principally secured by real estate;

 

(aa)          such Loan is not a Required Sale Asset;

 

(bb)          as of the date of its acquisition, such Loan shall not cause the
sum of all Loans made to Obligors that are Affiliates of the Borrower or the
Collateral Manager to exceed 7.5% of the aggregate OLB of all Loans; and

 

(cc)           if such Loan is a Floating Rate Loan, has a current cash coupon
of at least 3.00% and the coupon (i) if such Loan is a Floating Rate Loan, is
payable at least quarterly and (ii) if such Loan is a Fixed Rate Loan, is
payable at least semi-annually.

 

"Eligible Obligor": At all times, unless otherwise waived by the Administrative
Agent in its sole discretion, any Obligor that:

 

(i)            is a business organization (and not a natural person) duly
organized and validly existing under the laws of its jurisdiction of
organization;

 

(ii)           is a legal operating entity, holding company or special purpose
entity;

 

(iii)          has not entered into the Loan primarily for personal, family or
household purposes; and

 

(iv)          is not a Governmental Authority.

 



16

 

 

"Environmental Laws": Any and all foreign, federal, state and local laws,
statutes, ordinances, rules, regulations, permits, licenses, approvals,
interpretations and orders of courts or Governmental Authorities, relating to
the protection of human health or the environment, including, but not limited
to, requirements pertaining to the manufacture, processing, distribution, use,
treatment, storage, disposal, transportation, handling, reporting, licensing,
permitting, investigation or remediation of Hazardous Materials. Environmental
Laws include, without limitation, the Comprehensive Environmental Response,
Compensation, and Liability Act (42 U.S.C. § 9601 et seq.), the Hazardous
Material Transportation Act (49 U.S.C. § 331 et seq.), the Resource Conservation
and Recovery Act (42 U.S.C. § 6901 et seq.), the Federal Water Pollution Control
Act (33 U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C. § 7401 et seq.),
the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.), the Safe Drinking
Water Act (42 U.S.C. § 300, et seq.), the Environmental Protection Agency's
regulations relating to underground storage tanks (40 C.F.R. Parts 280 and 281),
and the Occupational Safety and Health Act (29 U.S.C. § 651 et seq.), and the
rules and regulations thereunder, each as amended or supplemented from time to
time.

 

"Equity Security": (i) Any equity security or any other security that is not
eligible for purchase by the Borrower as an Eligible Loan, (ii) any security
purchased as part of a "unit" with a Loan and that itself is not eligible for
purchase by the Borrower as an Eligible Loan, and (iii) any obligation that, at
the time of commitment to acquire such obligation, was eligible for purchase by
the Borrower as an Eligible Loan but that, as of any subsequent date of
determination, no longer is eligible for purchase by the Borrower as an Eligible
Loan, for so long as such obligation fails to satisfy such requirements.

 

"ERISA": The United States Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.

 

"ERISA Affiliate": (a) Any corporation that is a member of the same controlled
group of corporations (within the meaning of Section 414(b) of the Code) as the
Borrower or Collateral Manager, as applicable, (b) a trade or business (whether
or not incorporated) under common control (within the meaning of
Section 414(c) of the Code) with the Borrower or Collateral Manager, as
applicable, or (c) for purposes of Section 302 of ERISA and Section 412 of the
Code, a member of the same affiliated service group (within the meaning of
Section 414(m) of the Code) as the Borrower, or Collateral Manager, as
applicable, any corporation described in clause (a) above or any trade or
business described in clause (b) above.

 

"Errors": Defined in Section 6.12(d).

 

"Eurodollar Disruption Event": The occurrence of any of the following: (a) any
Lender shall have notified the Administrative Agent of a determination by such
Lender that it would be contrary to law or to the directive of any central bank
or other Governmental Authority (whether or not having the force of law) to
obtain United States dollars in the London interbank market to fund any Advance,
(b) any Lender shall have notified the Administrative Agent of a determination
by such Lender, as applicable, that the rate at which deposits of United States
dollars are being offered to such Lender in the London interbank market does not
accurately reflect the cost to such Lender of making, funding or maintaining any
Advance or (c) any Lender shall have notified the Administrative Agent of the
inability of such Lender, as applicable, to obtain United States dollars in the
London interbank market to make, fund or maintain any Advance.

 



17

 

 

"Excepted Persons": Defined in Section 13.13(a).

 

"Exchange Act": The United States Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.

 

"Excluded Amounts": (a) Any amount received in the Collection Account with
respect to any Loan included as part of the Collateral, which amount is
attributable to the payment of any Tax, fee or other charge imposed by any
Governmental Authority on such Loan or on any Related Property, (b) any amount
received in the Collection Account or other Account representing (i) a
reimbursement of insurance premiums and (ii) any escrows relating to Taxes,
insurance and other amounts in connection with Loans which are held in an escrow
account for the benefit of the Obligor and the secured party pursuant to escrow
arrangements under the Underlying Instruments and (c) any amount received in the
Collection Account with respect to any Loan retransferred or substituted for
upon the occurrence of a Warranty Event or that is otherwise replaced by a
Substitute Loan, or that is otherwise sold or transferred by the Borrower
pursuant to Section 2.16 or Section 2.17, to the extent such amount is
attributable to a time after the effective date of such replacement or sale.

 

"Excluded Taxes": Defined in Section 2.15(a).

 

"Existing Credit Facility": The credit facility evidenced by that certain Loan
and Security Agreement, dated as of July 24, 2012, by and among the Borrower,
BDCA as the servicer and the seller, WFBNA as the administrative agent and the
other parties thereto, as amended, restated, supplemented or otherwise modified
prior to the Closing Date.

 

"Facility Amount": The aggregate Commitments of the Lenders then in effect,
which amount may be up to $300,000,000, as such amounts may vary from time to
time pursuant to Section 2.1(b) or Section 2.3(a); provided that on or after the
earlier to occur of the Reinvestment Period End Date or the Termination Date the
Facility Amount shall equal the Advances Outstanding.

 

"Facility Attachment Ratio": For any Eligible Loan, as of any date of
determination, an amount equal to (i) with respect to any First Lien Loan, the
product of (a) the First Out Attachment Ratio, (b) the applicable Advance Rate
and (c) the Assigned Value, (ii) with respect to any Second Lien Loan, the sum
of (a) the Net Senior Leverage Ratio and (b) the product of (I)(x) Net Leverage
Ratio less (y) Net Senior Leverage Ratio, (II) the applicable Advance Rate and
(III) the Assigned Value, in each case, as of such date and (iii) the with
respect to any Designated Loan, the "Facility Attachment Ratio" will be
determined in conjunction with the classification of such Loan's lien type (in
accordance with its applicable Advance Rate).

 

"Facility Margin": Defined in Section 2.13(b).

 

"Facility Margin Rate": Defined in the Lender Fee Letter.

 

"Facility Maturity Date": August 28, 2025.

 



18

 

 

"FATCA": Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor provisions of the Code that are
substantively similar), any current or future regulations thereunder or official
interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code and any fiscal or regulatory legislation, rules,
guidance notes or official practices adopted pursuant to any published
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code.

 

"Federal Funds Rate": For any period, the greater of (x) zero and (y) a
fluctuating interest per annum rate equal, for each day during such period, to
the weighted average of the overnight federal funds rates as in Federal Reserve
Board Statistical Release H.15(519) or any successor or substitute publication
selected by the Administrative Agent (or, if such day is not a Business Day, for
the next preceding Business Day), or, if for any reason such rate is not
available on any day, the rate determined, in the sole discretion of the
Administrative Agent, to be the rate at which overnight federal funds are being
offered in the national federal funds market at 9:00 a.m. on such day. If the
calculation of the Federal Funds Rate results in a Federal Funds Rate of less
than zero, the Federal Funds Rate shall be deemed to be zero for all purposes of
this Agreement.

 

"Federal Reserve Bank of New York's Website": The website of the Federal Reserve
Bank of New York at http://www.newyorkfed.org, or any successor source.

 

"Financial Asset": The meaning specified in Section 8-102(a)(9) of the UCC.

 

"Financial Sponsor": Any Person, including any Subsidiary of such Person, whose
principal business activity is acquiring, holding, and selling investments
(including controlling interests) in otherwise unrelated companies that each are
distinct legal entities with separate management, books and records and bank
accounts, whose operations are not integrated with one another and whose
financial condition and creditworthiness are independent of the other companies
so owned by such Person.

 

"First Lien Loan": A Broadly Syndicated Loan or Middle Market Loan.

 

"First Out Attachment Ratio" With respect to any Eligible Loan, as of any date
of determination, an amount equal to the Net Senior Leverage Ratio with respect
to all or any portion of such Eligible Loan that constitutes first lien senior
secured Indebtedness that is not (and cannot by its terms become) subordinate in
right of payment to any obligation of the Obligor in any bankruptcy,
reorganization, arrangement, insolvency, moratorium or liquidation proceedings
(excluding any first lien last-out Indebtedness within the capital structure).

 

"Fixed Rate Loan": An Eligible Loan other than a Floating Rate Loan.

 

"Floating Rate Loan": An Eligible Loan under which the Loan Rate payable by the
Obligor thereof is based on the Applicable Prime Rate or the Applicable LIBOR
Rate, plus some specified interest percentage in addition thereto, and the Loan
provides that such Loan Rate will reset in accordance with customary terms
immediately upon any change in the related Applicable Prime Rate or the
Applicable LIBOR Rate.

 

"Funding Date": With respect to any Advance, the date such funds are made
available to the Borrower in accordance with Section 2.2.

 



19

 

 

"Funding Request": A Borrowing Notice in the form of Exhibit A-1 requesting an
Advance and including the items required by Section 2.2.

 

"GAAP": Generally accepted accounting principles as in effect from time to time
in the United States.

 

"Governmental Authority": With respect to any Person, any nation or government,
any state or other political subdivision thereof, any central bank (or similar
monetary or regulatory authority) thereof, any body or entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government and any court or arbitrator having jurisdiction over
such Person.

 

"Grant" or "Granted" means to grant, bargain, sell, convey, assign, transfer,
mortgage, pledge, create and grant a security interest in and right of setoff
against, deposit, set over and confirm. A Grant of the Collateral, or of any
other instrument, shall include all rights, powers and options (but none of the
obligations) of the granting party thereunder, including, the immediate
continuing right to claim for, collect, receive and receipt for principal and
interest payments in respect of the Collateral, and all other monies payable
thereunder, to give and receive notices and other communications, to make
waivers or other agreements, to exercise all rights and options, to bring
proceedings in the name of the granting party or otherwise, and generally to do
and receive anything that the granting party is or may be entitled to do or
receive thereunder or with respect thereto.

 

"Hazardous Materials": All materials subject to regulation under any
Environmental Law, including, without limitation, materials listed in 49 C.F.R.
§ 172.010, materials defined as hazardous pursuant to § 101(14) of the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, flammable, explosive or radioactive materials, hazardous or toxic
wastes or substances, lead-based materials, petroleum or petroleum distillates
or asbestos or material containing asbestos, polychlorinated biphenyls, radon
gas, urea formaldehyde and any substances classified as being "in inventory",
"usable work in process" or similar classification that would, if classified as
unusable, be included in the foregoing definition.

 

"IFRS": International Financial Reporting Standards developed by the
International Accounting Standards Board.

 

"Increased Costs": Any amounts required to be paid by the Borrower to an
Affected Party pursuant to Section 2.14.

 



20

 

 

"Indebtedness": (i) With respect to any Person that is an Obligor under any Loan
at any date, the meaning of "Indebtedness" or any comparable definition in the
Underlying Instruments for each such Loan, and in any case that "Indebtedness"
or such comparable definition is not defined in such Underlying Instruments,
without duplication, (a) all indebtedness of such Person for borrowed money or
for the deferred purchase price of property or services (other than current
liabilities incurred in the ordinary course of business and payable in
accordance with customary trade practices) or that is evidenced by a note, bond,
debenture or similar instrument or other evidence of indebtedness customary for
indebtedness of that type, (b) all obligations of such Person under leases that
have been or should be, in accordance with GAAP, recorded as capital leases,
(c) all obligations of such Person in respect of acceptances issued or created
for the account of such Person or letters of credit (other than commercial
letters of credit), (d) all liabilities secured by any Lien on any property
owned by such Person even though such Person has not assumed or otherwise become
liable for the payment thereof, (e) all indebtedness, obligations or liabilities
of that Person in respect of derivatives due on an early termination, and
(f) all obligations under direct or indirect guaranties in respect of
obligations (contingent or otherwise) to purchase or otherwise acquire, or to
otherwise assure a creditor against loss in respect of, indebtedness or
obligations of others of the kind referred to in clauses (a) through (e) of this
clause (i), and (ii) for all other purposes, with respect to any Person at any
time, (a) all indebtedness of such Person for borrowed money or for the deferred
purchase price of property or services (other than current liabilities incurred
in the ordinary course of business and payable in accordance with customary
trade practices) or that is evidenced by a note, bond, debenture or similar
instrument or other evidence of indebtedness customary for indebtedness of that
type, (b) all obligations of such Person under leases that have been or should
be, in accordance with GAAP, recorded as capital leases, (c) all obligations of
such Person in respect of acceptances issued or created for the account of such
Person or letters of credit (other than commercial letters of credit), (d) all
liabilities secured by any Lien on any property owned by such Person even though
such Person has not assumed or otherwise become liable for the payment thereof,
(e) all indebtedness, obligations or liabilities of that Person in respect of
derivatives due on an early termination, and (f) all obligations under direct or
indirect guaranties in respect of obligations (contingent or otherwise) to
purchase or otherwise acquire, or to otherwise assure a creditor against loss in
respect of, indebtedness or obligations of others of the kind referred to in
clauses (a) through (e) of this clause (ii).

 

"Indemnified Amounts": Defined in Section 11.1.

 

"Indemnified Parties": Defined in Section 11.1.

 

"Indemnifying Party": Defined in Section 11.3.

 

"Independent Manager": Means a natural person who, (A) for the five-year period
prior to his or her appointment as Independent Manager, has not been, and during
the continuation of his or her service as Independent Director is not: (i) an
employee, director, stockholder, member, manager, partner or officer of the
Borrower or any of its Affiliates (other than his or her service as an
Independent Director of the Borrower or other Affiliates that are structured to
be "bankruptcy remote"); (ii) a customer or supplier of the Borrower or any of
its Affiliates (other than his or her service as an Independent Director of the
Borrower); or (iii) any member of the immediate family of a person described in
(i) or (ii), and (B) has, (i) prior experience as an Independent Manager for a
Person whose charter documents required the unanimous consent of all Independent
Manager thereof before such Person could consent to the institution of
bankruptcy or insolvency proceedings against it or could file a petition seeking
relief under any applicable federal or state law relating to bankruptcy and
(ii) at least three years of employment experience with one or more entities
that provide, in the ordinary course of their respective businesses, advisory,
management or placement services to issuers of securitization or structured
finance instruments, agreements or securities.

 



21

 

 

"Indirect Affiliate": With respect to the Borrower or the Collateral Manager, as
the context requires, any of its Affiliates (including any Portfolio Company)
that is not (i) its subsidiary, (ii) its parent company or (iii) any of its
indirect parent companies.

 

"Indorsement": The meaning specified in Section 8-102(a)(11) of the UCC, and
"Indorsed" has a corresponding meaning.

 

"Insolvency Event": With respect to a specified Person, (a) the filing of a
decree or order for relief by a court having jurisdiction over such Person or
any substantial part of its property in an involuntary case under any applicable
Insolvency Law now or hereafter in effect, or appointing a receiver, liquidator,
assignee, custodian, trustee, sequestrator or similar official for such Person
or for any substantial part of its property, or ordering the winding-up or
liquidation of such Person's affairs, and such decree, order or appointment
shall remain unstayed and in effect for a period of 60 consecutive days, (b) the
commencement by such Person of a voluntary case under any applicable Insolvency
Law now or hereafter in effect, or the consent by such Person to the entry of an
order for relief in an involuntary case under any such law, (c) the consent by
such Person to the appointment of or taking possession by a receiver,
liquidator, assignee, custodian, trustee, sequestrator or similar official for
such Person or for any substantial part of its property, or the making by such
Person of any general assignment for the benefit of creditors, or (d) the
failure by such Person generally to pay its debts as such debts become due, or
the taking of action by such Person in furtherance of any of the foregoing.

 

"Insolvency Laws": The Bankruptcy Code and all other applicable liquidation,
conservatorship, bankruptcy, moratorium, rearrangement, receivership,
insolvency, reorganization, suspension of payments, or similar debtor relief
laws from time to time in effect affecting the rights of creditors generally.

 

"Insolvency Proceeding": Any case, action or proceeding before any court or
other Governmental Authority relating to any Insolvency Event.

 

"Instrument": The meaning specified in Section 9-102(a)(47) of the UCC.

 

"Insurance Policy": With respect to any Loan, an insurance policy covering
liability and physical damage to, or loss of, the Related Property.

 

"Interest": For each Accrual Period and each Advance outstanding, the sum of the
products (for each day during such Accrual Period) of:

 

IR x P x 1
              D

 

where:

 

IR = the Interest Rate applicable on such day;       P = the principal amount of
such Advance on such day; and       D = 360 or, to the extent the Interest Rate
is the Base Rate, 365 or 366 days, as applicable.

 

22

 

 

provided that (i) no provision of this Agreement shall require the payment or
permit the collection of Interest in excess of the maximum permitted by
Applicable Law and (ii) Interest shall not be considered paid by any
distribution if at any time such distribution is rescinded or must otherwise be
returned for any reason.

 

"Interest Collections": As of any date of determination, (i) with respect to any
Loan, all payments and collections attributable to interest on such Loan,
including all scheduled payments of interest and payments of interest relating
to principal prepayments, all guaranty payments attributable to interest and
proceeds of any liquidations, sales, dispositions or securitizations
attributable to interest on such Loan and (ii) servicing fees, anniversary fees,
amendment fees, late fees, waiver fees, prepayment fees or other amounts
received in respect of Loan.

 

"Interest Collections Account": Defined in Section 6.4(f).

 

"Interest Coverage Ratio": With respect to any Loan for any Relevant Test
Period, the meaning of "Interest Coverage Ratio" or any comparable definition in
the Underlying Instruments for each such Loan, and in any case that "Interest
Coverage Ratio" or such comparable definition is not defined in such Underlying
Instruments, the ratio of (a) EBITDA to (b) Interest Obligations as calculated
by the Borrower and the Collateral Manager in good faith using information from
and calculations consistent with the relevant compliance statements and
financial reporting packages provided by the relevant Obligor as per the
requirements of the Underlying Instruments.

 

"Interest Obligations": With respect to any period and any Loan, for the Obligor
on such Loan and, to the extent included in the corresponding calculation of
EBITDA, any parent that is obligated pursuant to the Underlying Instruments for
such Loan (determined on a consolidated basis without duplication in accordance
with GAAP), the meaning of "Interest Obligations" or any comparable definition
in the Underlying Instruments for each such Loan, and in any case that "Interest
Obligations" or such comparable definition is not defined in such Underlying
Instruments, all cash interest in respect of Indebtedness (including the
interest component of any payments in respect of Capital Lease Obligations)
accrued during such period (whether or not actually paid during such period).

 

"Interest Rate": Subject to Section 2.14(d), for any Accrual Period and for each
Advance outstanding for each day during such Accrual Period, a rate equal to the
LIBOR Rate.

 

"Investment": With respect to any Person, any direct or indirect loan, advance
or investment by such Person in any other Person, whether by means of share
purchase, capital contribution, loan or otherwise, excluding the making or
acquisition of Loans and the acquisition of Equity Securities otherwise
permitted by the terms hereof which are related to such Loans.

 

"Joinder Supplement": An agreement among the Borrower, a Lender and the
Administrative Agent in the form of Exhibit J to this Agreement (appropriately
completed) delivered in connection with a Person becoming a Lender hereunder
after the Closing Date, as contemplated by Section 13.16(a).

 



23

 

 

"Last Out Attachment Ratio": With respect to any Eligible Loan, as of any date
of determination, an amount equal to the Net Senior Leverage Ratio with respect
to all or any portion of such Eligible Loan that constitutes first lien senior
secured Indebtedness.

 

"Lender": Defined in the Preamble.

 

"Lender Fee Letter": Each fee letter agreement that shall be entered into by and
among the Borrower, the Collateral Manager, the applicable Lender in connection
with the transactions contemplated by this Agreement, as amended, modified,
waived, supplemented, restated or replaced from time to time.

 

"LIBOR Rate": For any day during the Accrual Period, with respect to any Advance
(or portion thereof) the greater of (x) zero and (y)(a) the rate per annum
appearing on Reuters Screen LIBOR01 Page (or any successor or substitute page)
as the London interbank offered rate for deposits in dollars at approximately
11:00 a.m., London time, for such day, provided, if such day is not a Business
Day, the immediately preceding Business Day, for a three-month maturity; and
(b) if no rate specified in clause (a) of this definition so appears on Reuters
Screen LIBOR01 Page (or any successor or substitute page), the interest rate per
annum at which dollar deposits of $5,000,000 and for a three-month maturity are
offered by the principal London office of Wells Fargo Bank, National Association
in immediately available funds in the London interbank market at approximately
11:00 a.m., London time, for such day.

 

"Lien": Any mortgage, lien, pledge, charge, right, claim, security interest or
encumbrance of any kind of or on any Person's assets or properties in favor of
any other Person (including any UCC financing statement or any similar
instrument filed against such Person's assets or properties). For the avoidance
of doubt, notwithstanding any Loan acquired by the Borrower hereunder meeting
the requirements of an Eligible Loan, customary restrictions on transfers of a
Loan pursuant to the related Underlying Instruments shall not be deemed to be a
"Lien."

 

"Liquidation Expenses": With respect to any Loan, the aggregate amount of all
out-of-pocket expenses reasonably incurred by the Collateral Manager (including
amounts paid to any subservicer) in accordance with the Collateral Manager's
customary procedures in connection with the repossession, refurbishing and
disposition of any Related Property securing such Loan upon or after the
expiration or earlier termination of such Loan, and other out-of-pocket costs
related to the liquidation of any such assets, as documented by the Collateral
Manager upon the request of the Administrative Agent, in writing providing a
breakdown of the Liquidation Expenses for such Loan, along with any supporting
documentation therefor.

 

"Loan": Any commercial loan which the Collateral Manager directs the Borrower to
acquire, which loan includes, without limitation, (i) the Required Loan
Documents and Loan Checklist, and (ii) all right, title and interest of the
Borrower in and to the loan and any Related Property, but excluding, as
applicable, the Excluded Amounts.

 

"Loan Checklist": An electronic or hard copy, as applicable, of a checklist, in
the form of Exhibit L, delivered by or on behalf of the Borrower to the
Collateral Custodian, for each Loan, that identifies all applicable Required
Loan Documents with respect to such Loan, which shall specify whether such
document is an original or a copy and includes the identification number and the
name of the Obligor with respect to the related Loan.

 

24

 

 

"Loan Rate": For each Loan in an Accrual Period, the current cash pay interest
rate for such Loan in such period, as specified in the related Underlying
Instruments.

 

"Loan Tape": The loan tape to be delivered in connection with each Collateral
Management Report and on each applicable Funding Date, which tape shall include
(but not be limited to) the aggregate OLB of all Loans and, with respect to each
Loan, the following information:

 

(a)            name and number of the related Obligor;

 

(b)            whether such Obligor is an Affiliate of the Borrower, the
Originator or Collateral Manager;

 

(c)            calculation of the Net Senior Leverage Ratio for the Relevant
Test Period as calculated on the related Funding Date of such Loan (provided
that if any other positions in such Loan existed on its Funding Date then such
calculation shall include the Net Senior Leverage Ratio utilized for the
position with the earliest of such other Funding Dates ), and for the most
recent Relevant Test Period;

 

(d)            calculation of the Interest Coverage Ratio for the Relevant Test
Period as calculated on the related Funding Date of such Loan (provided that if
any other positions in such Loan existed on its Funding Date then such
calculation shall include the Interest Coverage Ratio utilized for the position
with the earliest of such other Funding Dates), and for the most recent Relevant
Test Period;

 

(e)            calculation of the Net Leverage Ratio for the Relevant Test
Period as calculated on the related Funding Date of such Loan (provided that if
any other positions in such Loan existed on its Funding Date then such
calculation shall include the Net Leverage Ratio utilized for the position with
the earliest of such other Funding Dates), and for the most recent Relevant Test
Period;

 

(f)            Exposure Amount (if applicable);

 

(g)           collection status (number of days past due);

 

(h)            loan status (whether in default or on non-accrual status);

 

(i)            Loan rating;

 

(j)            scheduled final maturity date;

 

(k)           date and amount of next Scheduled Payment;

 

(l)            loan rate of interest (and reference rate);

 



25

 

 

(m)           LIBOR floor (if applicable);

 

(n)            OLB;

 

(o)            par amount;

 

(p)            Assigned Value;

 

(q)            Purchase Price;

 

(r)            Moody's asset and Obligor rating (if available);

 

(s)            S&P asset and Obligor rating (if available);

 

(t)            Loan type (e.g., Broadly Syndicated Loan, Second Lien Loan or
Middle Market Loan);

 

(u)            collateral position;

 

(v)            industry classification;

 

(w)           gross total debt for the most recent Relevant Test Period

 

(x)            trailing twelve-month revenue for the most recent Relevant Test
Period;

 

(y)            trailing twelve-month EBITDA for the most recent Relevant Test
Period;

 

(z)            the as-of date for each of the statistics in the foregoing
clauses (c), (d), (e) (w), (x) and (y);

 

(aa)          initial tranche size;

 

(bb)          whether such Loan has been subject to a Value Adjustment Event
(and of what type);

 

(cc)          whether such Loan has been subject to any waiver, amendment,
restatement, supplement or other modification (and whether such action
constitutes a Material Modification);

 

(dd)          maintenance capital expenditure or if unavailable, a good faith
approximation by the Collateral Manager of the maintenance capital expenditure;
and

 

(ee)          cash taxes.

 

"Management Agreement": The investment advisory agreement, dated as of
November 1, 2016 between BDCA and BDCA Adviser, LLC.

 

"Margin Stock": "Margin Stock" as defined under Regulation U.

 



26

 

 

"Master Participation Agreement": The master participation agreement, dated as
of August 28, 2020, between the Borrower and BDCA 57th Street Funding, LLC.

 

"Material Adverse Effect": With respect to any event or circumstance, means a
material adverse effect on (a) the business condition (financial or otherwise),
operations, performance or properties of the Originator, the Collateral Manager
or the Borrower, (b) the validity, enforceability or collectability of this
Agreement or any other Transaction Document or the validity, enforceability or
collectability of the Loans generally or any material portion of the Loans,
(c) the rights and remedies of the Administrative Agent, the Collateral Agent,
the Lenders and the Secured Parties with respect to matters arising under this
Agreement or any other Transaction Document, (d) the ability of each of the
Borrower or the Collateral Manager to perform their respective obligations under
this Agreement or any Transaction Document to which it is a party, or (e) the
status, existence, perfection, priority or enforceability of the Secured
Parties' lien on the Collateral.

 

"Material Modification": Any amendment or waiver of, or modification or
supplement to, an Underlying Instrument governing a Loan executed or effected on
or after the date on which the Borrower acquired such Loan from any Person that:

 

(a)            reduces, delays or forgives any or all of the principal amount
due under such Loan as and when due;

 

(b)            delays or extends the maturity date for such Loan;

 

(c)            waives one or more interest payments, permits any interest due in
cash to be deferred or capitalized and added to the principal amount of such
Loan (other than any deferral or capitalization already allowed by the terms of
the Underlying Instruments of any PIK Loan);

 

(d)            contractually or structurally subordinates such Loan by operation
of a priority of payments, turnover provisions, the transfer of assets in order
to limit recourse to the related Obligor or the granting of Liens (other than
Permitted Liens) on any of the Related Property securing such Loan;

 

(e)            substitutes, alters or releases the Related Property securing
such Loan and any such substitution, alteration or release, as determined in the
reasonable discretion of the Administrative Agent, materially and adversely
affects the value of such Loan, provided, that the foregoing shall not apply to
any release in conjunction with a relatively contemporaneous disposition by the
Obligor accompanied by a mandatory reinvestment of net proceeds or mandatory
repayment of the applicable loan facility with the net proceeds; or

 

(f)            amends, waives, forbears, supplements or otherwise modifies
(i) the meaning of "Net Leverage Ratio," "Net Senior Leverage Ratio," "Interest
Coverage Ratio" or "Permitted Liens" or any respective comparable definitions in
the Underlying Instruments for such Loan (including any adjustments to EBITDA or
Adjusted EBITDA or any comparable definition) or (ii) any term or provision of
such Underlying Instruments referenced in or utilized in the calculation of the
"Net Leverage Ratio," "Net Senior Leverage Ratio," "Interest Coverage Ratio" or
"Permitted Liens" or any respective comparable definitions for such Loan, in
either case in a manner that, in the reasonable judgment of the Administrative
Agent, is materially adverse to the Secured Parties; provided that in connection
with any Revenue Recognition Implementation or any Operating Lease
Implementation, the Administrative Agent may waive any Material Modification
resulting from such implementation pursuant to this clause (f).

 

27

 

 

"Measurement Date": Each of the following: (i) the Closing Date; (ii) each
Determination Date; (iii) the date of any Borrowing Notice or Repayment Notice,
as applicable; (iv) any date on which a substitution or repurchase of a Loan
occurs; (v) the date the Collateral Manager has actual knowledge of the
occurrence of any Value Adjustment Event; (vi) the date as of which any
Collateral Management Report, as provided for in Section 6.7(b), is calculated;
(vii) the date of any release of Principal Collections requested pursuant to
Section 2.8(b); (viii) each Funding Date; and (ix) each Discretionary Sale Date.

 

"Middle Market Loan": Any Loan that (i) does not otherwise meet the definition
of "Broadly Syndicated Loan," (ii) is not (and cannot by its terms become)
subordinate in right of payment to any obligation of the Obligor, in any
bankruptcy, reorganization, insolvency, moratorium or liquidation proceedings,
(iii) is secured by a pledge of collateral, which security interest is validly
perfected and first priority under Applicable Law (subject to liens permitted
under the applicable credit agreement that are reasonable and customary for
similar loans, and liens accorded priority by law in favor of the United States
or any state or agency) and (iv) the Collateral Manager determines in good faith
that the value of the collateral securing the loan or the enterprise value of
the related Obligor on or about the time of origination equals or exceeds the
outstanding principal balance of the loan plus the aggregate outstanding
balances of all other loans of equal seniority secured by the same collateral.

 

"Minimum Equity Amount": $90,000,000.

 

"Moody's": Moody's Investors Service, Inc., and any successor thereto.

 

"Multiemployer Plan": A "multiemployer plan" as defined in Section 4001(a)(3) of
ERISA to which at any time during the current year or the preceding five years
the Borrower or Collateral Manager, as applicable, or any ERISA Affiliate of the
Borrower or the Collateral Manager, as applicable, contributed to, had any
obligation to contribute to, or had any liability with respect to, on behalf of
its employees.

 

"Net Leverage Ratio": With respect to any Loan for any Relevant Test Period, the
meaning of "Net Leverage Ratio" or any comparable definition in the Underlying
Instruments for each such Loan, and in any case that "Net Leverage Ratio" or
such comparable definition is not defined in such Underlying Instruments, the
ratio of (a) Indebtedness minus Unrestricted Cash to (b) EBITDA as calculated by
the Borrower and the Collateral Manager in good faith using information from and
calculations consistent with the relevant compliance statements and financial
reporting packages provided by the relevant Obligor as per the requirements of
the Underlying Instruments.

 



28

 

 

"Net Senior Leverage Ratio": With respect to any Loan for any Relevant Test
Period, the meaning of "Net Senior Leverage Ratio" or any comparable definition
relating to first lien senior secured (or such applicable lien or applicable
level within the capital structure) indebtedness in the Underlying Instruments
for each such Loan, and in any case that "Net Senior Leverage Ratio" or such
comparable definition is not defined in such Underlying Instruments, the ratio
of (a) first lien senior secured (or such applicable lien or applicable level
within the capital structure) Indebtedness minus Unrestricted Cash to (b) EBITDA
as calculated by the Borrower and the Collateral Manager in good faith using
information from and calculations consistent with the relevant compliance
statements and financial reporting packages provided by the relevant Obligor as
per the requirements of the Underlying Instruments.

 

"Non-Recourse Party": Defined in Section 13.11(d).

 

"Noteless Loan": A Loan (a) with respect to which the Underlying Instruments
(i) do not require the Obligor to execute and deliver a promissory note to
evidence the indebtedness created under such Loan or (ii) do not require any
holder of the indebtedness created under such Loan to affirmatively request a
promissory note from the related Obligor or (b) for which the Borrower does not
receive a promissory note.

 

"Obligor": With respect to any Loan, any Person or Persons obligated to make
payments pursuant to or with respect to such Loan, including any guarantor
thereof. For purposes of determining whether any Loan is made to an Eligible
Obligor, all Loans included as part of the Collateral or to be transferred to
the Collateral the Obligor of which is an Affiliate of another Obligor shall be
aggregated with all Loans of such Affiliate Obligor; for example, if Corporation
A is an Affiliate of Corporation B, and the sum of the OLB of all of Corporation
A's Loans included as part of the Collateral constitutes 10% of the Borrowing
Base and the sum of the OLB of all of Corporation B's Loans included as part of
the Collateral constitutes 10% of the Borrowing Base, the combined Obligor
concentration for Corporation A and Corporation B would be 20%.

 

"Officer's Certificate": A certificate signed by a Responsible Officer of the
Person providing the applicable certification, as the case may be.

 

"OLB": As of any Measurement Date, with respect to any Loan, the principal
balance of such Loan outstanding (exclusive of any accrued interest and Accreted
Interest).

 

"Operating Lease Implementation": The implementation by an Obligor of IFRS
16/ASC 842.

 

"Opinion of Counsel": A written opinion of counsel, which opinion and counsel
are acceptable to the Administrative Agent in its sole discretion.

 

"Originator": BDCA, acting in its capacity as originator.

 

"Other Connection Taxes": With respect to any recipient, Taxes imposed as a
result of a present or former connection between such Indemnified Party and the
jurisdiction imposing such Tax (other than any connection arising solely from
the Indemnified Party having executed, delivered, become party to, performed its
obligations or received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Transaction Document).

 



29

 

 

"Other Costs": Defined in Section 13.9(c).

 

"Other Taxes": Defined in Section 13.9(b).

 

"Payment Date": Quarterly on the 17th day of each April, July, October and
January, or, if such day is not a Business Day, the next succeeding Business
Day, commencing October 17, 2020.

 

"Pension Plan": Defined in Section 4.1(bb).

 

"Permitted Investments" means, at any time:

 

(i)            direct interest bearing obligations of, and interest bearing
obligations guaranteed as to timely payment of principal and interest by, the
United States or any agency or instrumentality of the United States, the
obligations of which are backed by the full faith and credit of the United
States;

 

(ii)           demand or time deposits in, certificates of deposit of, demand
notes of, or bankers' acceptances issued by any depository institution or trust
company organized under the laws of the United States or any State thereof
(including any federal or state branch or agency of a foreign depository
institution or trust company) and subject to supervision and examination by
federal and/or state banking authorities (including, if applicable, the
Collateral Agent, the Collateral Custodian or the Administrative Agent or any
agent thereof acting in its commercial capacity); provided that, the short-term
unsecured debt obligations of such depository institution or trust company at
the time of such investment, or contractual commitment providing for such
investment, are rated at least "A-1" by S&P's and "P-1" by Moody's;

 

(iii)          commercial paper that (i) is payable in Dollars and (ii) is rated
at least "A-1" by S&P's and "P-1" by Moody's; and

 

(iv)          units of money market funds rated in the highest credit rating
category by each of S&P and Moody's.

 

No Permitted Investment shall have an "f," "r," "p," "pi," "q," "sf" or "t"
subscript affixed to its S&P rating. Any such investment may be made or acquired
from or through the Collateral Agent or the Administrative Agent or any of their
respective affiliates, or any entity for whom the Collateral Agent, the
Administrative Agent, the Collateral Custodian or any of their respective
affiliates provides services and receives compensation (so long as such
investment otherwise meets the applicable requirements of the foregoing
definition of Permitted Investment at the time of acquisition); provided that,
notwithstanding the foregoing clauses (i) through (iv), unless the Borrower and
the Collateral Manager have received the written advice of counsel of national
reputation experienced in such matters to the contrary (together with an
Officer's Certificate of the Borrower or the Collateral Manager to the
Administrative Agent and the Collateral Agent that the advice specified in this
definition has been received by the Borrower and the Collateral Manager),
Permitted Investments may only include obligations or securities that constitute
cash equivalents for purposes of the rights and assets in paragraph
(c)(8)(i)(B) of the exclusions from the definition of "covered fund" for
purposes of the Volcker Rule. The Collateral Agent and Collateral Custodian
shall have no obligation to determine or oversee compliance with the foregoing.

 

30

 

 

"Permitted Liens": Any of the following as to which no enforcement, collection,
execution, levy or foreclosure proceeding shall have been commenced (a) Liens
for Taxes if such Taxes shall not at the time be due and payable or if a Person
shall currently be contesting the validity thereof in good faith by appropriate
proceedings and with respect to which reserves in accordance with GAAP have been
provided on the books of such Person, (b) Liens imposed by law, such as
materialmen's, warehousemen's, mechanics', carriers', workmen's and repairmen's
Liens and other similar Liens, arising by operation of law in the ordinary
course of business for sums that are not overdue or are being contested in good
faith and (c) Liens granted pursuant to or by the Transaction Documents or the
Master Participation Agreement.

 

"Person": An individual, partnership, corporation, limited liability company,
joint stock company, trust (including a statutory or business trust),
unincorporated association, sole proprietorship, joint venture, government (or
any agency or political subdivision thereof) or other entity (and, for purposes
of the definition of the term "Sanctioned Person," any group, sector, territory
or country).

 

"PIK Loan" means a Loan which provides for a portion of the interest that
accrues thereon to be added to the principal amount of such Loan for some period
of the time prior to such Loan requiring the current cash payment of such
previously capitalized interest, which cash payment shall be treated as an
Interest Collection at the time it is received.

 

"Pledge": The pledge of any Eligible Loan pursuant to Article II.

 

"Pledge Agreement" means that certain Pledge Agreement, dated as of August 28,
2020 between the Seller, as pledgor, and the Collateral Agent, as pledgee, as
such Pledge Agreement may from time to time be amended, restated, supplemented
or otherwise modified from time to time in accordance with the terms thereof.

 

"Portfolio Company": Any entity that meets the definition of the term
"Affiliate" with respect to the Borrower or the Collateral Manager solely as a
result of portfolio investments made by any affiliates of BDCA who are not
indirect parent companies of the Borrower or the Collateral Manager relating to
their private equity or other investing activities.

 

"Predecessor Collateral Manager Work Product": Defined in Section 6.12(d).

 

"Prepayment Penalty": An amount, payable pro rata to each Lender to the extent
the Agreement is terminated or the Facility Amount is reduced in part and the
Prepayment Penalty is required to be paid pursuant to Section 2.3(a) on or prior
to the date which is one year following the Closing Date, equal to 1.00% of
either (as applicable) (x) the Facility Amount or (y) the amount of such partial
reduction; provided that, the Prepayment Penalty shall be calculated without
giving effect to the proviso in the definition of "Facility Amount".

 

"Prime Rate": The rate announced by WFBNA from time to time as its prime rate in
the United States, such rate to change as and when such designated rate changes.
The Prime Rate is not intended to be the lowest rate of interest charged by
WFBNA or any other specified financial institution in connection with extensions
of credit to debtors.

 

31

 

 

"Principal Collections": As of any date of determination, (i) any amounts
deposited by the Borrower in accordance with Section 2.20(a)(i) or
Section 2.16(b)(i) and (ii) with respect to any Loan, all amounts received which
are not Interest Collections, including all Recoveries, all proceeds from any
Insurance Policy, all scheduled payments of principal and principal prepayments
and all guaranty payments and proceeds of any liquidations, sales, dispositions
or securitizations, in each case, attributable to the principal of such Loan.

 

"Principal Collections Account": Defined in Section 6.4(f).

 

"Pro Rata Share": With respect to a Lender, the percentage obtained by dividing
the Commitment of such Lender (as determined under clause (a) of the definition
of Commitment) by the aggregate Commitments of all the Lenders (as determined
under clause (a) of the definition of Commitment).

 

"Proceeds": With respect to any Collateral, all property that is receivable or
received when such Collateral is collected, sold, liquidated, foreclosed,
exchanged, or otherwise disposed of, whether such disposition is voluntary or
involuntary, and includes all rights to payment with respect to any insurance
relating to such Collateral.

 

"Purchase and Sale Agreement": That certain Purchase and Sale Agreement, dated
as of the date hereof, between BDCA, as the seller, and the Borrower, as the
purchaser, as amended, modified, waived, supplemented, restated or replaced from
time to time.

 

"Purchase Price": With respect to any Loan, an amount (expressed as a
percentage) equal to (i) the purchase price paid by the Borrower for such Loan
(exclusive of any accrued interest, Accreted Interest and original issue
discount) divided by (ii) the principal balance of such Loan outstanding as of
the date of such purchase (exclusive of any accrued interest, Accreted Interest
and original issue discount); provided that any Loan acquired by the Borrower
with a "Purchase Price" equal to or greater than 97% (including, for the
avoidance of doubt, in excess of 100%) shall be deemed to have a "Purchase
Price" equal to 100%.

 

"Qualified Institution": A depository institution or trust company organized
under the laws of the United States of America or any one of the States thereof
or the District of Columbia (or any domestic branch of a foreign bank),
(i)(a) that has either (1) a long-term unsecured debt rating of "A" or better by
S&P and "A2" or better by Moody's or (2) a short-term unsecured debt rating or
certificate of deposit rating of "A-1" or better by S&P or "P-1" or better by
Moody's, (b) the parent corporation of which has either (1) a long-term
unsecured debt rating of "A" or better by S&P and "A2" or better by Moody's or
(2) a short-term unsecured debt rating or certificate of deposit rating of "A-1"
or better by S&P and "P-1" or better by Moody's or (c) is otherwise acceptable
to the Administrative Agent and (ii) the deposits of which are insured by the
Federal Deposit Insurance Corporation.

 

"Records": All documents relating to the Loans, including books, records and
other information executed in connection with the origination or acquisition of
the Collateral or maintained with respect to the Collateral and the related
Obligors in which the Borrower or the Collateral Manager have obtained an
interest.

 

32

 

 

"Recoveries": As of the time any Related Property with respect to any Loan is
sold, discarded or abandoned (after a determination by the Collateral Manager
that such Related Property has little or no remaining value) or otherwise
determined to be fully liquidated by the Collateral Manager in accordance with
the Collateral Management Standard (or such similar policies and procedures
utilized by the Collateral Manager in servicing the Loans), the proceeds from
the sale of the Related Property, the proceeds of any related Insurance Policy,
any other recoveries with respect to such Loan, the Related Property, and
amounts representing late fees and penalties, net of Liquidation Expenses and
amounts, if any, received that are required under such Loan, to be refunded to
the related Obligor.

 

"Register": Defined in Section 13.16(b).

 

"Registered": A debt obligation that was issued after July 18, 1984 and that is
in registered form within the meaning of Section 5f.103-1(c) of the Treasury
Regulations.

 

"Regulation U": Regulation U of the Board of Governors of the Federal Reserve
System, 12 C.F.R. §221, or any successor regulation.

 

"Reinvestment Period": The period commencing on the Closing Date and ending on
the earlier to occur of (i) the Reinvestment Period End Date, (ii) the
Termination Date and (iii) the date of any voluntary termination by the Borrower
pursuant to Section 2.3(a).

 

"Reinvestment Period End Date": August 28, 2023.

 

"Related Property": With respect to a Loan, any property or other assets
designated and pledged or mortgaged as collateral to secure repayment of such
Loan, including, without limitation, mortgaged property and/or a pledge of the
stock, membership or other ownership interests in the related Obligor and all
Proceeds from any sale or other disposition of such property or other assets.

 

"Related Security": As used herein, all of the Borrower's right, title and
interest in and to:

 

(a)            any Related Property securing a Loan and all Recoveries related
thereto, all payments paid in respect thereof and all monies due, to become due
and paid in respect thereof accruing after the applicable Funding Date and all
liquidation proceeds;

 

(b)            all Required Loan Documents related to any Loan and any Records;

 

(c)            all Insurance Policies with respect to any Loan;

 

(d)            all Liens, guaranties, indemnities, warranties, letters of
credit, accounts, bank accounts and property subject thereto from time to time
purporting to secure or support payment of any Loan, together with all UCC
financing statements, mortgages or similar filings signed or authorized by an
Obligor relating thereto;

 



33

 

 

 

(e)           the Accounts, to the extent amounts on deposit therein or credited
thereto relate to the Collateral, together with all cash and investments in each
of the foregoing other than amounts earned on investments therein (excluding any
Excluded Amounts that may be on deposit therein);

 

(f)            all records (including computer records) evidencing the
foregoing; and

 

(g)           all collections, income, payments, proceeds and other benefits of
each of the foregoing.

 

"Relevant Governmental Body": The Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

 

"Relevant Test Period": With respect to any Loan, the relevant test period for
the reporting and calculation of the applicable financial covenants included in
the Underlying Instruments, including financial covenants comparable to Net
Leverage Ratio, Net Senior Leverage Ratio or Interest Coverage Ratio, as
applicable, for such Loan in the Underlying Instruments or, if no such period is
provided for therein, for Obligors delivering monthly financing statements, each
period of the last 12 consecutive reported calendar months, and for Obligors
delivering quarterly financing statements, each period of the last four
consecutive reported fiscal quarters of the principal Obligor on such Loan;
provided that with respect to any Loan for which the relevant test period is not
provided for in the Underlying Instruments, if an Obligor is a newly-formed
entity as to which 12 consecutive calendar months have not yet elapsed,
"Relevant Test Period" shall initially include the period from the date of
formation of such Obligor to the end of the twelfth calendar month or fourth
fiscal quarter (as the case may be) from the date of formation, and shall
subsequently include each period of the last 12 consecutive reported calendar
months or four consecutive reported fiscal quarters (as the case may be) of such
Obligor.

 

"Repayment Notice": Each written notice required to be delivered by the Borrower
in respect of (a) any reduction of the Advances Outstanding pursuant to
Section 2.3(b), in the form of Exhibit A-2 or (b) any termination in whole or
reduction in part of the Facility Amount pursuant to Section 2.3(a), in the form
of Exhibit A-2.

 

"Replaced Loan": Defined in Section 2.16(a)(i).

 

"Reportable Event": Means any of the events set forth in Section 4043(c) of
ERISA, other than an event for which the 30 day notice period has been waived.

 

"Reporting Date": The date that is two (2) Business Days prior to the 17th of
each calendar month (unless in such month a Payment Date occurs in which case
two (2) Business Days prior to such Payment Date).

 

"Required Lenders": At any time, (i) WFBNA (as a Lender hereunder) and its
successors and assigns and (ii) the Lenders representing an aggregate of at
least 51% of the aggregate Commitments of the Lenders then in effect; provided
that if there are two or more unaffiliated Lenders party hereto as of the
applicable date of determination, then at least two such Lenders shall be
required to constitute the Required Lenders; and provided further that the
Commitment of, and the portion of any outstanding Advances, as applicable, held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.

 



34

 

 

"Required Loan Documents": For each Loan, the following documents or
instruments, all as specified on the related Loan Checklist:

 

(a)            (i) the original executed promissory note or, in the case of a
lost note, a copy of the executed underlying promissory note accompanied by an
original executed affidavit and indemnity endorsed by the Borrower in blank (and
an unbroken chain of endorsements from each prior holder of such promissory note
to the Borrower), or (ii) if such promissory note is not issued in the name of
the Borrower or is a Noteless Loan, (A) an executed copy of each assignment and
assumption agreement, transfer document or instrument relating to such Loan
evidencing the assignment of such Loan from any prior third party owner thereof
to the Borrower and from the Borrower in blank;

 

(b)            to the extent the following can be obtained without undue expense
or effort for the related Loan, copies of the executed (i) guaranty,
(ii) underlying credit or loan agreement (or similar agreement pursuant to which
the related Loan has been issued or created), (iii) acquisition agreement (or
similar agreement) and (iv) security agreement or other agreement that secures
the obligations represented by such Loan, in each case as set forth on the Loan
Checklist;

 

(c)            with respect to any Loan originated by the Originator and with
respect to which the Originator acts as administrative agent (or in a comparable
capacity), either (i) copies of the UCC-1 Financing Statements, if any, and any
related continuation statements, each showing the Obligor as debtor and the
Collateral Agent as total assignee or showing the Obligor, as debtor and the
Originator as secured party and each with evidence of filing thereon, or
(ii) copies of any such financing statements certified by the Collateral Manager
to be true and complete copies thereof in instances where the original financing
statements have been sent to the appropriate public filing office for filing, in
each case, as set forth in the Loan Checklist.

 

"Required Reports": Collectively, the Collateral Management Report required
pursuant to Section 6.7(b), the Collateral Manager's Certificate required
pursuant to Section 6.7(c), the financial statements of the Originator required
pursuant to Section 6.7(d), the financial statements and valuation reports of
each Obligor required pursuant to Section 6.7(e), the annual statements as to
compliance required pursuant to Section 6.8, and the annual independent public
accountant's report required pursuant to Section 6.9.

 

"Required Sale Asset": Any asset owned by the Borrower that would disqualify the
Borrower from using the "loan securitization exemption" under the Volcker
Rule (as determined by the Administrative Agent in its reasonable discretion).

 

"Responsible Officer": With respect to any Person, any duly authorized officer
of such Person with direct responsibility for the administration of this
Agreement and also, with respect to a particular matter, any other duly
authorized officer of such Person to whom such matter is referred because of
such officer's knowledge of and familiarity with the particular subject.

 



35

 

 

"Restricted Junior Payment": (i) Any dividend or other distribution, direct or
indirect, on account of any class of limited liability company interests of the
Borrower now or hereafter outstanding, except a dividend paid solely in
interests of that class of limited liability company interests or in any junior
class of limited liability company interests of the Borrower; (ii) any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any class of limited liability
company interests of the Borrower now or hereafter outstanding, (iii) any
payment made to redeem, purchase, repurchase or retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
limited liability company interests of the Borrower now or hereafter outstanding
and (iv) any payment of management fees by the Borrower (except for the
Collateral Management Fee). For the avoidance of doubt payments and
reimbursements due to the Collateral Manager in accordance with the terms of
this Agreement on any Payment Date do not constitute Restricted Junior Payments.

 

"Retransfer Date": Defined in Section 2.16(b).

 

"Retransfer Price": Defined in Section 2.16(b)(i).

 

"Revenue Recognition Implementation": The implementation by an Obligor of IFRS
15/ASC 606.

 

"Review Criteria": Defined in Section 8.2(b)(i).

 

"S&P": Standard & Poor's Ratings Services, a division of Standard & Poor's
Financial Services LLC business, and any successor thereto.

 

"Sanction" or "Sanctions": Individually and collectively, respectively, any and
all economic or financial sanctions, sectoral sanctions, secondary sanctions,
trade embargoes and anti-terrorism laws imposed, administered or enforced from
time to time by: (a) the United States of America, including those administered
by OFAC, the U.S. State Department, the U.S. Department of Commerce, or through
any existing or future executive order, (b) the United Nations Security Council,
(c) the European Union, (d) the United Kingdom, or (e) any other Governmental
Authorities with jurisdiction over the Borrower or any member of the Borrowing
Group.

 

"Sanctioned Person": Any Person that is a target of Sanctions, including without
limitation, a Person that is: (a) listed on OFAC's Specially Designated
Nationals and Blocked Persons List; (b) listed on OFAC's Consolidated Non-SDN
List ; (c) a legal entity that is deemed by OFAC to be a Sanctions target based
on the ownership of such legal entity by Sanctioned Peron(s); or (d) a Person
that is a Sanctions target pursuant to any territorial or country-based
Sanctions program.

 

"Scheduled Payment": Each scheduled payment of principal and/or interest
required to be made by an Obligor on the related Loan, as adjusted pursuant to
the terms of the related Required Loan Documents, if applicable.

 



36

 

 

"Second Lien Loan": Any Term Loan that (i) does not satisfy all of the
requirements set forth in the definition of "Broadly Syndicated Loan" or "Middle
Market Loan", (ii) is secured by a valid and perfected first or second priority
Lien on all of the Obligor's assets constituting Related Property for the Loan
(whether or not there is also a Lien of a higher or lower priority in additional
collateral), (iii) with respect to priority of payment obligations is pari passu
with the Indebtedness of the holder with the first priority Lien except after an
event of default thereunder, and (iv) pursuant to an intercreditor agreement
between the Borrower and the holder of such first priority Lien, the amount of
the indebtedness covered by such first priority Lien is limited (in terms of
aggregate dollar amount or percent of outstanding principal or both).

 

"Secured Party": (i) Each Lender, (ii) the Administrative Agent, (iii) the
Collateral Agent, (iv) the Collateral Custodian and (v) the Securities
Intermediary.

 

"Securities Account": The meaning specified in Section 8-501 of the UCC.

 

"Securities Account Control Agreement": The Securities Account Control
Agreement, dated as of the Closing Date, among the Borrower, as the debtor, the
Collateral Manager, the Administrative Agent and USB, as the Collateral Agent
and as the Securities Intermediary, as the same may be amended, modified,
waived, supplemented or restated from time to time.

 

"Securities Intermediary": (i) A Clearing Corporation; or (ii) a Person,
including a bank or broker, that in the ordinary course of its business
maintains Securities Accounts for others and is acting in that capacity.

 

"Security": The meaning specified in Section 9-102(a)(15) of the UCC.

 

"Security Certificate": The meaning specified in Section 8-102(a)(16) of the
UCC.

 

"Security Entitlement": The meaning specified in Section 8-102(a)(17) of the
UCC.

 

"SOFR": With respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York's Website.

 

"Solvent": As to any Person at any time, having a state of affairs such that all
of the following conditions are met: (a) the fair value of the property of such
Person is greater than the amount of such Person's liabilities (including
disputed, contingent and unliquidated liabilities) as such value is established
and liabilities evaluated for purposes of Section 101(32) of the Bankruptcy
Code; (b) the present fair saleable value of the property of such Person in an
orderly liquidation of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts and other
liabilities as they become absolute and matured; (c) such Person is able to
realize upon its property and pay its debts and other liabilities (including
disputed, contingent and unliquidated liabilities) as they mature in the normal
course of business; (d) such Person does not intend to, and does not believe
that it will, incur debts or liabilities beyond such Person's ability to pay as
such debts and liabilities mature; and (e) such Person is not engaged in a
business or a transaction, and does not propose to engage in a business or a
transaction, for which such Person's property assets would constitute
unreasonably small capital.

 



37

 

 

"Subsidiary": As to any Person, a corporation, partnership or other entity of
which shares of stock or other ownership interests having ordinary voting power
(other than stock or such other ownership interests having such power only by
reason of the happening of a contingency) to elect a majority of the board of
directors or other managers of such corporation, partnership or other entity are
at the time owned, or the management of which is otherwise controlled, directly
or indirectly, through one or more intermediaries, or both, by such Person.

 

"Substitute Loan": Defined in Section 2.16(a).

 

"Substitution Date": Defined in Section 2.16(a).

 

"Successor Collateral Manager": Defined in Section 6.12(a).

 

"Taxes": Any present or future taxes, levies, imposts, duties, charges,
withholdings, deductions, assessments or fees of any nature (including interest,
penalties, and additions thereto) that are imposed by any Governmental
Authority.

 

"Term Loan": A Loan that is a term loan that has been fully funded and does not
contain any unfunded commitment arising from an extension of credit to an
Obligor.

 

"Term SOFR": The forward-looking term rate based on SOFR that has been selected
or recommended by the Relevant Governmental Body.

 

"Termination Date": The earliest of (a) the date of the termination in whole of
the Facility Amount pursuant to Section 2.3(a), (b) the Facility Maturity Date
or (c) the date of the declaration of the Termination Date or the date of the
automatic occurrence of the Termination Date pursuant to Section 10.2(a).

 

"Termination Event": Defined in Section 10.1.

 

"Transaction": Defined in Section 3.2.

 

"Transaction Documents": This Agreement, the Purchase and Sale Agreement, the
Securities Account Control Agreement, each Lender Fee Letter, any Joinder
Supplement, any Transferee Letter, the USB Fee Letter, the Pledge Agreement and
any additional document the execution of which is necessary or incidental to
carrying out the terms of the foregoing documents.

 

"Transferee Letter": Defined in Section 13.16.

 

"UCC": The Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction or jurisdictions.

 

"Unadjusted Benchmark Replacement": The Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

 

"Uncertificated Security": The meaning specified in Section 8-102(a)(l8) of the
UCC.

 



38

 

 

"Underlying Instruments": The loan agreement, credit agreement or other
agreement pursuant to which a Loan or Permitted Investment has been issued or
created and each other agreement that governs the terms of or secures the
obligations represented by such Loan or Permitted Investment or of which the
holders of such Loan or Permitted Investment are the beneficiaries.

 

"Unencumbered Liquidity": The sum of (a) all cash or cash equivalents held by
the Originator (other than any cash or cash equivalents held by the Borrower)
plus (b) immediately accessible availability from credit facilities of the
Originator and its subsidiaries (other than pursuant to this Agreement) plus
(c) other liquid assets mutually agreed to by the Originator and the
Administrative Agent.

 

"United States": The United States of America.

 

"Unmatured Termination Event": Any event (other than events described in
Section 10.1(e) and Section 10.1(f) and in the case of Section 10.1(f), due to
the occurrence of an event described in Section 6.11(d)) that, with the giving
of notice or the lapse of time, or both, would become a Termination Event.

 

"Unrestricted Cash": The meaning of "Unrestricted Cash" or any comparable
definition in the Underlying Instruments for each Loan, and in any case that
"Unrestricted Cash" or such comparable definition is not defined in such
Underlying Instruments, all cash available for use for general corporate
purposes and not held in any reserve account or legally or contractually
restricted for any particular purposes or subject to any lien (other than
blanket liens permitted under or granted in accordance with such Underlying
Instruments).

 

"Unused Portion": Defined in Section 2.13(a).

 

"USB": Defined in the Preamble.

 

"USB Fee Letter": The fee letter, dated as of the date hereof, by and among the
Collateral Manager and USB, in its capacity as the Collateral Custodian and in
its capacity as the Collateral Agent, as such letter may be amended, modified,
supplemented, restated or replaced from time to time.

 

"Value Adjustment Event": With respect to any Loan, the occurrence of any one or
more of the following events after the related Funding Date:

 

(i)            (A) the Interest Coverage Ratio for any Relevant Test Period with
respect to such Loan is (I) less than 85% of the Interest Coverage Ratio with
respect to such Loan as calculated on the applicable Funding Date and (II) less
than 1.50x or (B)(x) with respect to Broadly Syndicated Loans and Middle Market
Loans, the Net Senior Leverage Ratio for any Relevant Test Period of the related
Obligor with respect to such Loan (I) is more than 0.50x higher than such Net
Senior Leverage Ratio as calculated on the applicable Funding Date and (II) is
more than 3.50x or (y) with respect to Second Lien Loans and Designated Loans,
the Net Leverage Ratio for any Relevant Test Period of the related Obligor with
respect to such Loan (I) is more than 0.50x higher than such Net Leverage Ratio
as calculated on the applicable Cut-Off Date and (II) is more than 3.50x, in
each case, as of the applicable date of determination; provided that in
connection with any Revenue Recognition Implementation or any Operating Lease
Implementation, the Administrative Agent (with the consent of the Collateral
Manager (such consent not to be unreasonably withheld, delayed or conditioned))
may retroactively adjust the Interest Coverage Ratio or the Net Senior Leverage
Ratio, as applicable, for any Loan as determined on the applicable Measurement
Date;

 



39

 

 

(ii)            an Obligor payment default under any Loan (after giving effect
to any grace and/or cure period set forth in the Underlying Instruments, but not
to exceed five Business Days);

 

(iii)           the Collateral Manager has determined in accordance with the
Collateral Management Standard that such Loan is on non-accrual status or not
collectible, or any or all of the principal amount due under such Loan is
reduced or forgiven;

 

(iv)           an Insolvency Event with respect to the related Obligor;

 

(v)            the occurrence of a Material Modification (in accordance with
clauses (b)-(f) of the definition thereof) with respect to such Loan;

 

(vi)           the occurrence of a Material Modification (in accordance with
clause (a) of the definition thereof) with respect to such Loan; or

 

(vii)          the failure of the Borrower or the Collateral Manager to deliver
any "loan level" financial reporting package with respect to such Loan at least
45 days after the end of each month (if required in accordance with the related
Underlying Instruments), 60 days after the end of each quarter and 150 days
after the end of each fiscal year, as applicable (unless waived or otherwise
agreed to by the Administrative Agent in its sole discretion).

 

"Volcker Rule": Section 13 of the U.S. Bank Holding Company Act of 1956, as
amended, and the applicable rules and regulations thereunder.

 

"Warranty Event": As to any Loan, the discovery that for such Loan, (i) there
existed a breach of any representation or warranty relating to such Loan and the
failure of the Borrower to cure such breach, or cause the same to be cured,
within 30 days after the earlier to occur of the Borrower's receipt of notice
thereof from the Administrative Agent or the Borrower becoming aware thereof
(without duplication of the grace period set forth in Section 2.16(b)) or
(ii) such Loan fails to satisfy one or more criteria of the definition of
"Eligible Loan."

 

"Warranty Loan": Any Loan with respect to which a Warranty Event has occurred.

 

"Weighted Average Life": As of any Measurement Date, the number determined as
follows: (i) for each Loan included in the Borrowing Base as of such date, by
multiplying the amount of each Scheduled Payment of principal to be paid after
such Measurement Date by the number of years (rounded to the nearest hundredth)
from such Measurement Date until such Scheduled Payment of principal is due;
(ii) summing all of the products calculated pursuant to clause (i); and
(iii) dividing the sum calculated pursuant to clause (ii) by the sum of all
Scheduled Payments of principal due on all the Loans included in the Borrowing
Base as of such date.

 



40

 

 

"WFBNA": Defined in the Preamble.

 

"WFBNA Fee Letter": The fee letter, dated as of the date hereof, by and among
the Collateral Manager and WFBNA, in its capacity as the Administrative Agent,
as such letter may be amended, modified, supplemented, restated or replaced from
time to time.

 

Section 1.2.      Other Terms.

 

All accounting terms used but not specifically defined herein shall be construed
in accordance with GAAP. All terms used in Article 9 of the UCC in the state of
New York, and used but not specifically defined herein, are used herein as
defined in such Article 9.

 

Section 1.3.      Computation of Time Periods.

 

Unless otherwise stated in this Agreement, in the computation of a period of
time from a specified date to a later specified date, the word "from" means
"from and including" and the words "to" and "until" each mean "to but
excluding."

 

Section 1.4.      Interpretation.

 

In each Transaction Document, unless a contrary intention appears:

 

(a)            the singular number includes the plural number and vice versa;

 

(b)            reference to any Person includes such Person's successors and
assigns but, if applicable, only if such successors and assigns are permitted by
the Transaction Documents;

 

(c)            reference to any gender includes each other gender;

 

(d)            reference to day or days without further qualification means
calendar days;

 

(e)            reference to any time means Charlotte, North Carolina time;

 

(f)             reference to the words "include", "includes" and "including"
shall be deemed to be followed by the phrase "without limitation";

 

(g)            reference to any agreement (including any Transaction Document
and the Master Participation Agreement), document or instrument means such
agreement, document or instrument as amended, modified, waived, supplemented,
restated or replaced and in effect from time to time in accordance with the
terms thereof and, if applicable, the terms of the other Transaction Documents
or the Master Participation Agreement, and reference to any promissory note
includes any promissory note that is an extension or renewal thereof or a
substitute or replacement therefor;

 

(h)            reference to any Applicable Law means such Applicable Law as
amended, modified, codified, replaced or reenacted, in whole or in part, and in
effect from time to time, including rules and regulations promulgated thereunder
and reference to any Section or other provision of any Applicable Law means that
provision of such Applicable Law from time to time in effect and constituting
the substantive amendment, modification, codification, replacement or
reenactment of such Section or other provision;

 



41

 

 

(i)            reference to the par or principal amount of any Loan shall,
unless otherwise expressly set forth herein, be calculated exclusive of accrued
and Accreted Interest;

 

(j)            for purposes of this Agreement, an Unmatured Termination Event or
a Termination Event shall be deemed to be continuing until it is waived in
accordance with Section 13.1;

 

(k)           unless otherwise expressly stated in this Agreement, if at any
time any change in generally accepted accounting principles (including the
adoption of IFRS) would affect the computation of any covenant (including the
computation of any financial covenant) set forth in this Agreement or any other
Transaction Document, Borrower and Administrative shall negotiate in good faith
to amend such covenant to preserve the original intent in light of such change;
provided, that, until so amended, (i) such covenant shall continue to be
computed in accordance with the application of generally accepted accounting
principles prior to such change and (ii) Borrower shall provide to
Administrative Agent a written reconciliation in form and substance reasonably
satisfactory to Administrative Agent, between calculations of such covenant made
before and after giving effect to such change in generally accepted accounting
principles;

 

(l)            the Administrative Agent does not warrant or accept any
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the London interbank
offered rate or other rates in the definition of "LIBOR Rate" or with respect to
any alternative or successor rate thereto, or replacement rate thereof,
including without limitation, whether the composition or characteristics of any
such alternative, successor or replacement reference rate, as it may or may not
be adjusted pursuant to this Section 1.4(l), will be similar to, or produce the
same value or economic equivalence of, LIBOR Rate or have the same volume or
liquidity as did the London interbank offered rate prior to its discontinuance
or unavailability;

 

(m)          for purposes of any calculation under this Agreement, each Loan
will be deemed to have been purchased as of the related Funding Date and sold as
of the related settlement date of such sale; and

 

(n)           any reference to "execute", "executed", "sign", "signed",
"signature" or any other like term hereunder shall include execution by
electronic signature (including, without limitation, any .pdf file, .jpeg file,
or any other electronic or image file, or any "electronic signature" as defined
under the U.S. Electronic Signatures in Global and National Commerce Act
("E-SIGN") or the New York Electronic Signatures and Records Act ("ESRA").

 



42

 

 

ARTICLE II.

 

THE FACILITY

 

Section 2.1.      Advances.

 

During the Reinvestment Period, the Borrower may, at its option, request the
Lenders make Advances secured by the Collateral by delivering a Funding Request
to the Administrative Agent (which shall provide notification to the Lenders
with respect thereto), in an aggregate amount up to the Availability as of the
proposed Funding Date of the Advance; provided that no Lender shall be obligated
to make any Advance on or after the earlier to occur of the Reinvestment Period
End Date or the Termination Date. Following the receipt of a Funding Request,
subject to the terms and conditions hereinafter set forth, during the
Reinvestment Period, the Lenders shall fund such Advance. Notwithstanding
anything to the contrary herein, no Lender shall be obligated to provide the
Borrower with aggregate funds in connection with an Advance that would exceed
the least of (i) such Lender's unused Commitment then in effect, (ii) the
aggregate unused Commitments then in effect and (iii) the Availability on the
proposed Funding Date of such Advance.

 

Section 2.2.      Procedures for Advances by the Lenders.

 

(a)           The Borrower may request an Advance by delivering to the
Administrative Agent the information and documents set forth in this Section 2.2
at the applicable times provided herein. Upon receipt of such information and
documents, the Administrative Agent will provide notification to the Lenders
with respect thereto.

 

(b)           With respect to all Advances other than the initial Advance on the
Closing Date, no later than 2:00 p.m. on the Business Day prior to the proposed
Funding Date, the Borrower (or the Collateral Manager on its behalf) shall
deliver:

 

(i)            to the Administrative Agent (with a copy to the Collateral Agent
and the Collateral Custodian) written notice of such proposed Funding Date
(including a duly completed Borrowing Base Certificate updated to the date such
Advance is requested and giving pro forma effect to the Advance requested and
the use of the proceeds thereof);

 

(ii)           to the Administrative Agent a wire disbursement and authorization
form, to the extent not previously delivered;

 

(iii)          to the Administrative Agent (with a copy to the Collateral Agent
and the Collateral Custodian) a duly completed Funding Request which shall
(A) specify the desired amount of such Advance, which amount must be at least
equal to $500,000, to be allocated (with respect to an Advance) to each Lender
in accordance with its Pro Rata Share, (B) specify the proposed Funding Date of
such Advance, (C) specify the Loan(s) to be financed on such Funding Date
(including the Obligor, OLB, Assigned Value and Purchase Price for each Loan and
identifying each Loan by type and proposed Advance Rate applicable to each such
Loan) and (D) include a representation that all conditions precedent for an
Advance described in Section 3.2 hereof have been met. Each Funding Request
shall be irrevocable. If any Funding Request is received by the Administrative
Agent after 2:00 p.m. on the Business Day prior to the proposed Funding Date, or
on a day that is not a Business Day, such Funding Request shall be deemed to be
received by the Administrative Agent and each Lender at 9:00 a.m. on the next
Business Day.

 



43

 

 

(c)            On the proposed Funding Date, subject to the limitations set
forth in Section 2.1(a) and upon satisfaction of the applicable conditions set
forth in Section 3.2, in the case of an Advance, each Lender shall make
available to the Borrower in same day funds, at such bank or other location
reasonably designated by Borrower in the Funding Request given pursuant to this
Section 2.2, an amount equal to such Lender's Pro Rata Share of the least of
(i) the amount requested by the Borrower for such Advance, (ii) the aggregate
unused Commitments then in effect and (iii) an amount equal to the Availability
on such Funding Date.

 

(d)            On each Funding Date, the obligation of each Lender to remit its
Pro Rata Share of any such Advance shall be several from that of each other
Lender and the failure of any Lender to so make such amount available to the
Borrower shall not relieve any other Lender of its obligation hereunder.

 

(e)            Subject to Section 2.3 and the other terms, conditions,
provisions and limitations set forth herein (including, without limitation, the
payment of the Prepayment Penalty, as applicable), the Borrower may borrow,
repay or prepay and reborrow Advances without any penalty, fee or premium on and
after the Closing Date and prior to the end of the Reinvestment Period.

 

Notwithstanding anything to the contrary herein, on the Closing Date the
Borrower may request an Advance for the purpose of repaying Indebtedness
outstanding under the Existing Credit Facility. In connection therewith, any
obligation of WFBNA in its capacity as a Lender to fund such Advance may be
netted against any amounts due to WFBNA in its capacity as a lender under the
Existing Credit Facility.

 

Section 2.3.      Reduction of the Facility Amount; Mandatory and Optional
Repayments.

 

(a)            The Borrower shall be entitled at its option and upon ten
(10) Business Days' prior written notice in the form of Exhibit A-2 to the
Administrative Agent (and the Administrative Agent shall forward such notice to
each Lender) to either (i) terminate the Facility Amount in whole upon payment
in full of all Advances Outstanding, all accrued and unpaid Interest, all
accrued and unpaid costs and expenses of the Administrative Agent, Lenders, the
Prepayment Penalty (payable pro rata to each Lender) and all other Aggregate
Unpaids (other than unmatured contingent indemnification obligations), or
(ii) reduce in part the portion of the Facility Amount that exceeds the sum of
the Advances Outstanding, all accrued and unpaid Interest (pro rata with respect
to the portion of the Facility Amount so reduced), all accrued and unpaid costs
and expenses of the Administrative Agent and Lenders and the Prepayment Penalty
(payable pro rata to each Lender); provided that in each case no Prepayment
Penalty shall be due and payable so long as such termination or reduction occurs
no sooner than the date which is one year following the Closing Date. Any
request for a reduction or termination pursuant to this Section 2.3(a) shall be
irrevocable; provided that any such request for a reduction or termination may
be conditioned on the effectiveness of any other transaction and may be revoked
if such condition is not satisfied. The Commitment of each Lender shall be
reduced by an amount equal to its Pro Rata Share (prior to giving effect to any
reduction of Commitments hereunder) of the aggregate amount of any reduction
under this Section 2.3(a).

 



44

 

 

(b)            The Borrower shall be entitled at its option, at any time, to
reduce Advances Outstanding; provided that (i) the Borrower shall give one
(1) Business Day's prior written notice of such reduction in the form of
Exhibit A-2 to the Administrative Agent and each Lender, and (ii) any reduction
of Advances Outstanding (other than with respect to repayments of Advances
Outstanding made by the Borrower to reduce Advances Outstanding such that the
Availability is greater than or equal to $0) shall be in a minimum amount of
$500,000. In connection with any reduction of Advances Outstanding (x) in part,
the Borrower shall deliver to each Lender funds sufficient to repay such
Advances Outstanding, together with all accrued and unpaid costs and expenses of
the Administrative Agent and Lenders related to such repayment (payable pro rata
to each Lender) and (y) in whole, the Borrower shall deliver to each Lender
funds sufficient to repay such Advances Outstanding, together with all accrued
and unpaid Interest, and all accrued and unpaid costs and expenses of the
Administrative Agent and Lenders related to such repayment (payable pro rata to
each Lender); provided that no such reduction shall be given effect unless
(1) sufficient funds have been remitted to pay all such amounts in full, as
determined by the Administrative Agent in its sole discretion and (2) no event
has occurred or would result from such prepayment which would constitute an
Termination Event or an Unmatured Termination Event. The Administrative Agent
shall apply amounts received from the Borrower pursuant to this
Section 2.3(b) to the pro rata reduction of the Advances Outstanding and to the
payment of all accrued and unpaid Interest on the amount of the Advances
Outstanding to be repaid. Any Advance so repaid may, subject to the terms and
conditions hereof, be reborrowed during the Reinvestment Period. Any Repayment
Notice relating to any repayment pursuant to this Section 2.3(b) shall be
irrevocable; provided that any such Repayment Notice may be conditioned on the
effectiveness of any other transaction and may be revoked if such condition is
not satisfied.

 

Section 2.4.      Determination of Interest.

 

Each applicable Lender shall calculate the Interest Rate and the Interest
(including unpaid Interest related thereto, if any, due and payable on a prior
Payment Date) to be paid by the Borrower with respect to each Advance on each
Payment Date for the related Accrual Period and shall advise the Collateral
Manager thereof on the third Business Day prior to such Payment Date.

 

Section 2.5.      Evidence of Advances.

 

Each Advance and all repayments thereof shall be evidenced by the applicable
Lender's loan accounts and records. Subject to the Register maintained pursuant
to Section 13.16(b), such loan accounts and records shall be conclusive absent
manifest error of the amount of the Advances and repayments thereof. Any failure
to record any Advances or repayment thereof or any error in doing so shall not
limit or otherwise affect the obligation of the Borrower to pay any amount owing
with respect to the Advances.

 



45

 

 

Section 2.6.      Principal Repayments.

 

(a)            Unless sooner prepaid pursuant to the terms hereof and subject to
Section 10.2, the Advances Outstanding shall be repaid by the Borrower in full
on the Termination Date. Advances Outstanding shall be repaid as and when
necessary to cause the Availability to equal or exceed $0, and any amount so
repaid may, subject to the terms and conditions hereof, be reborrowed hereunder
during the Reinvestment Period.

 

(b)            All repayments of any Advance or any portion thereof shall be
made together with payment of all Interest accrued and unpaid on the amount
repaid to (but excluding) the date of such repayment.

 

Section 2.7.      Interest Settlement Procedures before the Default Period.

 

On each Payment Date before the Default Period, the Collateral Manager shall
direct the Collateral Agent to pay pursuant to the Collateral Management Report
(and the Collateral Agent shall make payment from the Interest Collections
Account to the extent of Available Funds, in reliance on the information set
forth in such Collateral Management Report) to the following Persons, the
following amounts in the following order of priority:

 

(1)            pari passu to the Collateral Agent and the Collateral Custodian,
in an amount equal to any accrued and unpaid Collateral Agent and Portfolio
Administration Fees; provided that indemnity amounts payable to the Collateral
Agent and the Collateral Custodian pursuant to this clause (1) (and
Section 2.8(a)(1) and Section 2.9(1), if applicable) shall not, collectively,
exceed $100,000 per annum;

 

(2)            to or at the direction of the Collateral Manager (i) an amount
equal to any accrued and unpaid Collateral Management Fees to the end of the
related Accrual Period and (ii) the amount of accrued and unpaid fees and
expenses payable by the Borrower to the Collateral Manager under the Transaction
Documents;

 

(3)            pro rata in accordance with the amounts due under this clause, to
each Lender, in an amount equal to any accrued and unpaid Interest, Facility
Margin and Commitment Fee;

 

(4)            pro rata in accordance with the amounts due under this clause, to
each Lender, and the Administrative Agent, all accrued and unpaid fees, expenses
(including reasonable attorneys' fees, costs and expenses) and indemnity amounts
payable by the Borrower to the Administrative Agent and the Lender under the
Transaction Documents;

 

(5)            to each Lender, an amount necessary to satisfy any Borrowing Base
Deficiency, pro rata in accordance with the amount of Advances Outstanding
hereunder;

 

(6)            to pay any accrued and unpaid Prepayment Penalty in connection
with any termination in whole or reduction in part of the Facility Amount in
accordance with Section 2.3(a);

 



46

 

 

(7)            to pay any other amounts due (other than with respect to the
repayment of Advances) under this Agreement and the other Transaction Documents
(including any indemnity amounts due from the Borrower hereunder and thereunder
not previously paid pursuant to clauses (1) and (4) of Section 2.7); and

 

(8)            so long as the Termination Date has not occurred and is
continuing, any remaining amounts shall be distributed to the Borrower or, if
directed by the Collateral Manager, to the holders of the limited liability
company interests of the Borrower.

 

Section 2.8.      Principal Settlement Procedures before the Default Period.

 

(a)            On each Payment Date before the Default Period, the Collateral
Manager shall direct the Collateral Agent to pay pursuant to the Collateral
Management Report (and the Collateral Agent shall make payment from the
Principal Collections Account to the extent of Available Funds, in reliance on
the information set forth in such Collateral Management Report) to the following
Persons, the following amounts in the following order of priority:

 

(1)            to pay amounts due under Section 2.7(1) through (4), to the
extent not paid thereunder;

 

(2)            (i) prior to the end of the Reinvestment Period, to each Lender,
an amount necessary to satisfy any Borrowing Base Deficiency, pro rata in
accordance with the amount of Advances Outstanding hereunder and (ii) after the
Reinvestment Period but before the Default Period, to each Lender, an amount
necessary to pay the Advances Outstanding and any accrued and unpaid Prepayment
Penalty until paid in full, pro rata in accordance with the amount of Advances
Outstanding hereunder;

 

(3)            to pay any other amounts due (other than with respect to the
repayment of Advances) under this Agreement and the other Transaction Documents
(including any indemnity amounts due from the Borrower hereunder and thereunder
not previously paid pursuant to Section 2.8(a)(1)); and

 

(4)            so long as the Termination Date has not occurred and is
continuing, any remaining amounts shall be distributed to the Borrower.

 

(b)            On the terms and conditions hereinafter set forth, from time to
time during the Reinvestment Period, the Collateral Manager may, to the extent
of any Principal Collections on deposit in the Principal Collections Account:

 

(i)            withdraw such funds for the purpose of reinvesting in additional
Eligible Loans, provided that the following conditions are satisfied:

 

(1)            all conditions precedent set forth in Section 3.2(b) have been
satisfied;

 

(2)            the Collateral Manager provides same day written notice to the
Administrative Agent and the Collateral Agent by facsimile (to be received no
later than 1:00 p.m. on such day) of the request to withdraw Principal
Collections and the amount of such request;

 



47

 

 

(3)            the notice required in clause (2) above shall be accompanied by a
Borrowing Notice in the form of Exhibit A-1 and a Borrowing Base Certificate,
each executed by the Borrower and a Responsible Officer of the Collateral
Manager;

 

(4)            the Collateral Agent provides to the Administrative Agent by
email (to be received no later than 1:30 p.m. on that same day) a statement
reflecting the total amount on deposit on such day in the Principal Collections
Account; and

 

(5)            upon the satisfaction of the conditions set forth in clauses
(1) through (4) of this Section 2.8(b) (as certified by the Borrower to the
Collateral Agent and the Administrative Agent), the Collateral Agent will
release funds from the Principal Collections Account to the Collateral Manager
in an amount not to exceed the lesser of (A) the amount requested by the
Collateral Manager and (B) the amount on deposit in the Principal Collections
Account on such day; or

 

(ii)            withdraw such funds for the purpose of making payments in
respect of the Advances Outstanding at such time in accordance with and subject
to the terms of Section 2.3(b).

 

Section 2.9.      Settlement Procedures during the Default Period.

 

On each Payment Date during the Default Period, the Collateral Manager shall
direct the Collateral Agent to pay pursuant to the Collateral Management Report
(and the Collateral Agent shall make payment from the Collection Account to the
extent of Available Funds, in reliance on the information set forth in such
Collateral Management Report) to the following Persons, the following amounts in
the following order of priority:

 

(1)            pari passu to the Collateral Agent and the Collateral Custodian,
in an amount equal to any accrued and unpaid Collateral Agent and Portfolio
Administration Fees; provided that indemnity amounts payable to the Collateral
Agent and the Collateral Custodian pursuant to this clause (1) (and
Section 2.7(1) and Section 2.8(a)(1), if applicable) shall not, collectively,
exceed $100,000 per annum;

 

(2)            to or at the direction of the Collateral Manager (i) an amount
equal to any accrued and unpaid Collateral Management Fees to the end of the
related Accrual Period and (ii) the amount of accrued and unpaid fees and
expenses payable by the Borrower to the Collateral Manager under the Transaction
Documents;

 

(3)            pro rata in accordance with the amounts due under this clause, to
each Lender, in an amount equal to any accrued and unpaid Interest, Facility
Margin and Commitment Fee;

 



48

 

 

(4)            pro rata in accordance with the amounts due under this clause, to
each Lender, and the Administrative Agent, all accrued and unpaid fees, expenses
(including, for the Administrative Agent only, any reasonable attorneys' fees,
costs and expenses) and indemnity amounts payable by the Borrower to the
Administrative Agent, or any Lender under the Transaction Documents;

 

(5)            to pay the Advances Outstanding until paid in full;

 

(6)            to pay any other amounts due under this Agreement and the other
Transaction Documents (including any indemnity amounts due from the Borrower
hereunder and thereunder not previously paid pursuant to clauses (1) and (4) of
Section 2.9); and

 

(7)            any remaining amounts shall be distributed to the Borrower or, if
directed by the Collateral Manager, to the holders of the limited liability
company interests of the Borrower.

 

Section 2.10.      Collections and Allocations.

 

(a)            Collections. The Collateral Manager shall promptly identify any
collections received as being on account of Interest Collections, Principal
Collections or other Collections and shall transfer, or cause to be transferred,
all Collections received directly by it to the Collection Account by the close
of business on the second (2nd) Business Day after such Collections are
received. Upon the transfer of Collections to the Collection Account, the
Collateral Manager shall segregate Principal Collections and Interest
Collections and transfer the same to the Principal Collections Account and the
Interest Collections Account, respectively. The Collateral Manager shall further
include a statement as to the amount of Principal Collections and Interest
Collections on deposit in the Principal Collections Account and the Interest
Collections Account on each Reporting Date in the Collateral Management Report
delivered pursuant to Section 6.7(b).

 

(b)            Excluded Amounts. With the prior written consent of the
Administrative Agent, the Collateral Manager may withdraw from the Collection
Account any deposits thereto constituting Excluded Amounts if the Collateral
Manager has, prior to such withdrawal and consent, delivered to the
Administrative Agent and each Lender a report setting forth the calculation of
such Excluded Amounts in form and substance satisfactory to the Administrative
Agent and each Lender.

 

(c)            Initial Deposits. On the Funding Date with respect to any Loan,
the Collateral Manager will deposit into the Collection Account all Collections
received in respect of Eligible Loans being transferred to and included as part
of the Collateral on such date.

 

(d)            Investment of Funds. Until the occurrence of a Termination Event,
to the extent there are uninvested amounts deposited in the Collection Account,
all such amounts shall be invested in Permitted Investments selected by the
Collateral Manager on each Payment Date. In the absence of any written direction
from the Collateral Manager, all amounts deposited in the Collection Account
shall remain uninvested. From and after the occurrence of a Termination Event,
to the extent there are uninvested amounts in the Collection Account, all such
amounts may be invested in Permitted Investments selected by the Collateral
Agent (acting at the direction of the Administrative Agent). In the absence of
any written direction from the Administrative Agent, all amounts deposited in
the Collection Account shall remain uninvested. All earnings (net of losses and
investment expenses) thereon shall be retained or deposited into the Collection
Account and shall be applied on each Payment Date pursuant to the provisions of
Section 2.7, Section 2.8 and Section 2.9.

 



49

 

 

Section 2.11.      Payments, Computations, Etc.

 

(a)            All amounts to be paid or deposited by the Borrower or the
Collateral Manager hereunder shall be paid or deposited in accordance with the
terms hereof no later than 3:00 p.m. on the day when due in lawful money of the
United States in immediately available funds and any amount not received before
such time may be deemed by the Administrative Agent to have been received on the
next Business Day. The Borrower or the Collateral Manager, as applicable, shall,
to the extent permitted by law, pay to the Secured Parties interest on all
amounts not paid or deposited when due hereunder at 2.0% per annum above the
Base Rate (other than with respect to any Advances Outstanding, which shall
accrue at the Interest Rate), payable on demand; provided that such interest
rate shall not at any time exceed the maximum rate permitted by Applicable Law.
Such interest shall be for the account of the applicable Secured Party. Any
Aggregate Unpaids hereunder shall not be reduced by any distribution of any
portion of Collections if at any time such distribution is rescinded or required
to be returned by any Lender to the Borrower or any other Person for any reason.
All computations of interest and other fees hereunder shall be made on the basis
of a year consisting of 360 days (other than calculations with respect to the
Base Rate which shall be based on a year consisting of 365 or 366 days, as
applicable) for the actual number of days elapsed.

 

(b)            Whenever any payment hereunder shall be stated to be due on a day
other than a Business Day, such payment shall be made on the next succeeding
Business Day, and such extension of time shall in such case be included in the
computation of the payment of Interest or any fee payable hereunder, as the case
may be. For avoidance of doubt, to the extent that Available Funds are
insufficient on any Payment Date to satisfy the full amount of any Increased
Costs pursuant to Section 2.8(a)(1), such unpaid amounts shall remain due and
owing and shall accrue interest as provided in Section 2.11(a) until repaid in
full.

 

(c)            If any Advance requested by the Borrower is not effectuated as a
result of the Borrower's actions or failure to fulfill any condition under
Section 3.2, as the case may be, on the date specified therefor, the Borrower
shall indemnify the applicable Lender against any reasonable loss, cost or
expense incurred by the applicable Lender (other than any such loss, cost or
expense solely due to the gross negligence or willful misconduct or failure to
fund such Advance on the part of the Lenders, the Administrative Agent or an
Affiliate thereof), including, without limitation, any loss (including cost of
funds and reasonable out-of-pocket expenses), cost or expense incurred by reason
of the liquidation or reemployment of deposits or other funds acquired by the
applicable Lender to fund or maintain such Advance. Any such Lender shall
provide to the Borrower documentation setting forth the amounts of any loss,
cost or expense referred to in the previous sentence, such documentation to be
conclusive absent manifest error.

 



50

 

 

Section 2.12.      Collateral Assignment of Agreements.

 

The Borrower hereby assigns to the Collateral Agent, for the benefit of the
Secured Parties hereunder, all of the Borrower's right, title and interest in
and to, but none of its obligations under, the Underlying Instruments related to
each Loan, all other agreements, documents and instruments evidencing, securing
or guaranteeing any Loan and all other agreements, documents and instruments
related to any of the foregoing but excluding any Excluded Amounts (the
"Assigned Documents"). The Borrower confirms that, at any time when a
Termination Event has occurred and is continuing, until the Collection Date the
Collateral Agent, on behalf of the Secured Parties, shall have the sole right to
enforce the Borrower's rights and remedies under any UCC financing statements
filed under or in connection therewith for the benefit of the Secured Parties.
The parties hereto agree that such collateral assignment to the Collateral
Agent, for the benefit of the Secured Parties, shall terminate upon the
Collection Date.

 

Section 2.13.      Fees.

 

(a)            Commitment Fee.  On each Payment Date the Borrower shall pay, in
accordance with Sections 2.7, 2.8 and 2.9, pro rata to each Lender, a commitment
fee (the "Commitment Fee") payable in arrears for each Accrual Period, equal to
the sum of the products for each day during such Accrual Period of (i) one
divided by 360, (ii) the applicable Commitment Fee Rate (as defined below), and
(iii) the aggregate Commitments minus the Advances Outstanding on such day (such
amount, the "Unused Portion"). The Commitment Fee Rate (the "Commitment Fee
Rate") shall be equal to (a) 0.50% for any Unused Portion up to or equal to 25%
of the then current Facility Amount and (b) 2.00% for any Unused Portion in
excess of 25% of the then current Facility Amount.

 

(b)           Facility Margin. On each Payment Date, the Borrower shall pay, in
accordance with Sections 2.7, 2.8 and 2.9, pro rata to each Lender, a facility
margin (the "Facility Margin") payable in arrears for each Accrual Period equal
to the sum of the products for each day during such Accrual Period of (a) one
divided by 360, (b) the applicable Facility Margin Rate for Advances (or
portions thereof) funded at the applicable Interest Rate and (c) the Advances
Outstanding on such date funded at the Interest Rate.

 

(c)           The Collateral Manager shall be entitled to the Collateral
Management Fee in accordance with Section 2.7(2), Section 2.8(a)(1) and
Section 2.9(2), as applicable.

 

(d)           The Collateral Agent, the Securities Intermediary and the
Collateral Custodian shall be entitled to receive the Collateral Agent and
Portfolio Administration Fee in accordance with Section 2.7(1),
Section 2.8(a)(1) and Section 2.9(1), as applicable.

 

(e)           The Borrower shall pay to each of Paul Hastings LLP and
Cadwalader, Wickersham & Taft LLP, as counsel to the Administrative Agent, on
the Closing Date, its respective reasonable estimated fees and out-of-pocket
expenses and shall pay all additional reasonable fees and out-of-pocket expenses
of Paul Hastings LLP required to be paid by the Borrower hereunder within thirty
(30) Business Days after receiving an invoice for such amounts.

 



51

 

 

Section 2.14.      Increased Costs; Capital Adequacy; Illegality.

 

(a)            If, due to either (i) the introduction of or any change following
the date hereof (including any change by way of imposition or increase of
reserve requirements) in or in the interpretation, administration or application
following the date hereof of any Applicable Law (including any law or regulation
resulting in any interest payments paid to any Lender under this Agreement being
subject to any Tax), in each case whether foreign or domestic or (ii) the
compliance with any guideline or request following the date hereof from any
central bank or other Governmental Authority (whether or not having the force of
law), there shall be any increase in the cost to any Affected Party of agreeing
to make or making, funding or maintaining any Advance (or any reduction of the
amount of any payment (whether of principal, interest, fee, compensation or
otherwise) to any Affected Party hereunder), as the case may be, or there shall
be any reduction in the amount of any sum received or receivable by an Affected
Party under this Agreement or under any other Transaction Document, the Borrower
shall, from time to time, after written demand by the Administrative Agent
(which demand shall be accompanied by a statement setting forth in reasonable
detail the basis for such demand), on behalf of such Affected Party, pay to the
Administrative Agent, on behalf of such Affected Party, additional amounts
sufficient to compensate such Affected Party for such increased costs or reduced
payments on the Payment Date immediately following such demand; provided that,
the amounts payable under this Section 2.14 shall be without duplication of
amounts payable under Section 2.15 and shall not include any Other Taxes or
Excluded Taxes.

 

(b)            If either (i) the introduction of or any change following the
date hereof in or in the interpretation, administration or application following
the date hereof of any law, guideline, rule or regulation, directive or request
or (ii) the compliance by any Affected Party with any law, guideline, rule,
regulation, directive or request following the date hereof, from any central
bank, any Governmental Authority or agency, including compliance by an Affected
Party with any request or directive regarding capital adequacy, but, in each
case, excluding Taxes, has or would have the effect of reducing the rate of
return on the capital of any Affected Party, as a consequence of its obligations
hereunder or any related document or arising in connection herewith or therewith
to a level below that which any such Affected Party could have achieved but for
such introduction, change or compliance (taking into consideration the policies
of such Affected Party with respect to capital adequacy), by an amount deemed by
such Affected Party to be material, then, from time to time, after demand by
such Affected Party (which demand shall be accompanied by a statement setting
forth in reasonable detail the basis for such demand), the Borrower shall pay
the Administrative Agent on behalf of such Affected Party such additional
amounts as will compensate such Affected Party for such reduction. For the
avoidance of doubt, any increase in cost and/or reduction in Interest with
respect to any Affected Party caused by regulatory capital allocation
adjustments due to FAS 166, 167 and subsequent statements and interpretations
shall constitute a circumstance on which such Affected Party may base a claim
for reimbursement under this Section 2.14.

 

(c)            In determining any amount provided for in this Section 2.14, the
Affected Party may use any reasonable averaging and attribution methods. The
Administrative Agent, on behalf of any Affected Party making a claim under this
Section 2.14 shall submit to the Borrower a certificate setting forth in
reasonable detail the basis for and the computations of such additional or
increased costs, which certificate shall be conclusive absent manifest error.

 



52

 

 

(d)            If a Eurodollar Disruption Event as described in clause (a) of
the definition of "Eurodollar Disruption Event" with respect to any Lender has
occurred and is continuing, the applicable Lender shall in turn so notify the
Borrower, whereupon all Advances Outstanding of the affected Lender in respect
of which Interest accrues at the LIBOR Rate shall immediately be converted into
Advances Outstanding in respect of which Interest accrues at the Base Rate.

 

(e)            Failure or delay on the part of any Affected Party to demand
compensation pursuant to this Section 2.14 shall not constitute a waiver of such
Affected Party's right to demand or receive such compensation.

 

(f)            Notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all rules and
regulations promulgated thereunder or issued in connection therewith and
(ii) all requests, rules, guidelines, requirements and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to have been introduced after the Closing Date, thereby
constituting a change for which a claim for increased costs or additional
amounts may be made hereunder with respect to the Affected Parties, regardless
of the date enacted, adopted or issued.

 

(g)            If at any time the Borrower shall be liable for the payment of
any additional amounts in accordance with this Section 2.14, then the Borrower
shall have the option to terminate this Agreement (in accordance with the
provisions of Section 2.14(a) but without the payment of any Prepayment
Penalty); provided that, such option to terminate shall in no event relieve the
Borrower of paying any amounts owing pursuant to this Section 2.14 in accordance
with the terms hereof.

 

Section 2.15.      Taxes.

 

(a)            All payments made by the Borrower, including any allocations or
distributions to the Lenders, will be made free and clear of and without
deduction or withholding for or on account of any Taxes, except as required by
Applicable Law. If any Taxes are required to be withheld from any amounts
payable to any Indemnified Party, then (i) the amount payable to such Person
will be increased (the amount of such increase, the "Additional Amount") such
that every net payment made under this Agreement after withholding for or on
account of any Taxes (including any Taxes on such increase) is not less than the
amount that would have been paid had no such deduction or withholding been made
and (ii) the Borrower or the applicable withholding agent shall timely pay the
full amount withheld to the relevant Governmental Authority in accordance with
Applicable Law. The foregoing obligation to pay Additional Amounts with respect
to payments required to be made by the Borrower under this Agreement will not,
however, apply with respect to any of the following Taxes imposed on or with
respect to any Indemnified Party or required to be withheld or deducted from a
payment to any Indemnified Party: (i) Taxes that are imposed on or measured by
net income (however denominated), franchise Taxes or branch profits Taxes, in
each case, (A) imposed by the jurisdiction (or any political subdivision
thereof) under the laws of which such Indemnified Party is organized or in which
its principal office is located, or in the case of any Lender, in which its
applicable lending office is located or (B) that are Other Connection Taxes,
(ii) Taxes imposed under FATCA, (iii) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in an Advance (or portion thereof)
pursuant to a law in effect on the date on which (A) such Lender acquires such
interest (other than pursuant to an assignment request by the Borrower) or
(B) such Lender changes its lending office, except in each case to the extent
that (and only to the extent that), pursuant to this Section 2.15, amounts with
respect to such Taxes were payable either to such Lender's assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (iv) U.S. backup withholding Taxes, and (v) Taxes
attributable to such Indemnified Party's failure to comply with
Section 2.15(d) ("Excluded Taxes").

 



53

 

 

 

(b)          The Borrower will indemnify, from funds available to it each
Indemnified Party for the full amount of any Taxes (including Additional
Amounts), other than Excluded Taxes, payable or paid by such Person or required
to be withheld or deducted from a payment to such Person and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. All payments in respect of this indemnification shall be made on the
Payment Date immediately following the date a written invoice (which invoice
shall have been delivered by the Determination Date related to such Payment Date
and which shall be conclusive absent manifest error) therefor is delivered to
the Borrower.

 

(c)          Within 30 days after the date of any payment by the Borrower or the
applicable withholding Agent of any Taxes, the Borrower will furnish to the
Administrative Agent and the Lenders at the applicable address set forth on this
Agreement, evidence reasonably satisfactory to the Administrative Agent of
payment thereof.

 

(d)          Status of Lenders.

 

(i)            Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under the Agreement shall deliver
to the Borrower and the Administrative Agent, at the time or times reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.15(d)(ii) below) shall not be required if in the Lender's
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.

 



54

 

 

(ii)            Each Lender that is a United States person as that term is
defined in Section 7701(a)(30) of the Code hereby agrees that it shall deliver,
no later than the date upon which such Lender becomes a party hereto, two
accurate, complete and signed copies (one to the Borrower and one to the
Administrative Agent) of U.S. Internal Revenue Service Form W-9 or any successor
form, certifying that such Lender is, on the date of delivery thereof, entitled
to an exemption from U.S. backup withholding tax. Each Lender that is not a
United States person as that term is defined in Section 7701(a)(30) of the Code
hereby agrees that it shall deliver, no later than the date on which such Lender
becomes a party hereto, two properly completed and duly executed copies (one to
the Borrower and one to the Administrative Agent) of either U.S. Internal
Revenue Service Form W-8BEN, W-BEN-E, W-8ECI or W-8IMY or any subsequent
versions thereof or successors thereto, in each case to the extent legally
entitled to do so, claiming a reduction of or complete exemption from U.S.
federal withholding tax. In addition, in the case of a Lender claiming exemption
from U.S. federal withholding tax under Section 871(h) or 881(c) of the Code,
such Lender hereby represents that it is not a bank for purposes of
Section 881(c) of the Code, is not a 10-percent shareholder (within the meaning
of Section 871(h)(3)(B) of the Code) of the Borrower and is not a controlled
foreign corporation related to the Borrower (within the meaning of
Section 864(d)(4) of the Code), and it agrees that it shall promptly notify the
Borrower in the event any such representation is no longer accurate. Such forms
shall be delivered by each Lender on or before the date it becomes a party to
this Agreement or participant herein and on or before the date, if any, such
Lender designates a new lending office. In addition, each Lender agrees that,
from time to time after the Closing Date, it shall deliver the forms described
above, as applicable, as promptly as practicable after receipt of a reasonable
written request therefor from the Borrower.

 

(e)          If a payment made to an Indemnified Party under this Agreement
would be subject to U.S. federal withholding tax imposed by FATCA if such
Indemnified Party were to fail to comply with the applicable reporting
requirements of FATCA, such Indemnified Party shall deliver to the Borrower and
the Administrative Agent at the time or times prescribed by law and at such time
or times reasonably requested by the Borrower and the Administrative Agent such
documentation prescribed by applicable law and such additional documentation
reasonably requested by the Borrower and the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Indemnified Party has
complied with such Indemnified Party's obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (e), "FATCA" shall include any amendments made to FATCA after the date of
this Agreement.

 

(f)           If any party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 2.15 (including by the payment of
Additional Amounts pursuant to this Section 2.15), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 2.15 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (f) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (f), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (f) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 



55

 

 

(g)          If at any time the Borrower shall be liable for the payment of any
additional amounts in accordance with this Section 2.15, then the Borrower shall
have the option to terminate this Agreement (in accordance with the provisions
of Section 2.3(a) but without the payment of any Prepayment Penalty); provided
that, such option to terminate shall in no event relieve the Borrower of paying
any amounts owing pursuant to this Section 2.15 in accordance with the terms
hereof.

 

(h)          Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower contained in
this Section 2.15 shall survive the termination of this Agreement.

 

Section 2.16.         Substitution and Transfer of Loans.

 

(a)          Substitution of Loans. On any day prior to the occurrence of a
Termination Event (and after the earlier to occur of the Reinvestment Period End
Date or the Termination Date at the sole discretion of the Administrative
Agent), the Borrower may, subject to the conditions set forth in this
Section 2.16 and subject to the other restrictions contained herein, replace any
Loan with one or more Eligible Loans (each, a "Substitute Loan"); provided that,
no such replacement shall occur unless each of the following conditions is
satisfied as of the date of such replacement and substitution (as certified to
the Collateral Agent by the Borrower):

 

(i)             the Borrower or Collateral Manager has recommended to the
Administrative Agent (with a copy to the Collateral Custodian and the Collateral
Agent) in writing that the Loan to be replaced should be replaced (each a
"Replaced Loan");

 

(ii)            each Substitute Loan is an Eligible Loan on the date of
substitution;

 

(iii)           after giving effect to any such substitution, the Availability
is greater than or equal to $0;

 

(iv)           solely in the case of substitutions pursuant to Section 2.16(b),
the sum of the Adjusted Borrowing Values of such Substitute Loans shall be equal
to or greater than the sum of the Adjusted Borrowing Values of the Replaced
Loans;

 

(v)            solely in the case of substitutions pursuant to Section 2.16(b),
such Substitute Loans, at the time of substitution by the Borrower, shall not
cause the Weighted Average Life of the Loans included in the Borrowing Base to
increase by more than 0.25 years;

 



56

 

 

(vi)           all representations and warranties contained in Section 4.1,
Section 4.2 and Section 4.3 shall be true and correct in all material respects
as of the date of substitution of any such Substitute Loan (other than any such
representation or warranty that is qualified by "material," "materially,"
"Material Adverse Effect," or a similar term or phrase, in which case, such
representation or warranty shall be true and correct (as so qualified));

 

(vii)          the inclusion of any Substitute Loan does not cause a Termination
Event or Unmatured Termination Event to occur;

 

(viii)         the sum of the OLB of the Loan(s) which are the subject of the
proposed substitution on the Substitution Date, together with the sum of the OLB
of the Loan(s) substituted and the Loan(s) sold in Discretionary Sales to an
Affiliate (other than, for the avoidance of doubt, any Loans sold via
participation pursuant to the Master Participation Agreement) in the preceding
12 month period (or such lesser number of months as shall have elapsed as of
such date), shall not exceed 25% of the Facility Amount; provided that the OLB
of any Loan with an Assigned Value equal to zero at the time it is subject to a
substitution shall not be included for purposes of such calculation;

 

(ix)           each Loan that is replaced pursuant to the terms of this
Section 2.16 shall be substituted only with another Loan that meets the
foregoing conditions;

 

(x)            in the selection of each Replaced Loan or each Substitute Loan,
no selection procedures were employed which are intended to be adverse to the
interests of the Secured Parties;

 

(xi)           the Borrower shall agree to pay the reasonable legal fees and
expenses of the Secured Parties in connection with any such substitution
(including, but not limited to, expenses incurred in connection with the release
of the Lien of the Collateral Agent, on behalf of the Secured Parties, and any
other party having an interest in the Loan in connection with such sale,
substitution or repurchase);

 

(xii)          the Borrower shall give two (2) Business Days' notice of such
substitution;

 

(xiii)         the Borrower shall notify the Administrative Agent of any amount
to be deposited into the Collection Account in connection with any such
substitution; and

 

(xiv)         the Borrower shall deliver to the Administrative Agent on the date
of such substitution a certificate of a Responsible Officer certifying that each
of the foregoing conditions have been satisfied in all material respects as of
such date (other than any such condition that is qualified by "material,"
"materially," "Material Adverse Effect," or a similar term or phrase, in which
case, such condition shall be satisfied in all respects (as so qualified)).

 

In addition, the Borrower shall in connection with such substitution deliver to
the Collateral Custodian the related Required Loan Documents. On the date any
such substitution is completed (the "Substitution Date"), the Collateral Agent,
for the benefit of the Secured Parties, shall, automatically and without further
action, release and transfer to the Borrower, free and clear of any Lien created
pursuant to this Agreement, all of the right, title and interest of the
Collateral Agent, for the benefit of the Secured Parties, in, to and under such
Replaced Loan, but without any representation and warranty of any kind, express
or implied.

 



57

 

 

(b)          Transfer or Substitution of Warranty Loans. If on any day a Loan is
(or becomes) a Warranty Loan, no later than ten (10) Business Days following the
earlier of knowledge by the Borrower of such Loan becoming a Warranty Loan or
receipt by the Borrower from the Administrative Agent or the Collateral Manager
of written notice thereof, the Borrower shall:

 

(i)             make a deposit to the Collection Account (for allocation
pursuant to Section 2.7, Section 2.8 or Section 2.9, as applicable) in
immediately available funds in an amount equal to the sum of (a) an amount
sufficient to reduce the Advances Outstanding such that, after giving effect to
the transfer of such Warranty Loan pursuant to this Section 2.16, the
Availability will be equal to or greater than $0 plus (b) any expenses or fees
with respect to such Loan and costs and damages incurred by the Administrative
Agent or by any Lender in connection with any violation by such Loan of any
predatory or abusive lending law which is an Applicable Law (collectively, the
"Retransfer Price"); provided that the Administrative Agent shall have the right
to determine whether the amount so deposited is sufficient to satisfy the
foregoing requirements; provided further that no such repayment shall be
required to be made with respect to such Warranty Loan (and such Loan shall
cease to be a Warranty Loan) if the Administrative Agent determines in its sole
discretion that such Warranty Loan can be (and such Warranty Loan is) cured or
brought into compliance, as applicable, on or before the expiration of such ten
(10) Business Day period; or

 

(ii)            with the prior written consent of the Administrative Agent,
subject to the satisfaction of the conditions in Section 2.16(a), substitute for
such Warranty Loan a Substitute Loan; or

 

(iii)           sell such Warranty Loan in accordance with the provisions set
forth in Section 2.17.

 

For purposes of calculating the Borrowing Base, the Adjusted Borrowing Value of
each such Warranty Loan shall be zero; provided that, if applicable, the
Borrowing Base shall be calculated to reflect the Adjusted Borrowing Value of
each Substitute Loan that is replacing a Warranty Loan. Upon confirmation of the
deposit of such Retransfer Price or proceeds from such Discretionary Sale into
the Collection Account or the delivery by the Borrower of a Substitute Loan for
each Warranty Loan (the date of such confirmation or delivery, the "Retransfer
Date"), such Warranty Loan shall be removed from the Collateral and, as
applicable, the Substitute Loan shall be included in the Collateral. On the
Retransfer Date of each Warranty Loan, the Collateral Agent, for the benefit of
the Secured Parties, shall automatically and without further action be deemed to
transfer, assign and set-over to the Borrower (or the Collateral Manager, as
applicable), without recourse, representation or warranty, all the right, title
and interest of the Collateral Agent, for the benefit of the Secured Parties in,
to and under such Warranty Loan and all future monies due or to become due with
respect thereto, the Related Property, all Proceeds of such Warranty Loan, and
Recoveries relating thereto, all rights to security for any such Warranty Loan,
and all Proceeds and products of the foregoing. The Collateral Agent, for the
benefit of the Secured Parties, shall, at the sole expense of the Borrower,
execute such documents and instruments of transfer as may be prepared by the
Collateral Manager, on behalf of the Borrower, and take other such actions as
shall reasonably be requested by the Borrower to effect the transfer of such
Warranty Loan pursuant to this Section 2.16.

 



58

 

 

Section 2.17.         Discretionary Sales.

 

(a)          Prior to the occurrence and continuation of an Unmatured
Termination Event or a Termination Event, on any Discretionary Sale Date, the
Borrower shall have the right to prepay all or a portion of the Advances
Outstanding in connection with the transfer and assignment by the Borrower of,
and the release of any related Lien by the Collateral Agent over, one or more
Loans (each, a "Discretionary Sale"), subject to the following terms and
conditions:

 

(i)             At least two (2) Business Days prior to each Discretionary Sale
Date, the Collateral Manager, on behalf of the Borrower, shall have given the
Administrative Agent (with a copy to the Collateral Custodian and the Collateral
Agent) written notice of its intent to effect a Discretionary Sale (each such
notice a "Discretionary Sale Notice"), specifying the Discretionary Sale Date
and including a list of all Loans to be sold and assigned pursuant to such
Discretionary Sale, and a revised Borrowing Base Certificate; provided that
prior written consent of Administrative Agent in its sole discretion will be
required for any Discretionary Sale of any Loan at a price less than ninety five
percent (95%) of the Adjusted Borrowing Value of such Loan as of the date of the
Discretionary Sale;

 

(ii)            Any Discretionary Sale shall be made by the Borrower (or the
Collateral Manager on behalf of the Borrower) in a transaction (i) in accordance
with the Collateral Management Standard, (ii) reflecting arms-length market
terms and (iii) in which the Borrower makes no representations, warranties or
covenants and provides no indemnification for the benefit of any other party to
the Discretionary Sale (other than that the Borrower has good title thereto,
free and clear of all Liens and has the right to sell the related Loan and other
customary representations);

 

(iii)           The Collateral Manager shall deliver to the Administrative Agent
(with a copy to the Collateral Agent) a completed Borrowing Base Certificate and
other evidence to the reasonable satisfaction of the Administrative Agent that
the Borrower shall have sufficient funds on the related Discretionary Sale Date
to effect the contemplated Discretionary Sale in accordance with this Agreement
(unless a Discretionary Sale is to be effected on a Payment Date, in which case
there must be sufficient Available Funds to effect the contemplated
Discretionary Sale in accordance with the terms of this Agreement);

 

(iv)           After giving effect to the Discretionary Sale and the assignment
to the Borrower of the Collateral on any Discretionary Sale Date, (a) the
Availability is greater than or equal to zero, (b) the representations and
warranties contained in Section 4.1, 4.2 and 4.3 hereof shall continue to be
correct in all material respects (other than any such representation or warranty
that is qualified by "material," "materially," "Material Adverse Effect," or a
similar term or phrase, in which case, such representation or warranty shall be
true and correct (as so qualified)), except to the extent relating to an earlier
date and (c) neither an Unmatured Termination Event nor a Termination Event
shall have resulted;

 



59

 

 

(v)            On the related Discretionary Sale Date, the Administrative Agent,
each Lender, the Collateral Custodian and the Collateral Agent, as applicable,
shall have received, as applicable, in immediately available funds, an amount
equal to the sum of (a) an amount sufficient to reduce the Advances Outstanding
such that, after giving effect to the transfer of the Loans that are the subject
of such Discretionary Sale, the Availability will be equal to or greater than $0
plus (b) an aggregate amount equal to the sum of all other Aggregate Unpaids due
and owing to the Administrative Agent, each applicable Lender, the Collateral
Agent, the Collateral Custodian, the Affected Parties and the Indemnified
Parties, as applicable, under this Agreement and the other Transaction
Documents, to the extent accrued to such date; provided that, the Administrative
Agent and each Lender shall have the right to determine whether the amount paid
(or proposed to be paid) by the Borrower on the Discretionary Sale Date is
sufficient to satisfy the requirements of clauses (a) and (b) and is sufficient
to reduce the Advances Outstanding to the extent requested by the Borrower in
connection with the Discretionary Sale;

 

(vi)           The OLB of the Loan(s) which are the subject of a proposed
Discretionary Sale to an Affiliate of the Collateral Manager, together with the
OLB of the Loan(s) sold in all other Discretionary Sales to an Affiliate (other
than, for the avoidance of doubt, any Loans sold via participation pursuant to
the Master Participation Agreement) and the Loan(s) substituted pursuant to
Section 2.16(a) during the preceding 12 month period (or such lesser number of
months as shall have elapsed as of such date), shall not exceed 25% of the
Facility Amount; provided that the OLB of any Loan with an Assigned Value equal
to zero at the time it is subject to a Discretionary Sale shall not be included
for purposes of such calculation; and

 

(vii)          On the related Discretionary Sale Date, the proceeds from such
Discretionary Sale have been sent directly into the Collection Account.

 

(b)          In connection with any Discretionary Sale, following receipt by the
Secured Parties of the amounts referred to in clause (v) above, there shall be
transferred and assigned to or at the direction of the Borrower (for further
sale to the purchaser in any Discretionary Sale) without recourse,
representation or warranty all of the right, title and interest of the
Collateral Agent, for the benefit of the Secured Parties in, to and under the
portion of the Collateral subject to such Discretionary Sale and such portion of
the Collateral so transferred shall be released from the Lien of this Agreement
(subject to the requirements of clauses (iii) and (iv) above).

 

(c)          The Borrower hereby agrees to pay the reasonable legal fees and
expenses of the Secured Parties in connection with any Discretionary Sale
(including, but not limited to, expenses incurred in connection with the release
of the Lien of the Collateral Agent, on behalf of the Secured Parties, and any
other party having an interest in the Collateral in connection with such
Discretionary Sale).

 



60

 

 

(d)          In connection with any Discretionary Sale, on the related
Discretionary Sale Date, the Collateral Agent shall, at the expense of the
Borrower (i) execute such instruments of release with respect to the portion of
the Collateral to be retransferred to the Borrower, in recordable form if
necessary, in favor of the Borrower as the Borrower may reasonably request,
(ii) deliver any portion of the Collateral to be retransferred to the Borrower
in its possession to the Borrower and (iii) otherwise take such actions, and
cause or permit the Collateral Agent to take such actions, as are necessary and
appropriate to release the Lien of the Collateral Agent and the Secured Parties
on the portion of the Collateral to be retransferred to the Borrower and release
and deliver to the Borrower such portion of the Collateral to be retransferred
to the Borrower.

 

Section 2.18.         Instructions to the Collateral Agent.

 

All instructions and directions given to the Collateral Agent by the Collateral
Manager, the Borrower or the Administrative Agent pursuant to Sections 2.7, 2.8
and 2.9 shall be in writing (including instructions and directions transmitted
to the Collateral Agent by facsimile or e-mail), and such written instructions
and directions shall be delivered with a written certification that such
instructions and directions are in compliance with the provisions of Sections
2.7, 2.8 and 2.9. The Collateral Manager and the Borrower shall immediately
transmit to the Administrative Agent by facsimile or e-mail a copy of all
instructions and directions given to the Collateral Agent by such party pursuant
to Sections 2.7, 2.8 and 2.9. The Administrative Agent shall promptly transmit
to the Collateral Manager and the Borrower by facsimile or e-mail a copy of all
instructions and directions given to the Collateral Agent by the Administrative
Agent, pursuant to Sections 2.7, 2.8 and 2.9. If either the Administrative Agent
or Collateral Agent disagrees with the computation of any amounts to be paid or
deposited by the Borrower or the Collateral Manager under Sections 2.7, 2.8 and
2.9 or otherwise pursuant to this Agreement, or upon their respective
instructions, the Administrative Agent shall so notify the Borrower, the
Collateral Manager and the Collateral Agent in writing and in reasonable detail
to identify the specific disagreement. If such disagreement cannot be resolved
within five (5) Business Days, the determination of the Administrative Agent as
to such amounts shall be conclusive and binding on the parties hereto absent
manifest error. In the event the Collateral Agent receives instructions from the
Collateral Manager or the Borrower which conflict with any instructions received
from the Administrative Agent, the Collateral Agent shall rely on and follow the
instructions given by the Administrative Agent.

 

Section 2.19.         Defaulting Lenders.

 

(a)          Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
Applicable Law:

 

(i)             That Defaulting Lender's right to approve or disapprove any
amendment, waiver or consent with respect to this Agreement shall be restricted
as set forth in Section 13.1.

 



61

 

 

(ii)            Any payment of principal, interest, fees or other amounts
received by the Administrative Agent for the account of that Defaulting Lender
(whether voluntary or mandatory, at maturity, or otherwise), shall be applied at
such time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, as the Borrower may request (so long as
no Unmatured Termination Event or Termination Event exists), to the funding of
any Advance in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; third, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Advances under
this Agreement; fourth, to the payment of any amounts owing to the Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender against that Defaulting Lender as a result of that Defaulting Lender's
breach of its obligations under this Agreement; fifth, so long as no Unmatured
Termination Event or Termination Event exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by such Borrower against that Defaulting Lender as a
result of that Defaulting Lender's breach of its obligations under this
Agreement; and sixth, to that Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if such payment is a payment of
the principal amount of any Advances in respect of which that Defaulting Lender
has not fully funded its appropriate share, such payment shall be applied solely
to pay the Advances of all non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Advances of that Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
cash collateral pursuant to this Section 2.19 shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

 

(iii)           For any period during which that Lender is a Defaulting Lender,
that Defaulting Lender shall not be entitled to receive any Commitment Fee for
any period during which that Lender is a Defaulting Lender (and the Borrower
shall not be required to pay any such fee that otherwise would have been
required to have been paid to such Defaulting Lender).

 

(b)          If the Administrative Agent, in its sole discretion, determines
that a Defaulting Lender should no longer be deemed to be a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any cash collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Advances of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Advances to be held on a pro
rata basis by the Lenders in accordance with their Pro Rata Shares, whereupon
that Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrowers while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender's having been a Defaulting Lender.

 



62

 

 

Section 2.20.         Borrowing Base Deficiency Payments.

 

(a)          In addition to any other obligation of the Borrower to cure any
Borrowing Base Deficiency pursuant to the terms of this Agreement, if, on any
day prior to the Collection Date, any Borrowing Base Deficiency exists, then the
Borrower shall, within three Business Days from the earlier of (x) the date of
the Borrower's actual knowledge of the occurrence of such Borrowing Base
Deficiency or (y) the date notice of such Borrowing Base Deficiency is received
by the Borrower from the Administrative Agent, eliminate such Borrowing Base
Deficiency in its entirety by effecting one or more (or any combination thereof)
of the following actions in order to eliminate such Borrowing Base Deficiency as
of such date of determination: (i) deposit cash in United States dollars into
the Principal Collection Account, (ii) repay Advances (together with all accrued
and unpaid costs and expenses of the Administrative Agent, the Lender Agents and
the Lenders, in each case, relating to the amount so prepaid), and/or (iii) to
the extent approved by the Administrative Agent in accordance with this
Agreement, Pledge additional Eligible Loans; provided, that if the Borrower
requests to Pledge another Eligible Loan within the three Business Day period to
cure such Borrowing Base Deficiency and the Administrative Agent does not either
reject such Loan or approve such Loan within one Business Day of the Borrower's
request to Pledge such Loan, then the Administrative Agent may, in its sole
discretion, elect in writing to extend the three Business Day grace period set
forth in this Section 2.20 for up to seven Business Days; provided further if
the Borrower has cured a Borrowing Base Deficiency pursuant to clause (i) above
and no other Termination Event has occurred and is continuing, the Borrower
shall be entitled to the return of all or a portion of the cash so deposited in
the Principal Collection Account to the extent that, immediately after giving
effect to the return of any such amounts or release of any asset, no Borrowing
Base Deficiency would exist.

 

(b)          No later than 2:00 p.m. on the Business Day prior to the proposed
repayment of Advances or Pledge of additional Eligible Loans pursuant to
Section 2.20(a), the Borrower (or the Collateral Manager on its behalf) shall
deliver (i) to the Administrative Agent (with a copy to the Collateral Agent and
the Collateral Custodian), notice of such repayment or Pledge and a duly
completed Borrowing Base Certificate, updated to the date such repayment or
Pledge is being made and giving pro forma effect to such repayment or Pledge,
and (ii) to the Administrative Agent, if applicable, a description of any
Eligible Loan and each Obligor of such Eligible Loan Asset to be Pledged and
added to the updated Loan Asset Schedule.

 

ARTICLE III.

 

CONDITIONS TO CLOSING

 

Section 3.1.           Conditions to Closing.

 

The Lenders, the Administrative Agent, the Collateral Agent and the Collateral
Custodian shall not be obligated to take, fulfill or perform any action
hereunder, until the following conditions have been satisfied in the sole
discretion of or waived in writing by the Administrative Agent:

 



63

 

 

(a)           Each Transaction Document and the Master Participation Agreement
shall have been duly executed by, and delivered to, the parties thereto, and the
Administrative Agent and each Lender shall have received such other documents,
instruments, agreements and legal opinions as the Administrative Agent and each
Lender shall reasonably request in connection with the transactions contemplated
by this Agreement, including, without limitation, all those specified in the
schedule of condition precedent documents attached hereto as Schedule I, each in
form and substance satisfactory to the Administrative Agent and each Lender;

 

(b)          The Borrower shall have paid all fees required to be paid,
including all fees required hereunder and under the applicable Lender Fee
Letters and, without duplication of Section 2.13(d), shall have reimbursed the
Lenders and the Administrative Agent for all fees, costs and expenses of closing
the transactions contemplated hereunder and under the other Transaction
Documents and the Master Participation Agreement, including the reasonable
attorney fees and any other legal and document preparation costs incurred by the
Lenders and the Administrative Agent;

 

(c)          Any and all information submitted pursuant to this Agreement and
the other Transaction Documents and the Master Participation Agreement to each
Lender and the Administrative Agent by the Borrower or the Collateral Manager or
any of their Affiliates is true, accurate, complete in all material respects and
not misleading in any material respect;

 

(d)          Each Lender shall have received all documentation and other
information requested by such Lender in its sole discretion and/or required by
regulatory authorities with respect to the Borrower, the Originator and the
Collateral Manager under applicable "know your customer" and anti-money
laundering rules and regulations, including, without limitation, the USA PATRIOT
Act, all in form and substance reasonably satisfactory to each Lender;

 

(e)          The results of each Lender's financial, legal, tax and business due
diligence relating to the Borrower, the Collateral Manager, the Eligible Loans
and the transactions contemplated hereunder are satisfactory to each Lender
(which, for the avoidance of doubt, shall include the review of the Originator's
governing documents) (it being understood that this clause (e) shall be deemed
satisfied upon the occurrence of the Closing Date);

 

(f)           The Administrative Agent and each Lender shall have received
(i) satisfactory evidence that the Borrower and the Collateral Manager have
obtained all required consents and approvals of all Persons, including all
requisite Governmental Authorities, to the execution, delivery and performance
of this Agreement and the other Transaction Documents and the Master
Participation Agreement to which each is a party and the consummation of the
transactions contemplated hereby or thereby or (ii) an Officer's Certificate
from each of the Borrower and the Collateral Manager in form and substance
satisfactory to the Administrative Agent and each Lender affirming that no such
consents or approvals are required; it being understood that the acceptance of
such evidence or Officer's Certificate shall in no way limit the recourse of any
Secured Party against the Collateral Manager or the Borrower for a breach of the
Borrower's and the Collateral Manager's representation or warranty that all such
consents and approvals have, in fact, been obtained;

 



64

 

 

(g)          The Borrower and the Originator and the Collateral Manager shall
each be in compliance in all material respects with all Applicable Law and shall
have delivered to the Collateral Agent, the Administrative Agent and each Lender
as to this and other closing matters a certification in the form of Exhibits E-1
and E-2, as applicable;

 

(h)          The Borrower and the Originator and the Collateral Manager shall
each have delivered to the Collateral Agent, the Administrative Agent and each
Lender a certificate as to solvency in the form of Exhibits D-1 and D-2, as
applicable;

 

(i)           The Borrower, the Originator and the Collateral Manager shall each
have delivered to the Collateral Agent and the Administrative Agent a power of
attorney in the form of Exhibits F-1, F-2 and F-3 as applicable; and

 

(j)            All outstanding Indebtedness of the Borrower under the Existing
Credit Facility shall have been (or substantially concurrently with the initial
borrowing hereunder will be) repaid in full and all liens in respect thereof
shall have been (or substantially concurrently with the initial borrowing on the
Closing Date will be) released, and the Administrative Agent shall have received
(i) UCC-3 termination statements with respect to all Liens securing the Existing
Credit Facility and (ii) a customary "payoff letter" for the Existing Credit
Facility.

 

By its execution and delivery of this Agreement, each of the Borrower and the
Collateral Manager hereby certifies that each of the conditions precedent to the
effectiveness of this Agreement set forth in this Section 3.1 have been
satisfied; provided that, with respect to conditions precedent that expressly
require the consent or approval of the Administrative Agent or another party
(other than the Borrower or the Collateral Manager), the foregoing certification
is only to the knowledge of the Borrower and the Collateral Manager, as
applicable, with respect to such consents or approvals.

 

Section 3.2.           Conditions Precedent to All Advances.

 

(a)          Each Advance under this Agreement, each reduction in Advances
Outstanding pursuant to Section 2.3(b) and each reinvestment of Principal
Collections pursuant to Section 2.8(b) (each, a "Transaction") shall be subject
to the further conditions precedent that:

 

(i)             with respect to any Advance, the Collateral Manager (on behalf
of the Borrower) shall have delivered to the Administrative Agent and each
Lender (with a copy to the Collateral Custodian and the Collateral Agent) no
later than 2:00 p.m. on the date of such Advance: (A) a Borrowing Notice in the
form of Exhibit A-1, (B) a Borrowing Base Certificate, (C) a Loan Tape, (D) a
Collateral Management Report and (E) an Approval Notice (for any such Loan added
to the Collateral on the related date of such Advance) and containing such
additional information as may be reasonably requested by the Administrative
Agent;

 

(ii)            the Borrower shall have delivered to the Collateral Custodian
(with a copy to the Administrative Agent), no later than 2:00 p.m. on the
related Funding Date, a faxed or e-mailed copy of the duly executed original
promissory notes of the Loans (and, in the case of any Noteless Loan, a fully
executed assignment agreement) and if any Loans are closed in escrow, a
certificate (in the form of Exhibit K) from the closing attorneys of such Loans
certifying the possession of the Required Loan Documents; provided that,
notwithstanding the foregoing, the Borrower shall cause the Loan Checklist and
the remaining Required Loan Documents to be in the possession of the Collateral
Custodian within five (5) Business Days of any related Funding Date as to any
Loans;

 



65

 

 

(iii)           with respect to any reduction in Advances Outstanding pursuant
to Section 2.3(b), the Borrower or the Collateral Manager, as the case may be,
shall have delivered to the Administrative Agent (with a copy to the Collateral
Agent and the Collateral Custodian), one (1) Business Day prior to any reduction
of Advances Outstanding a Repayment Notice in the form of Exhibit A-2 and a
Borrowing Base Certificate; and

 

(iv)           with respect to any reinvestment of Principal Collections
permitted by Section 2.8(b), the Borrower or the Collateral Manager, as the case
may be, shall have delivered to the Administrative Agent (with a copy to the
Collateral Agent and the Collateral Custodian), no later than 1:00 p.m. on the
Business Day of any such reinvestment, a Borrowing Notice in the form of
Exhibit A-1 and a Borrowing Base Certificate, executed by the Collateral Manager
and the Borrower;

 

(b)          On the date of such Transaction each of the following conditions
(and in the case of any reduction of Advances Outstanding, each of clauses
(iii) and (viii) only) shall be satisfied in all material respects (other than
any such condition that is qualified by "material," "materially," "Material
Adverse Effect," or a similar term or phrase, in which case, such condition
shall be satisfied (as so qualified)) and the Borrower and the Collateral
Manager shall have certified in the related Borrowing Notice that all conditions
precedent to the requested Advance have been satisfied and shall thereby be
deemed to have certified that:

 

(i)             The representations and warranties contained in Section 4.1,
Section 4.2 and Section 4.3 are true and correct in all material respects (other
than any such representation or warranty that is qualified by "material,"
"materially," "Material Adverse Effect," or a similar term or phrase, in which
case, such representation or warranty shall be true and correct (as so
qualified)), and there exists no breach of any covenant contained in
Section 5.1, Section 5.2, Section 5.3 and Section 5.4 before and after giving
effect to the Advance to take place on such date and to the application of
proceeds therefrom, on and as of such day as though made on and as of such date
(other than any representation and warranty that is made as of a specific date);

 

(ii)            On and as of such Funding Date, after giving effect to such
Transaction and the addition to the Collateral of the Eligible Loans being
acquired by the Borrower using the proceeds of such Transaction, the Advances
Outstanding do not exceed the Facility Amount;

 

(iii)           No Termination Event has occurred, or would result from such
Transaction, and no Unmatured Termination Event or Borrowing Base Deficiency
exists or would result from such Transaction;

 

(iv)            No event has occurred, or would result from such Transaction or
from the application of proceeds thereof, which constitutes a Collateral Manager
Default or any event which, if it continues uncured, will, with notice or lapse
of time, constitute a Collateral Manager Default;

 



66

 

 

(v)            Since the Closing Date, no material adverse change has occurred
in the ability of the Collateral Manager, the Originator or the Borrower to
perform its obligations under any Transaction Document;

 

(vi)           No Liens (other than Permitted Liens) exist in respect of Taxes
which are prior to the lien of the Collateral Agent on the Eligible Loans to be
pledged on such Funding Date;

 

(vii)          All terms and conditions required to be satisfied in connection
with the assignment of each Eligible Loan being pledged hereunder on such
Funding Date (and the Related Security related thereto), including, without
limitation, the perfection of the Borrower's interests therein, shall have been
satisfied in full, and all filings (including, without limitation, UCC filings)
required to be made by any Person and all actions required to be taken or
performed by any Person in any jurisdiction to give the Collateral Agent, for
the benefit of the Secured Parties, a first priority perfected security interest
(subject only to Permitted Liens) in such Eligible Loans and the Related
Security related thereto and the proceeds thereof shall have been made, taken or
performed;

 

(viii)         No Applicable Law shall prohibit or enjoin the making of such
Advance by any Lender, the proposed reduction of Advances Outstanding, the
proposed reinvestment of Principal Collections or any other transaction
contemplated herein.

 

(c)          The proposed Funding Date shall take place during the Reinvestment
Period and the Termination Date has not yet occurred;

 

(d)          The Borrower shall have paid all fees then required to be paid,
including all fees required hereunder and under the applicable Lender Fee
Letters and, without duplication of Section 2.13(d), shall have reimbursed the
Lenders and the Administrative Agent for all fees, costs and expenses of closing
the transactions contemplated hereunder and under the other Transaction
Documents, including the reasonable attorney fees and any other legal and
document preparation costs incurred by the Lenders and the Administrative Agent;

 

The failure of the Borrower to satisfy any of the foregoing conditions precedent
in respect of any Advance shall give rise to a right of the Administrative Agent
and the applicable Lender, which right may be exercised at any time on the
demand of the applicable Lender, to rescind the related Advance, as applicable,
and direct the Borrower to pay to the Administrative Agent for the benefit of
the applicable Lender an amount equal to the Advances made during any such time
that any of the foregoing conditions precedent were not satisfied.

 

Section 3.3.           Advances Do Not Constitute a Waiver.

 

No Advance made hereunder shall constitute a waiver of any condition to any
Lender's obligation to make such an advance unless such waiver is in writing and
executed by such Lender.

 



67

 

 

Section 3.4.           Custodianship; Transfer of Loans and Permitted
Investments.

 

(a)          The Borrower (or the Collateral Manager on behalf of the Borrower)
shall cause all Certificated Securities, Instruments and Required Loan Documents
to be delivered at the addresses identified in Schedule II. The Collateral
Custodian shall hold all Certificated Securities and Instruments in physical
form at the office of the Collateral Custodian at 1555 N. Rivercenter Drive,
Suite 302, Milwaukee, WI 53212 and the Collateral Custodian shall hold all the
Required Loan Documents at the office of the Collateral Custodian at 1719 Otis
Way, Florence, South Carolina. Any successor collateral agent shall be a state
or national bank or trust company which is not an Affiliate of the Borrower and
which is a Qualified Institution.

 

(b)          Each time that the Borrower (or the Collateral Manager on behalf of
the Borrower) shall direct or cause the acquisition of any Loan or Permitted
Investment, the Borrower shall (or the Collateral Manager on behalf of the
Borrower), if such Loan or Permitted Investment has not already been transferred
in accordance with its Underlying Instruments (including obtaining any necessary
consents) to the Collection Account, cause the transfer of such Loan or
Permitted Investment in accordance with its Underlying Instruments (including
obtaining any necessary consents) to the Collateral Custodian to be held in the
Collection Account (in the case of Permitted Investments) for the benefit of the
Collateral Agent, on behalf of the Secured Parties, in accordance with the terms
of this Agreement. The security interest of the Collateral Agent, on behalf of
the Secured Parties, in the funds or other property utilized in connection with
such acquisition shall, immediately and without further action on the part of
the Collateral Agent, be released. The security interest of the Collateral
Agent, for the benefit of the Secured Parties shall nevertheless come into
existence and continue in the Loan or Permitted Investment so acquired,
including all rights of the Borrower in and to any contracts related to and
proceeds of such Loan or Permitted Investment.

 

(c)          The Borrower (or the Collateral Manager on behalf of the Borrower)
shall cause all Loans or Permitted Investments acquired by the Borrower to be
transferred to the Collateral Custodian for credit to the appropriate Account
(in the case of Permitted Investments), in each case for the benefit of the
Collateral Agent, and shall cause all Loans and Permitted Investments acquired
by the Borrower to be delivered to the Collateral Custodian for the benefit of
the Collateral Agent by one of the following means (and shall take any and all
other actions necessary to create in favor of the Collateral Agent a valid,
perfected, first priority security interest in each Loan and Permitted
Investment (subject to Permitted Liens) granted to the Collateral Agent under
laws and regulations (including without limitation Articles 8 and 9 of the UCC,
as applicable) in effect at the time of such grant):

 

(i)             in the case of an Instrument or a Certificated Security
represented by a Security Certificate in registered form by having it specially
Indorsed to the Collateral Agent or in blank by an effective Indorsement or
registered in the name of the Collateral Agent and by (A) delivering such
Instrument or Security Certificate to the Collateral Custodian, at its address
in Section 3.4(a) and (B) causing the Collateral Custodian to maintain (on
behalf of the Collateral Agent) continuous possession of such Instrument or
Security Certificate;

 



68

 

 

(ii)            in the case of an Uncertificated Security, by (A) causing the
Collateral Agent to become the registered owner of such Uncertificated Security
and (B) causing such registration to remain effective;

 

(iii)           in the case of any Security Entitlement, by causing the
Collateral Agent to have control over such Security Entitlement pursuant to the
Securities Account Control Agreement; and

 

(iv)           in the case of general intangibles (including any Loan or
Permitted Investment not evidenced by an Instrument) by filing, maintaining and
continuing the effectiveness of, a financing statement naming the Borrower as
debtor and the Collateral Agent as secured party and describing the Loan or
Permitted Investment (as the case may be) as the collateral at the filing office
of the Secretary of State of the State of Delaware (it being agreed that an "all
assets" financing statement will be sufficiently descriptive for this clause
(iv)).

 

ARTICLE IV.

 

REPRESENTATIONS AND WARRANTIES

 

Section 4.1.           Representations and Warranties of the Borrower.

 

The Borrower represents and warrants as follows as of the Measurement Date, and
as of each other date provided under this Agreement or the other Transaction
Documents on which such representations and warranties are required to be (or
deemed to be) made (unless a specific date is specified below):

 

(a)          Organization and Good Standing. The Borrower has been duly formed,
and is validly existing as a limited liability company in good standing, under
the laws of the State of Delaware, with all requisite limited liability company
power and authority to own or lease its properties and conduct its business as
such business is presently conducted, and had at all relevant times, and now has
all necessary power, authority and legal right to acquire, own and sell the
Collateral.

 

(b)          Due Qualification. The Borrower is duly qualified to do business as
a limited liability company, is in good standing as a limited liability company,
and has obtained all necessary qualifications, licenses and approvals, in all
jurisdictions in which the ownership or lease of its property or the conduct of
its business requires such qualifications, licenses or approvals.

 

(c)          Power and Authority; Due Authorization; Execution and Delivery. The
Borrower (i) has all necessary limited liability company power, authority and
legal right to (a) execute and deliver this Agreement and the other Transaction
Documents to which it is a party and the Master Participation Agreement, and
(b) carry out the terms of the Transaction Documents to which it is a party and
the Master Participation Agreement, and (ii) has duly authorized by all
necessary limited liability company action, the execution, delivery and
performance of this Agreement and the other Transaction Documents to which it is
a party and the Master Participation Agreement and the pledge and assignment of
a security interest in the Collateral on the terms and conditions herein
provided. This Agreement and each other Transaction Document to which the
Borrower is a party and the Master Participation Agreement have been duly
executed and delivered by the Borrower.

 



69

 

 

(d)          Binding Obligation. This Agreement and each other Transaction
Document to which the Borrower is a party and the Master Participation Agreement
constitutes a legal, valid and binding obligation of the Borrower enforceable
against the Borrower in accordance with its respective terms, except as such
enforceability may be limited by Insolvency Laws and general principles of
equity (whether considered in a suit at law or in equity).

 

(e)          No Violation. The consummation of the transactions contemplated by
this Agreement and the other Transaction Documents to which it is a party and
the Master Participation Agreement and the fulfillment of the terms hereof and
thereof will not (i) conflict with, result in any breach of any of the terms and
provisions of, or constitute (with or without notice or lapse of time or both) a
default under, the Borrower's organizational documents or any Contractual
Obligation of the Borrower, (ii) result in the creation or imposition of any
Lien (other than Permitted Liens) upon any of the Borrower's properties pursuant
to the terms of any such Contractual Obligation, other than this Agreement, or
(iii) violate any Applicable Law in any material respect.

 

(f)           No Proceedings. There is no litigation or administrative
proceeding or investigation pending or, to the knowledge of the Borrower,
threatened against the Borrower or Borrower's properties, before any
Governmental Authority (i) asserting the invalidity of this Agreement or any
other Transaction Document to which the Borrower is a party, (ii) seeking to
prevent the consummation of any of the transactions contemplated by this
Agreement or any other Transaction Document to which the Borrower is a party or
(iii) seeking any determination or ruling with respect to the matters described
in clauses (i) and (ii).

 

(g)          All Consents Required. All material approvals, authorizations,
consents, orders, licenses or other actions of any Person or of any Governmental
Authority (if any) required for the due execution, delivery and performance by
the Borrower of this Agreement and any other Transaction Document to which the
Borrower is a party have been obtained.

 

(h)          Bulk Sales. The execution, delivery and performance of this
Agreement and the transactions contemplated hereby do not require compliance
with any "bulk sales" act or similar law by the Borrower.

 

(i)           Selection Procedures. In selecting the Loans to be pledged
pursuant to this Agreement, no selection procedures were employed which are
intended to be adverse to the interests of the Lenders.

 

(j)           Solvency. The Borrower is not the subject of any Insolvency
Proceedings or Insolvency Event. The transactions under this Agreement and any
other Transaction Document to which the Borrower is a party and the Master
Participation Agreement do not and will not render the Borrower not Solvent. The
Borrower is paying its debts as they become due (subject to any applicable grace
period); and the Borrower, after giving effect to the transactions contemplated
hereby, will not have unreasonably small capital to conduct its business.

 



70

 

 

(k)          Pledge of Collateral. Except as otherwise expressly permitted by
the terms of this Agreement, no item of Collateral has been sold, transferred,
assigned or pledged by the Borrower to any Person, other than as contemplated by
Article II and the pledge of such Collateral to the Collateral Agent, for the
benefit of the Secured Parties, pursuant to the terms of this Agreement.

 

(l)            No Injunctions. No injunction, writ, restraining order or other
order of any nature adversely affects the Borrower's performance of its
obligations under this Agreement or any Transaction Document to which the
Borrower is a party and the Master Participation Agreement.

 

(m)          Taxes. The Borrower has filed or caused to be filed all tax returns
that are required to be filed by it. The Borrower has paid or made adequate
provisions for the payment of all Taxes and all assessments made against it or
any of its property (other than any amount of Tax the validity of which is
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in accordance with GAAP have been provided on the
books of the Borrower), and no tax lien (other than a Permitted Lien in respect
of Taxes) has been filed and, to the Borrower's knowledge, no claim is being
asserted, with respect to any such Tax, fee, assessment or other charge.

 

(n)          Exchange Act Compliance; Regulations T, U and X. None of the
transactions contemplated herein or in the other Transaction Documents
(including, without limitation, the use of the proceeds from the pledge of the
Collateral) and the Master Participation Agreement will violate or result in a
violation of Section 7 of the Exchange Act, or any regulations issued pursuant
thereto, including, without limitation, Regulations T, U and X of the Board of
Governors of the Federal Reserve System, 12 C.F.R., Chapter II. The Borrower
does not own or intend to carry or purchase, and no proceeds from the Advances
will be used to carry or purchase, any "margin stock" within the meaning of
Regulation U or to extend "purpose credit" within the meaning of Regulation U.

 

(o)          Security Interest.

 

(i)          This Agreement creates a valid and continuing security interest (as
defined in the applicable UCC) in the Collateral in favor of the Collateral
Agent, on behalf of the Secured Parties, which security interest is prior to all
other Liens (except for Permitted Liens), and is enforceable as such against
creditors of and purchasers from the Borrower;

 

(ii)         the Collateral is comprised of "instruments", "security
entitlements", "general intangibles", "tangible chattel paper", "accounts",
"certificated securities", "uncertificated securities" or "securities accounts"
(each as defined in the applicable UCC) and/or such other category of collateral
under the applicable UCC as to which the Borrower has complied with its
obligations under this Section 4.1(o);

 

(iii)        with respect to Collateral that constitute "security entitlements":

 

(1)            all of such security entitlements have been credited to one of
the Accounts and the securities intermediary for each Account has agreed to
treat all assets credited to such Account as "financial assets" within the
meaning of the applicable UCC;

 



71

 

 

(2)            the Borrower has taken all steps necessary to cause the
securities intermediary to identify in its records the Collateral Agent, for the
benefit of the Secured Parties, as the Person having a security entitlement
against the securities intermediary in each of the Accounts; and

 

(3)            the Accounts are not in the name of any Person other than the
Borrower, subject to the lien of the Collateral Agent, for the benefit of the
Secured Parties. The securities intermediary of any Account which is a
"securities account" under the UCC has agreed to comply with the entitlement
orders and instructions of the Borrower, the Collateral Manager and the
Collateral Agent (acting at the direction of the Administrative Agent) in
accordance with the Transaction Documents, including causing cash to be invested
in Permitted Investments; provided that upon the delivery of a notice of
exclusive control under the Securities Account Control Agreement by the
Collateral Agent (acting at the direction of the Administrative Agent) following
a Termination Event, the securities intermediary has agreed to only follow the
entitlement orders and instructions of the Collateral Agent, on behalf of the
Secured Parties, including with respect to the investment of cash in Permitted
Investments.

 

(iv)           all Accounts constitute "securities accounts" as defined in the
applicable UCC;

 

(v)            the Borrower owns and has good and marketable title to the
Collateral free and clear of any Lien (other than Permitted Liens) of any
Person;

 

(vi)           the Borrower has received all consents and approvals required by
the terms of any Loan to the granting of a security interest in the Loans
hereunder to the Collateral Agent, on behalf of the Secured Parties;

 

(vii)          the Borrower has caused the filing of all appropriate financing
statements in the proper filing office in the appropriate jurisdictions under
Applicable Law in order to perfect the security interest in the Collateral and
that portion of the Loans in which a security interest may be perfected by
filing granted to the Collateral Agent, on behalf of the Secured Parties, under
this Agreement;

 

(viii)         other than the security interest granted to the Collateral Agent,
on behalf of the Secured Parties, pursuant to this Agreement, the Borrower has
not pledged, assigned, sold, granted a security interest in or otherwise
conveyed any of the Collateral. The Borrower has not authorized the filing of
and is not aware of any financing statements against the Borrower that include a
description of collateral covering the Collateral other than any financing
statement that has been terminated and/or fully and validly assigned to the
Collateral Agent on or prior to the date hereof. The Borrower is not aware of
the filing of any judgment or tax lien filings (other than any Permitted Lien)
against the Borrower;

 



72

 

 

(ix)           all original executed copies of each underlying promissory note,
that constitute or evidence each Loan has been, or subject to the delivery
requirements contained herein, will be delivered to the Collateral Custodian;

 

(x)            other than in the case of Noteless Loans, the Borrower has
received, or subject to the delivery requirements contained herein will receive,
a written acknowledgment from the Collateral Custodian that the Collateral
Custodian or its bailee is holding the underlying promissory notes that
constitute or evidence the Loans solely on behalf of the Collateral Agent, for
the benefit of the Secured Parties;

 

(xi)           none of the underlying promissory notes, that constitute or
evidence the Loans has any marks or notations indicating that they have been
pledged, assigned or otherwise conveyed to any Person other than the Collateral
Agent, on behalf of the Secured Parties;

 

(xii)          with respect to Collateral that constitutes a Certificated
Security, such Certificated Security has been delivered to the Collateral
Custodian on behalf of the Collateral Agent for the benefit of the Secured
Parties and, if in registered form, has been specially Indorsed to the
Collateral Agent, for the benefit of the Secured Parties, or in blank by an
effective Indorsement or has been registered in the name of the Collateral
Agent, for the benefit of the Secured Parties, upon original issue or
registration of transfer by the Borrower of such Certificated Security; and

 

(xiii)         with respect to Collateral that constitutes an Uncertificated
Security, the Borrower has caused the issuer of such Uncertificated Security to
register the Collateral Agent, on behalf of the Secured Parties, as the
registered owner of such Uncertificated Security.

 



73

 

 

(p)          Reports Accurate. All Collateral Manager's Certificates or
Collateral Management Reports (if prepared by the Borrower or to the extent that
information contained therein is supplied by the Borrower) and Borrowing
Notices, Repayment Notices, Borrowing Base Certificates and other written or
electronic information, exhibits, financial statements, documents, books,
records or reports furnished by the Borrower to the Administrative Agent, the
Collateral Agent or any Lender in connection with this Agreement are true,
complete and correct in all material respects and no such Collateral Manager's
Certificate, Collateral Management Report, Borrowing Notice, Repayment Notice,
Borrowing Base Certificate or other written or electronic information, exhibit,
financial statement, document, book, record or report omits to state a material
fact necessary to make the statements contained therein not misleading in light
of the circumstances under which they were made; provided that, solely with
respect to written or electronic information furnished by the Borrower which was
provided to the Borrower from an Obligor with respect to a Loan, such
information need only be true, complete and correct in all material respects to
the knowledge of the Borrower; provided further that the foregoing proviso shall
not apply to any information presented in a Collateral Manager's Certificate,
Collateral Management Report, Borrowing Notice, Repayment Notice or Borrowing
Base Certificate.

 

(q)          Location of Offices. The Borrower's location (within the meaning of
Article 9 of the UCC) is the State of Delaware. The office where the Borrower
keeps all the Records is at the address of the Borrower referred to in
Section 13.2 hereof (or at such other locations as to which the notice and other
requirements specified in Section 5.2(g) shall have been satisfied). The
Borrower's Federal Employee Identification Number is correctly set forth on
Exhibit E-1. The Borrower has not changed its name (whether by amendment of its
organizational documents, by reorganization or otherwise) or its jurisdiction of
organization and has not changed its location within the four months preceding
the Closing Date.

 



74



 

 

(r)           Collection Account. The Collection Account is the only account to
which Collections on the Collateral are sent. The Borrower has not granted any
Person other than the Collateral Agent, for the benefit of the Secured Parties,
an interest in the Collection Account.

 

(s)           Tradenames. The Borrower has no trade names, fictitious names,
assumed names or "doing business as" names or other names under which it has
done or is doing business.

 

(t)           Value Given. The Borrower shall have given reasonably equivalent
value to the applicable third party seller (or, in the case of a contribution,
to the Originator on account of its equity interest in the Borrower) of
Collateral in consideration for the transfer to the Borrower of the Collateral,
no such transfer shall have been made for or on account of an antecedent debt,
and no such transfer is or may be voidable or subject to avoidance under any
section of the Bankruptcy Code.

 

(u)          Accounting. The Borrower accounts for its interests in the
Collateral as assets on its balance sheet for financial accounting purposes, in
each case consistent with GAAP and with the requirements set forth therein.

 

(v)          Special Purpose Entity. The Borrower acknowledges that the
Administrative Agent and the Lenders are entering into the transactions
contemplated by this Agreement in reliance upon the Borrower's identity as a
legal entity that is separate from the Originator. Therefore, from and after the
date of execution and delivery of this Agreement, the Borrower shall take all
reasonable steps to maintain the Borrower's separate legal identity and to make
it manifest to third parties that the Borrower is an entity with assets and
liabilities distinct from those of the Originator and not just a division of the
Originator. Without limiting the generality of the foregoing and in addition to
the other covenants set forth herein, the Borrower will not hold itself out to
third parties as liable for the debts of the Originator. In addition, the
Borrower has not and shall not:

 

(i)            engage in any business or activity other than the purchase and
receipt of Collateral and related assets, the transfer and pledge of Collateral
under the Transaction Documents and such other activities as are incidental
thereto;

 

(ii)           acquire or own any material assets other than (a) the Collateral
and related assets, (b) Permitted Investments and (c) incidental property as may
be necessary for the operation of the Borrower and the performance of its
obligations under the Transaction Documents;

 

(iii)          merge into or consolidate with any Person or dissolve, terminate
or liquidate in whole or in part, transfer or otherwise dispose of all or
substantially all of its assets (other than in accordance with the provisions
hereof) or change its legal structure, or jurisdiction of formation, without in
each case first obtaining the consent of the Administrative Agent and each
Lender;

 



75



 

(iv)          control the decision or actions respecting the daily business or
affairs of any other Person except as otherwise permitted under this Agreement;

 

(v)           fail to preserve its existence as an entity duly formed, validly
existing and in good standing under the laws of the jurisdiction of its
formation, or without the prior written consent of the Administrative Agent and
each Lender, amend, modify, terminate or fail to comply with the provisions of
its organizational documents, or fail to observe limited partnership
formalities;

 

(vi)          operate, or purport to operate, collectively as a single or
consolidated business entity with respect to any other Person (except as may be
required for U.S. federal income tax purposes and except for accounting
purposes, it may be consolidated with other Persons (including the Originator)
as permitted by GAAP);

 

(vii)         own any Subsidiary or make any Investment in any Person (other
than Permitted Investments) without the consent of the Administrative Agent and
each Lender;

 

(viii)        except as permitted by this Agreement, commingle its assets with
the assets of any of its Affiliates, or of any other Person;

 

(ix)          incur any Indebtedness, secured or unsecured, direct or contingent
(including guaranteeing any obligation), other than Indebtedness to the Secured
Parties hereunder or in conjunction with a repayment of all Advances owed to the
Lenders;

 

(x)           become insolvent or fail to pay its debts and liabilities from its
assets as the same shall become due;

 

(xi)          fail to maintain its records, books of account and bank accounts
separate and apart from those of any other Person;

 

(xii)         enter into any contract or agreement with any Person, except
(a) the Transaction Documents and the Master Participation Agreement and
(b) other contracts or agreements that are upon terms and conditions that are
commercially reasonable and substantially similar to those that would be
available on an arms-length basis with third parties other than such Person;

 

(xiii)        seek its dissolution or winding up in whole or in part;

 

(xiv)        fail to correct any known misunderstandings regarding the separate
identity of the Borrower and any Affiliate or any principal thereof or any other
Person;

 

(xv)         guarantee, become obligated for, or hold itself out to be
responsible for the debt of another Person;

 



76



 

(xvi)        fail either to hold itself out to the public as a legal entity
separate and distinct from any other Person or to conduct its business solely in
its own name (other than for U.S. income tax purposes) in order not (a) to
mislead others as to the identity of the Person with which such other party is
transacting business, or (b) to suggest that it is responsible for the debts of
any third party (including any of its principals or Affiliates);

 

(xvii)       fail to maintain adequate capital for the normal obligations
reasonably foreseeable in a business of its size and character and in light of
its contemplated business operations;

 

(xviii)      file or consent to the filing of any petition, either voluntary or
involuntary, to take advantage of any applicable insolvency, bankruptcy,
liquidation or reorganization statute, or make an assignment for the benefit of
creditors;

 

(xix)        except as may be required or permitted by the Code and regulations
or other applicable state or local tax law, hold itself out as or be considered
as a department or division of (a) any of its principals or Affiliates, (b) any
Affiliate of a principal or (c) any other Person;

 

(xx)         fail to maintain separate financial statements, showing its assets
and liabilities separate and apart from those of any other Person, except to the
extent that the Borrower's financial and operating results are consolidated with
those of the Originator in consolidated financial statements;

 

(xxi)        fail to pay its own liabilities and expenses only out of its own
funds;

 

(xxii)       fail to pay the salaries of its own employees, if any, in light of
its contemplated business operations;

 

(xxiii)      acquire the obligations or securities of its Affiliates or
stockholders, other than with respect to any Eligible Loan whose Obligor is an
Affiliate of the Collateral Manager or the Originator so long as such Eligible
Loan shall have been acquired from a Person who is not Affiliated with the
Collateral Manager or the Originator;

 

(xxiv)      fail to allocate fairly and reasonably any overhead expenses that
are shared with an Affiliate, including paying for office space and services
performed by any employee of an Affiliate;

 

(xxv)       fail to use separate invoices and checks bearing its own name;

 

(xxvi)      pledge its assets for the benefit of any other Person, other than
with respect to payment of the indebtedness to the Secured Parties hereunder;
and

 

(xxvii)     fail to maintain at least one Independent Manager.

 



77



 

(w)          No Adverse Agreements. There are no agreements in effect adversely
affecting the rights of the Borrower to make, or cause to be made, the grant of
the security interest in the Collateral contemplated by Article IX.

 

(x)           Termination Event/Unmatured Termination Event. No event has
occurred which constitutes a Termination Event, and no event has occurred and is
continuing which constitutes an Unmatured Termination Event.

 

(y)           Collateral Management Standard. Each of the Loans was acquired and
is being serviced in conformance with the Collateral Management Standard.

 

(z)           Confirmation from the Originator. The Borrower has received in
writing from the Originator confirmation that the Originator will not cause the
Borrower to file a voluntary petition under the Bankruptcy Code or Insolvency
Laws.

 

(aa)         Investment Company Act. The Borrower is not required to be
registered as an "investment company" within the meaning of the 1940 Act.

 

(bb)        ERISA. The present value of all benefits vested under each "employee
pension benefit plan," as such term is defined in Section 3(2) of ERISA, other
than a Multiemployer Plan, that is, or at any time during the preceding six
years was, subject to Title IV of ERISA and maintained by the Borrower or any
ERISA Affiliate of the Borrower, or to which the Borrower or any ERISA Affiliate
of the Borrower contributed or has or had an obligation to contribute, or has or
had any liability (each, a "Pension Plan"), does not exceed the value of the
assets of the Pension Plan allocable to such vested benefits (based on the value
of such assets as of the last annual valuation date) determined in accordance
with the assumptions for funding such Pension Plan pursuant to Sections 412 and
430 of the Code for the applicable plan year. No prohibited transactions (within
the meaning of Section 406(a) or (b) of ERISA or Section 4975 of the Code) for
which an exemption is not available or has not previously been obtained from the
United States Department of Labor, failure to meet the minimum funding standard
as set forth in Section 302(a) of ERISA and Section 412(a) of the Code with
respect to any Pension Plan, withdrawal from a Pension Plan subject to 4063 of
ERISA during a plan year in which the Borrower or an ERISA Affiliate of the
Borrower was a "substantial employer" (as defined in Section 4001(a)(2) of
ERISA), or a cessation of operations that is treated as a withdrawal under
Section 4062(e) of ERISA or Reportable Events have occurred with respect to any
Pension Plans. Neither the Borrower nor any ERISA Affiliate of the Borrower has
incurred any withdrawal liability with respect to any Multiemployer Plan, that,
in the aggregate, could subject the Borrower to any material tax, penalty or
other liability, the Originator and each ERISA Affiliate of the Originator has
fulfilled its obligations to make any contribution or payment to any
Multiemployer Plan, and neither the Originator nor any ERISA Affiliate of the
Originator has received notice of or incurred a complete or partial withdrawal
from or default with respect to any Multiemployer Plan or received notice that
any Multiemployer Plan is in reorganization, is insolvent or has been
terminated. No notice of intent to terminate a Pension Plan has been filed, nor
has any Pension Plan been terminated under Section 4041(c) of ERISA, nor has the
Pension Benefit Guaranty Corporation instituted proceedings to terminate, or
appoint a trustee to administer a Pension Plan and no event has occurred or
condition exists that might constitute grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan.

 



78



 

(cc)         Compliance with Law. The Borrower has complied in all material
respects with all Applicable Law to which it may be subject, and no item of
Collateral contravenes any Applicable Law (including, without limitation, all
applicable predatory and abusive lending laws, laws, rules and regulations
relating to licensing, truth in lending, fair credit billing, fair credit
reporting, equal credit opportunity, fair debt collection practices and
privacy).

 

(dd)        Collections. The Borrower acknowledges that all Collections received
by it or its Affiliates with respect to the Collateral pledged hereunder are
held and shall be held in trust for the benefit of the Secured Parties until
deposited into the Collection Account within two (2) Business Days after receipt
as required herein.

 

(ee)         Set-Off, etc. No Loan has been compromised, adjusted, extended,
satisfied, subordinated, rescinded, set-off or modified by the Borrower or the
Obligor thereof, and no Collateral is subject to compromise, adjustment,
extension, satisfaction, subordination, rescission, set-off, counterclaim,
defense, abatement, suspension, deferment, deduction, reduction, termination or
modification, whether arising out of transactions concerning the Collateral or
otherwise, by the Borrower or the Obligor with respect thereto, except, in each
case, for amendments, extensions and modifications, if any, to such Collateral
otherwise permitted pursuant to Section 6.4(a) of this Agreement and in
accordance with the Collateral Management Standard.

 

(ff)          Full Payment. As of the Funding Date thereof, the Borrower has no
knowledge that any Loan will not be paid in full.

 

(gg)        Accuracy of Representations and Warranties. Each representation or
warranty by the Borrower contained herein or in any certificate or other
document furnished by the Borrower pursuant hereto or in connection herewith is
true and correct in all material respects (other than any such representation or
warranty that is qualified by "material," "materially," "Material Adverse
Effect," or a similar term or phrase, in which case, such representation or
warranty shall be true and correct (as so qualified)).

 

(hh)        Tax Owner of the Borrower. The Person from which the Borrower is
disregarded as separate for U.S. federal income tax purposes is and shall be a
"United States person" within the meaning of Section 7701(a)(30) of the Code.

 

(ii)           Environmental. With respect to each item of Related Property as
of the applicable Funding Date for the Loan related to such Related Property, to
the actual knowledge of a Responsible Officer of the Borrower: (a) the related
Obligor's operations comply in all respects with all applicable Environmental
Laws; (b) none of the related Obligor's operations is the subject of a federal
or state investigation evaluating whether any remedial action, involving
expenditures, is needed to respond to a release of any Hazardous Materials into
the environment; and (c) the related Obligor does not have any material
contingent liability in connection with any release of any Hazardous Materials
into the environment. As of the applicable Funding Date for the Loan related to
such Related Property, neither of the Borrower nor the Collateral Manager has
received any written or verbal notice of, or inquiry from any Governmental
Authority regarding, any violation, alleged violation, non-compliance, liability
or potential liability regarding environmental matters or compliance with
Environmental Laws with regard to any of the Related Property, nor does any such
Person have knowledge or reason to believe that any such notice will be received
or is being threatened.

 



79



 

(jj)          USA PATRIOT Act. Neither the Borrower nor any Affiliate of the
Borrower is (i) a country, territory, organization, person or entity named on an
Office of Foreign Asset Control (OFAC) list; (ii) a Person that resides or has a
place of business in a country or territory named on such lists or which is
designated as a "Non-Cooperative Jurisdiction" by the Financial Action Task
Force on Money Laundering, or whose subscription funds are transferred from or
through such a jurisdiction; (iii) a "Foreign Shell Bank" within the meaning of
the USA PATRIOT Act, i.e., a foreign bank that does not have a physical presence
in any country and that is not affiliated with a bank that has a physical
presence and an acceptable level of regulation and supervision; or (iv) a person
or entity that resides in or is organized under the laws of a jurisdiction
designated by the United States Secretary of the Treasury under Sections 311 or
312 of the USA PATRIOT Act as warranting special measures due to money
laundering concerns.

 

(kk)        Instructions to Obligors. The Collection Account is the only account
to which Obligors (or the administrative agents with respect to the Loans) have
been instructed by the Borrower, or the Collateral Manager on the Borrower's
behalf, to send Principal Collections and Interest Collections on the
Collateral. The Borrower has not granted any Person other than the Collateral
Agent, on behalf of the Secured Parties, an interest in the Collection Account.

 

(ll)          Broker-Dealer. The Borrower is not a broker-dealer or subject to
the Securities Investor Protection Act of 1970, as amended.

 

(mm)      Plan Assets Status. The Borrower is not a Benefit Plan Investor and
will not be a Benefit Plan Investor at any time during the term of this
Agreement. Further, the Borrower is not a "governmental plan" within the meaning
of §3(32) of ERISA, and the underlying assets of the Borrower will not be
treated as assets of a governmental plan.

 

(nn)        Sanctions. As of each day during the term of this Agreement, no
Person within the Borrowing Group (excluding Portfolio Companies for purposes of
subclause (iii)) (i) is a Sanctioned Person, (ii) is controlled by or is acting
on behalf of a Sanctioned Person or (iii) is under investigation for a specific
alleged breach of Sanction(s) by a Governmental Authority that enforces
Sanctions; provided that the foregoing representations and warranties with
respect to any Indirect Affiliate of the Borrower are made to the best of the
Borrower's knowledge; provided, further, that the foregoing representations and
warranties with respect to any Indirect Affiliate of the Borrower are made
solely with respect to the period during which such person was controlled by, or
under common control with, the Borrower or its Affiliates.

 

(oo)        Anti-Corruption Laws and Anti-Money Laundering Laws. As of each day
during the term of this Agreement (i) the Borrower and each member of the
Borrowing Group are currently complying with, and will at all times comply with,
all Anti-Corruption Laws and Anti-Money Laundering Laws and (ii) the Borrower
and each member of the Borrowing Group (excluding any Portfolio Company) is not
and has not been under administrative, civil or criminal investigation or
received notice from any Governmental Authority regarding a specific possible
violation of any Anti-Corruption Laws or Anti-Money Laundering Laws which such
possible violation could be material to the interests of the Lenders; provided
that the foregoing representations and warranties with respect to any Indirect
Affiliate of the Borrower are made to the best of the Borrower's knowledge;
provided, further, that the foregoing representations and warranties with
respect to any Indirect Affiliate of the Borrower are made solely with respect
to the period during which such person was controlled by, or under common
control with, the Borrower or its Affiliates.

 



80



 

Section 4.2.         Representations and Warranties of the Borrower Relating to
the Agreement and the Collateral.

 

The Borrower hereby represents and warrants, as of the Measurement Date and any
date which Loans are pledged hereunder and as of each other date provided under
this Agreement or the other Transaction Documents on which such representations
and warranties are required to be (or deemed to be) made:

 

(a)          Valid Transfer and Security Interest. This Agreement constitutes a
grant of a security interest in all of the Collateral to the Collateral Agent,
for the benefit of the Secured Parties, which upon the delivery of the Required
Loan Documents to the Collateral Custodian and the filing of the financing
statements described in Section 4.1(o) and shall be a valid and first priority
perfected security interest in the Loans forming a part of the Collateral and in
that portion of the Collateral in which a security interest may be perfected by
filing subject only to Permitted Liens. Neither the Borrower nor any Person
claiming through or under the Borrower shall have any claim to or interest in
the Collection Account or any other Account and, if this Agreement constitutes
the grant of a security interest in such property, except for the interest of
the Borrower in such property as a debtor for purposes of the UCC.

 

(b)          Eligibility of Collateral. (i) The Loan Tape and the information
contained in each Borrowing Notice or each Repayment Notice, as applicable,
delivered pursuant to Sections 2.2 or 2.3, as applicable, is an accurate and
complete listing in all material respects of all Collateral as of the related
Funding Date and the information contained therein with respect to the identity
of such Collateral and the amounts owing thereunder is true, correct and
complete as of the related Funding Date, (ii) each such Loan designated on any
Borrowing Base Certificate as an Eligible Loan and each Loan included as an
Eligible Loan in any calculation of Borrowing Base is an Eligible Loan,
(iii) each such item of Collateral is free and clear of any Lien of any Person
(other than Permitted Liens) and in compliance with all Applicable Law and
(iv) with respect to each such item of Collateral, all consents, licenses,
approvals or authorizations of or registrations or declarations of any
Governmental Authority or any Person required to be obtained, effected or given
by the Borrower in connection with the pledge of a security interest in such
Collateral to the Collateral Agent, for the benefit of the Secured Parties have
been duly obtained, effected or given and are in full force and effect.

 

(c)           No Fraud. To the knowledge of the Borrower, each Loan was acquired
without any fraud or material misrepresentation on the part of the Obligor.

 



81



 

Section 4.3.         Representations and Warranties of the Collateral Manager.

 

The Collateral Manager represents and warrants as follows as of the Measurement
Date and as of each other date provided under this Agreement or the other
Transaction Documents on which such representations and warranties are required
to be (or deemed to be) made:

 

(a)           Organization and Good Standing. The Collateral Manager has been
duly organized and is validly existing as a corporation, in good standing under
the laws of the State of Maryland, with all requisite corporate power and
authority to own or lease its properties, conduct its business as such business
is presently conducted and enter into and perform its obligations pursuant to
this Agreement.

 

(b)           Due Qualification. The Collateral Manager is duly qualified to do
business as a corporation, is in good standing as a corporation, and has
obtained all necessary qualifications, licenses and approvals in all
jurisdictions in which the ownership or lease of its property and or the conduct
of its business requires such qualification, licenses or approvals.

 

(c)           Power and Authority; Due Authorization; Execution and Delivery.
The Collateral Manager (i) has all necessary corporate power, authority and
legal right to (a) execute and deliver this Agreement and the other Transaction
Documents to which it is a party and (b) carry out the terms of the Transaction
Documents to which it is a party, and (ii) has duly authorized by all necessary
corporate action the execution, delivery and performance of this Agreement and
the other Transaction Documents to which it is a party. This Agreement and each
other Transaction Document to which the Collateral Manager is a party have been
duly executed and delivered by the Collateral Manager.

 

(d)          Binding Obligation. This Agreement and each other Transaction
Document to which the Collateral Manager is a party constitutes a legal, valid
and binding obligation of the Collateral Manager enforceable against the
Collateral Manager, in accordance with its respective terms, except as such
enforceability may be limited by Insolvency Laws and general principles of
equity (whether considered in a suit at law or in equity).

 

(e)           No Violation. The consummation of the transactions contemplated by
this Agreement and the other Transaction Documents to which it is a party and
the fulfillment of the terms hereof and thereof will not (i) conflict with,
result in any breach of any of the terms and provisions of, or constitute (with
or without notice or lapse of time or both) a default under, the Collateral
Manager's organizational documents or any Contractual Obligation of the
Collateral Manager (ii) result in the creation or imposition of any Lien upon
any of the Collateral Manager's properties pursuant to the terms of any such
Contractual Obligation, other than this Agreement, or (iii) violate any
Applicable Law.

 

(f)           No Proceedings. There is no litigation or administrative
proceeding or investigation pending or, to the knowledge of the Collateral
Manager, threatened against the Collateral Manager, before any Governmental
Authority (i) asserting the invalidity of this Agreement or any other
Transaction Document to which the Collateral Manager is a party, (ii) seeking to
prevent the consummation of any of the transactions contemplated by this
Agreement or any other Transaction Document to which the Collateral Manager is a
party or (iii) seeking any such determination or ruling with respect to the
matters described in clauses (i) and (ii).

 



82



 

(g)          All Consents Required. All approvals, authorizations, consents,
orders, licenses or other actions of any Person or of any Governmental Authority
(if any) required for the due execution, delivery and performance by the
Collateral Manager of this Agreement and any other Transaction Document to which
the Collateral Manager is a party have been obtained.

 

(h)          Reports Accurate. All Collateral Manager's Certificates, Collateral
Management Reports, Borrowing Notices, Repayment Notices, Borrowing Base
Certificates and other written or electronic information, exhibits, financial
statements, documents, books, records or reports furnished or to be furnished by
the Collateral Manager to the Administrative Agent, the Collateral Agent or any
Lender in connection with this Agreement are true, complete and correct in all
material respects and no such Collateral Manager's Certificate, Collateral
Management Report, Borrowing Notice, Repayment Notice, Borrowing Base
Certificate or other written or electronic information, exhibit, financial
statement, document, book, record or report omits to state a material fact
necessary to make the statements contained therein not misleading; in light of
the circumstances under which they were made; provided that, solely with respect
to written or electronic information furnished by the Collateral Manager which
was provided to the Collateral Manager from an Obligor with respect to a Loan,
such information need only be true, complete and correct to the knowledge of the
Collateral Manager; provided further that the foregoing proviso shall not apply
to any information presented in a Collateral Manager's Certificate, Collateral
Management Report, Borrowing Notice, Repayment Notice or Borrowing Base
Certificate.

 

(i)           Collections. The Collateral Manager acknowledges that all
Collections received by it or its Affiliates with respect to the Collateral
pledged hereunder are held and shall be held in trust for the benefit of the
Secured Parties until deposited into the Collection Account within two
(2) Business Days after receipt as required herein.

 

(j)           Bulk Sales. The execution, delivery and performance of this
Agreement and the transactions contemplated hereby do not require compliance
with any "bulk sales" act or similar law by the Collateral Manager.

 

(k)          Solvency. The Collateral Manager is not the subject of any
Insolvency Proceedings or Insolvency Event. The transactions under this
Agreement and any other Transaction Document to which the Collateral Manager is
a party do not and will not render the Collateral Manager not Solvent.

 

(l)           Taxes. The Collateral Manager has filed or caused to be filed all
material tax returns that are required to be filed by it. The Collateral Manager
has paid or made adequate provisions for the payment of all material Taxes and
all material assessments made against it or any of its property (other than any
amount of Tax the validity of which is currently being contested in good faith
by appropriate proceedings and with respect to which reserves in accordance with
GAAP have been provided on the books of the Collateral Manager), and no tax lien
(other than a Permitted Lien in respect of Taxes) has been filed and, to the
Collateral Manager's knowledge, no material claim is being asserted, with
respect to any such Tax, fee, assessment or other charge (other than in respect
of any Tax the validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which reserves in accordance with
GAAP have been provided on the books of the Collateral Manager).

 



83



 

(m)         Exchange Act Compliance; Regulations T, U and X. The Collateral
Manager has not caused the Borrower to take any action that would cause any of
the transactions contemplated herein or in the other Transaction Documents
(including, without limitation, the use of the proceeds from the pledge of the
Collateral) to violate or result in a violation of Section 7 of the Exchange
Act, or any regulations issued pursuant thereto, including, without limitation,
Regulations T, U and X of the Board of Governors of the Federal Reserve System,
12 C.F.R., Chapter II.

 

(n)          Security Interest. The Collateral Manager will take all steps
necessary to ensure that the Borrower has granted a security interest (as
defined in the UCC) to the Collateral Agent, for the benefit of the Secured
Parties, in the Collateral, which is enforceable in accordance with Applicable
Law upon execution and delivery of this Agreement. Upon the filing of UCC-1
financing statements naming the Collateral Agent as secured party and the
Borrower as debtor, the Collateral Agent, for the benefit of the Secured
Parties, shall have a valid and first priority perfected security interest in
the Loans and that portion of the Collateral in which a security interest may be
perfected by filing (except for any Permitted Liens). All filings (including,
without limitation, such UCC filings) as are necessary for the perfection of the
Secured Parties' security interest in the Loans and that portion of the
Collateral in which a security interest may be perfected by filing (or prior to
the applicable Advance) will be made.

 

(o)          ERISA. The present value of all benefits vested under each
"employee pension benefit plan," as such term is defined in Section 3(2) of
ERISA, other than a Multiemployer Plan, that is, or at any time during the
preceding six years was, subject to Title IV of ERISA and maintained by the
Collateral Manager or any ERISA Affiliate of the Collateral Manager, or to which
the Collateral Manager or any ERISA Affiliate of the Collateral Manager
contributed or has or had an obligation to contribute, or has or had any
liability (each, a "Collateral Manager Pension Plan"), does not exceed the value
of the assets of the Collateral Manager Pension Plan allocable to such vested
benefits (based on the value of such assets as of the last annual valuation
date) determined in accordance with the assumptions for funding such Collateral
Manager Pension Plan pursuant to Sections 412 and 430 of the Code for the
applicable plan year. No prohibited transactions (within the meaning of
Section 406(a) or (b) of ERISA or Section 4975 of the Code) for which an
exemption is not available or has not previously been obtained from the United
States Department of Labor, failure to meet the minimum funding standard as set
forth in Section 302(a) of ERISA and Section 412(a) of the Code with respect to
any Pension Plan, withdrawal from a Collateral Manager Pension Plan subject to
4063 of ERISA during a plan year in which the Collateral Manager or an ERISA
Affiliate of the Collateral Manager was a "substantial employer" (as defined in
Section 4001(a)(2) of ERISA), or a cessation of operations that is treated as a
withdrawal under Section 4062(e) of ERISA or Reportable Events have occurred
with respect to any Collateral Manager Pension Plans, and neither the Collateral
Manager nor any ERISA Affiliate of the Collateral Manager has incurred any
withdrawal liability with respect to any Multiemployer Plan, that, in the
aggregate, could subject the Collateral Manager to any material tax, penalty or
other liability. No notice of intent to terminate a Collateral Manager Pension
Plan has been filed, nor has any Collateral Manager Pension Plan been terminated
under Section 4041(c) of ERISA, nor has the Pension Benefit Guaranty Corporation
instituted proceedings to terminate, or appoint a trustee to administer a
Collateral Manager Pension Plan and no event has occurred or condition exists
that might constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Collateral Manager
Pension Plan.

 



84



 

(p)          Collection Account. The Collateral Manager has not permitted the
Borrower to grant any Person other than the Collateral Agent an interest in the
Collection Account, other than any such interest that has been terminated or
fully and validly assigned to the Collateral Agent on or prior to the date
hereof.

 

(q)          USA PATRIOT Act. Neither the Collateral Manager nor any Affiliate
of the Collateral Manager is (i) a country, territory, organization, person or
entity named on an Office of Foreign Asset Control (OFAC) list; (ii) a Person
that resides or has a place of business in a country or territory named on such
lists or which is designated as a "Non-Cooperative Jurisdiction" by the
Financial Action Task Force on Money Laundering, or whose subscription funds are
transferred from or through such a jurisdiction; (iii) a "Foreign Shell Bank"
within the meaning of the USA PATRIOT Act, i.e., a foreign bank that does not
have a physical presence in any country and that is not affiliated with a bank
that has a physical presence and an acceptable level of regulation and
supervision; or (iv) a person or entity that resides in or is organized under
the laws of a jurisdiction designated by the United States Secretary of the
Treasury under Sections 311 or 312 of the USA PATRIOT Act as warranting special
measures due to money laundering concerns.

 

(r)           Environmental. With respect to each item of Related Property, to
the actual knowledge of a Responsible Officer of the Collateral Manager: (a) the
related Obligor's operations comply in all material respects with all applicable
Environmental Laws; (b) none of the related Obligor's operations is the subject
of a federal or state investigation evaluating whether any remedial action,
involving expenditures, is needed to respond to a release of any Hazardous
Materials into the environment; and (c) the related Obligor does not have any
material contingent liability in connection with any release of any Hazardous
Materials into the environment. The Collateral Manager has not received any
written or verbal notice of, or inquiry from any Governmental Authority
regarding, any violation, alleged violation, non-compliance, liability or
potential liability regarding environmental matters or compliance with
Environmental Laws with regard to any of the Related Property, nor does the
Collateral Manager, have knowledge or reason to believe that any such notice
will be received or is being threatened.

 

(s)           No Injunctions. No injunction, writ, restraining order or other
order of any nature adversely affects the Collateral Manager's performance of
its obligations under this Agreement or any Transaction Document to which the
Collateral Manager is a party.

 

(t)           Instructions to Obligors. The Collection Account is the only
account to which Obligors (or the administrative agents in respect of each
applicable Loan) have been instructed by the Collateral Manager on the
Borrower's behalf to send Principal Collections and Interest Collections on the
Collateral.

 



85



 

(u)           Allocation of Charges. There is not any agreement or understanding
between the Collateral Manager and the Borrower (other than as expressly set
forth herein or as consented to by the Administrative Agent), providing for the
allocation or sharing of obligations to make payments or otherwise in respect of
any taxes, fees, assessments or other governmental charges.

 

(v)           Collateral Manager Default. No event has occurred which
constitutes a Collateral Manager Default.

 

(w)          Broker-Dealer. The Collateral Manager is not a broker-dealer or
subject to the Securities Investor Protection Act of 1970, as amended.

 

(x)           Compliance with Law. The Collateral Manager has complied in all
material respects with all Applicable Law to which it may be subject, and no
Loan in the Collateral contravenes in any material respect any Applicable Law
(including, without limitation, all applicable predatory and abusive lending
laws, laws, rules and regulations relating to licensing, truth in lending, fair
credit billing, fair credit reporting, equal credit opportunity, fair debt
collection practices and privacy).

 

(y)           Sanctions. As of each day during the term of this Agreement,
neither the Collateral Manager nor any Affiliate of the Collateral Manager
(i) is a Sanctioned Person, (ii) is controlled by or is acting on behalf of a
Sanctioned Person or (iii) is under investigation for a specific alleged breach
of Sanction(s) by a Governmental Authority that enforces Sanctions; provided
that the foregoing representations and warranties with respect to any Indirect
Affiliate of the Collateral Manager are made to the best of the Collateral
Manager's knowledge; provided, further, that the foregoing representations and
warranties with respect to any Indirect Affiliate of the Collateral Manager are
made solely with respect to the period during which such person was controlled
by, or under common control with, the Collateral Manager or its Affiliates.

 

(z)           Anti-Corruption Laws and Anti-Money Laundering Laws. As of each
day during the term of this Agreement (i) the Collateral Manager and each
Affiliate of the Collateral Manager: (x) has instituted and is complying in all
material respects with policies, procedures and controls reasonably designed to
comply with all Anti-Corruption Laws and Anti-Money Laundering Laws to the
extent applicable to the Collateral Manager given its election to be regulated
as a business development company under the 1940 Act and (y) is currently
complying with, and will at all times comply with, all Anti-Corruption Laws and
Anti-Money Laundering Laws and (ii) the Collateral Manager and each of its
Affiliate is not and has not been under administrative, civil or criminal
investigation or received notice from any Governmental Authority regarding a
specific possible violation of any Anti-Corruption Laws or Anti-Money Laundering
Laws which such possible violation could be material to the interests of the
Lenders; provided that the foregoing representations and warranties with respect
to any Indirect Affiliate of the Collateral Manager are made to the best of the
Collateral Manager's knowledge; provided, further, that the foregoing
representations and warranties with respect to any Indirect Affiliate of the
Collateral Manager are made solely with respect to the period during which such
person was controlled by, or under common control with, the Collateral Manager
or its Affiliates.

 



86



 

Section 4.4.         Representations and Warranties of the Collateral Agent.

 

The Collateral Agent in its individual capacity and as Collateral Agent
represents and warrants as follows:

 

(a)           Organization; Power and Authority. It is a duly organized and
validly existing national banking association in good standing under the laws of
the United States. It has full corporate power, authority and legal right to
execute, deliver and perform its obligations as Collateral Agent under this
Agreement.

 

(b)           Due Authorization. The execution and delivery of this Agreement
and the consummation of the transactions provided for herein have been duly
authorized by all necessary association action on its part, either in its
individual capacity or as Collateral Agent, as the case may be.

 

(c)           No Conflict. The execution and delivery of this Agreement, the
performance of the transactions contemplated hereby and the fulfillment of the
terms hereof will not conflict with, result in any breach of its articles of
incorporation or bylaws or any of the material terms and provisions of, or
constitute (with or without notice or lapse of time or both) a default under any
indenture, contract, agreement, mortgage, deed of trust, or other instrument to
which the Collateral Agent is a party or by which it or any of its property is
bound.

 

(d)           No Violation. The execution and delivery of this Agreement, the
performance of the transactions contemplated hereby and the fulfillment of the
terms hereof will not conflict with or violate, in any material respect, any
Applicable Law.

 

(e)           All Consents Required. All approvals, authorizations, consents,
orders or other actions of any Person or Governmental Authority applicable to
the Collateral Agent, required in connection with the execution and delivery of
this Agreement, the performance by the Collateral Agent of the transactions
contemplated hereby and the fulfillment by the Collateral Agent of the terms
hereof have been obtained.

 

(f)           Validity, Etc. This Agreement constitutes the legal, valid and
binding obligation of the Collateral Agent, enforceable against the Collateral
Agent in accordance with its terms, except as such enforceability may be limited
by applicable Insolvency Laws or general principles of equity (whether
considered in a suit at law or in equity).

 

Section 4.5.         Representations and Warranties of the Collateral Custodian.

 

The Collateral Custodian in its individual capacity and as Collateral Custodian
represents and warrants as follows:

 

(a)          Organization; Power and Authority. It is a duly organized and
validly existing national banking association in good standing under the laws of
the United States. It has full corporate power, authority and legal right to
execute, deliver and perform its obligations as Collateral Custodian under this
Agreement.

 



87



 

(b)          Due Authorization. The execution and delivery of this Agreement and
the consummation of the transactions provided for herein have been duly
authorized by all necessary association action on its part, either in its
individual capacity or as Collateral Custodian, as the case may be.

 

(c)           No Conflict. The execution and delivery of this Agreement, the
performance of the transactions contemplated hereby and the fulfillment of the
terms hereof will not conflict with, result in any breach of its articles of
incorporation or bylaws or any of the material terms and provisions of, or
constitute (with or without notice or lapse of time or both) a default under any
indenture, contract, agreement, mortgage, deed of trust, or other instrument to
which the Collateral Custodian is a party or by which it or any of its property
is bound.

 

(d)          No Violation. The execution and delivery of this Agreement, the
performance of the Transactions contemplated hereby and the fulfillment of the
terms hereof will not conflict with or violate, in any material respect, any
Applicable Law .

 

(e)           All Consents Required. All approvals, authorizations, consents,
orders or other actions of any Person or Governmental Authority applicable to
the Collateral Custodian, required in connection with the execution and delivery
of this Agreement, the performance by the Collateral Custodian of the
transactions contemplated hereby and the fulfillment by the Collateral Custodian
of the terms hereof have been obtained.

 

(f)            Validity, Etc. The Agreement constitutes the legal, valid and
binding obligation of the Collateral Custodian, enforceable against the
Collateral Custodian in accordance with its terms, except as such enforceability
may be limited by applicable Insolvency Laws and general principles of equity
(whether considered in a suit at law or in equity).

 

ARTICLE V.

 

GENERAL COVENANTS

 

Section 5.1.         Affirmative Covenants of the Borrower.

 

From the date hereof until the Collection Date:

 

(a)           Organizational Procedures and Scope of Business. The Borrower will
observe all organizational procedures required by its organizational documents
and the laws of its jurisdiction of formation. Without limiting the foregoing,
the Borrower will limit the scope of its business to: (i) the acquisition of
Eligible Loans and the ownership and management of the Related Security and the
related assets in the Collateral; (ii) the sale, transfer or other disposition
of Loans as and when permitted under the Transaction Documents and the Master
Participation Agreement; (iii) entering into and performing under the
Transaction Documents and the Master Participation Agreement; (iv) consenting or
withholding consent as to proposed amendments, waivers and other modifications
of the Underlying Instruments to the extent not in conflict with the terms of
this Agreement or any other Transaction Document or the Master Participation
Agreement; (v) exercising any rights (including but not limited to voting rights
and rights arising in connection with an Insolvency Event with respect to an
Obligor or the consensual or non-judicial restructuring of the debt or equity of
an Obligor) or remedies in connection with the Loans and participating in the
committees (official or otherwise) or other groups formed by creditors of an
Obligor to the extent not in conflict with the terms of this Agreement or any
other Transaction Document or the Master Participation Agreement; and
(vi) engaging in any activity and to exercise any powers permitted to limited
liability companies under the laws of the State of Delaware that are related to
the foregoing and necessary, convenient or advisable to accomplish the
foregoing.

 



88



 

(b)           Compliance with Law. The Borrower will comply in all material
respects with all Applicable Law, including those with respect to the Collateral
or any part thereof.

 

(c)           Preservation of Company Existence. The Borrower will preserve and
maintain its limited liability company existence, rights, franchises and
privileges in the jurisdiction of its formation, and qualify and remain
qualified in good standing as a limited liability company, in each jurisdiction
where the failure to preserve and maintain such existence, rights, franchises,
privileges and qualification has had, or could reasonably be expected to have, a
Material Adverse Effect.

 

(d)           Performance and Compliance with Collateral. The Borrower will, at
its expense, timely and fully perform and comply with all provisions, covenants
and other promises required to be observed by it under the Collateral and all
other agreements related to such Collateral.

 

(e)           Keeping of Records and Books of Account. The Borrower (or the
Collateral Manager on its behalf) will maintain and implement, administrative
and operating procedures (including, without limitation, an ability to recreate
records evidencing the Collateral in the event of the destruction of the
originals thereof), and keep and maintain all documents, books, records and
other information reasonably necessary for the collection of all or any portion
of the Collateral and the identification of the Collateral.

 

(f)            Protection of Interest in Collateral. With respect to the
Collateral acquired by the Borrower, the Borrower will (i) acquire such
Collateral directly from the Obligor thereof or from an agent bank in the case
of a primary syndication or from an agent bank or another lender in case of a
secondary market purchase, (ii) (at the Borrower's expense) take all action
necessary to perfect, protect and more fully evidence the Borrower's ownership
of such Collateral free and clear of any Lien other than Permitted Liens,
including, without limitation, executing or causing to be executed such other
instruments or notices as may be necessary or appropriate, (iii) permit the
Administrative Agent or its respective agents or representatives to visit the
offices of the Borrower during normal office hours and upon reasonable notice
examine and make copies of all documents, books, records and other information
concerning the Collateral and discuss matters related thereto with any of the
officers or employees of the Borrower having knowledge of such matters, and
(iv) take all additional action that the Administrative Agent may reasonably
request to perfect, protect and more fully evidence the respective interests of
the parties to this Agreement in the Collateral.

 

(g)           Deposit of Collections. The Borrower shall promptly (but in no
event later than two (2) Business Days after receipt) deposit all Collections
received by the Borrower in respect of the Collateral into the Collection
Account.

 



89



 

(h)           Special Purpose Entity. The Borrower shall be in compliance with
the special purpose entity requirements set forth in Section 4.1(v).

 

(i)            Termination Events. As soon as is practicable and no later than
three (3) Business Days following the Borrower's knowledge or notice of the
occurrence of any Termination Event or Unmatured Termination Event, the Borrower
will provide the Administrative Agent, the Collateral Agent and each Lender with
immediate written notice of the occurrence of such Termination Event or
Unmatured Termination Event of which the Borrower has knowledge or has received
notice. In addition, such notice will include a written statement of a
Responsible Officer of the Borrower setting forth the details of such event and
the action that the Borrower proposes to take with respect thereto.

 

(j)            Taxes. The Borrower will file and pay any and all Taxes due and
payable by it under Applicable Law; provided that it shall not be required to
pay any such Taxes if the validity thereof shall currently be contested in good
faith by appropriate proceedings and appropriate reserves therefore have been
established in its books in accordance with GAAP.

 

(k)           Obligor Notification Forms. The Borrower shall furnish the
Collateral Agent and the Administrative Agent with an appropriate power of
attorney to send (at the Administrative Agent's discretion on the Collateral
Agent's behalf, after the occurrence of a Termination Event) Obligor
notification forms to give notice to the Obligors of the Collateral Agent's
interest in the Collateral and the obligation to make payments as directed by
the Administrative Agent on the Collateral Agent's behalf.

 

(l)            Adverse Claims. The Borrower will not create, or participate in
the creation of, or permit to exist, any Liens in relation to the Collection
Account other than as disclosed to the Administrative Agent, the Collateral
Agent and each Lender and existing as of the date of this Agreement.

 

(m)          Notices. The Borrower will furnish to the Administrative Agent, the
Collateral Agent and each Lender:

 

(i)            Income Tax Liability. Within ten (10) Business Days after the
receipt of revenue agent reports or other written proposals, determinations or
assessments of the Internal Revenue Service or any other taxing authority which
propose, determine or otherwise set forth positive adjustments to (i) the Tax
liability of BDCA or any "affiliated group" (within the meaning of
Section 1504(a)(l) of the Code) of which BDCA is a member in an amount equal to
or greater than $5,000,000 in the aggregate or (ii) to the Tax liability of the
Borrower itself in an amount equal or greater than $500,000 in the aggregate,
telephonic or facsimile notice (confirmed in writing within five (5) Business
Days) specifying the nature of the items giving rise to such adjustments and the
amounts thereof;

 

(ii)           Auditors' Management Letters. Promptly after the receipt thereof,
any auditors' management letters are received by the Borrower or by its
accountants;

 



90



 

(iii)          Representations and Warranties under this Agreement. Promptly
after receiving knowledge or notice of the same, the Borrower shall notify the
Administrative Agent and each Lender if any representation or warranty set forth
in Section 4.1 or Section 4.2 was incorrect at the time it was given or deemed
to have been given and at the same time deliver to the Administrative Agent, the
Collateral Agent and each Lender a written notice setting forth in reasonable
detail the nature of such facts and circumstances. In particular, but without
limiting the foregoing, the Borrower shall notify the Administrative Agent, the
Collateral Agent and each Lender in the manner set forth in the preceding
sentence before any Funding Date of any facts or circumstances within the
knowledge of the Borrower which would render any of the said representations and
warranties untrue as of such Funding Date;

 

(iv)          ERISA. Promptly after receiving notice of any Reportable Event
with respect to the Borrower (or any ERISA Affiliate thereof), a copy of such
notice;

 

(v)           Proceedings. The Borrower will furnish to the Administrative Agent
as soon as possible and in any event within five (5) Business Days after the
Borrower receives notice, or obtains knowledge thereof, notice of any settlement
of, material judgment (including a material judgment with respect to the
liability phase of a bifurcated trial) in or commencement of any material
litigation, material action, material suit or material proceeding before any
court or governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, affecting the Collateral, the Transaction
Documents, the Master Participation Agreement, the Collateral Agent's, for the
benefit of the Secured Parties, interest in the Collateral, or the Borrower or
the Collateral Manager or any of their Subsidiaries; provided that
notwithstanding the foregoing, any settlement, judgment, litigation, action,
suit or proceeding affecting the Collateral, the Transaction Documents, the
Master Participation Agreement, the Collateral Agent's, for the benefit of the
Secured Parties, interest in the Collateral, or the Borrower or the Collateral
Manager or any of their Subsidiaries in excess of $5,000,000 or more shall be
deemed to be material for purposes of this Section 5.1(m);

 

(vi)          Notice of Material Events. Promptly upon becoming aware thereof,
notice of any other event or circumstances that, in the reasonable judgment of
the Borrower, is reasonably likely to have a Material Adverse Effect; and

 

(vii)         Accounting Changes. As soon as possible and in any event within
three (3) Business Days after the effective date thereof, notice of any material
change in the accounting policies of the Borrower.

 

(n)           Contest Recharacterization. The Borrower shall in good faith
contest the treatment of any Loans acquired from a third party seller as
property of the bankruptcy estate of such third party seller.

 

(o)           Disclosure of Purchase Price. The Borrower shall disclose to the
Administrative Agent and the Lenders the purchase price for each Loan proposed
to be acquired by the Borrower.

 

(p)           Obligor Defaults and Insolvency Events. The Borrower shall give,
or shall cause the Collateral Manager to give, notice to the Administrative
Agent and the Lenders within three (3) Business Days of the Borrower's or the
Collateral Manager's actual knowledge of the occurrence of any event of default
by an Obligor under any Loan or any Insolvency Event with respect to any Obligor
under any Loan.

 



91



 

(q)           Required Loan Documents. The Borrower shall deliver to the
Collateral Custodian a copy of the Required Loan Documents and the Loan
Checklist pertaining to each Loan within five (5) Business Days of the Funding
Date pertaining to such Loan.

 

(r)            Proper Records. The Borrower shall at all times keep proper books
of records and accounts in which full, true and correct entries shall be made of
its transactions in accordance with GAAP and set aside on its books from its
earnings for each fiscal year all such proper reserves in accordance with GAAP.

 

(s)           Satisfaction of Obligations. The Borrower shall pay, discharge or
otherwise satisfy at or before maturity or before they become delinquent, as the
case may be, all its obligations of whatever nature, except where the amount or
validity thereof is currently being contested in good faith by appropriate
proceedings and reserves with respect thereto have been provided on the books of
the Borrower.

 

(t)            Performance of Covenants. The Borrower shall observe, perform and
satisfy all the material terms, provisions, covenants and conditions required to
be observed, performed or satisfied by it, and shall pay when due all costs,
fees and expenses required to be paid by it, under the Transaction Documents and
the Master Participation Agreement.

 

(u)           Tax Treatment. The Borrower and the Lenders shall treat the
Advances advanced hereunder as indebtedness of the entity from which the
Borrower is disregarded as separate for U.S. federal income tax purposes and
shall file any and all tax forms in a manner consistent therewith.

 

(v)           Officer's Certificate. On each anniversary of the date of this
Agreement, the Borrower shall deliver an Officer's Certificate, in form and
substance acceptable to the Lenders, the Collateral Agent and the Administrative
Agent, providing (i) a certification, based upon a review and summary of UCC
search results, that there is no other interest in the Collateral perfected by
filing of a UCC financing statement other than in favor of the Collateral Agent
and (ii) a certification, based upon a review and summary of tax and judgment
lien searches satisfactory to the Administrative Agent, that there is no other
interest in the Collateral based on any tax or judgment lien.

 

(w)          Disregarded Entity. The Borrower will be disregarded as an entity
separate from its owner pursuant to Treasury Regulation Section 301.7701-3(b),
and neither the Borrower nor any other Person on its behalf shall make an
election or take any other action that may cause the Borrower to be treated as
other than an entity disregarded from its owner.

 

(x)           Other. The Borrower will promptly furnish to the Administrative
Agent, the Collateral Agent and each Lender such other information, documents,
records or reports respecting the Collateral or the condition or operations,
financial or otherwise of the Borrower or the Collateral Manager as the
Administrative Agent, the Collateral Agent and each Lender may from time to time
request in order to protect the interests of the Secured Parties under or as
contemplated by this Agreement, and shall provide such documents and information
requested by the Administrative Agent, the Collateral Agent or any Lender that
are reasonably required in order to comply with Anti-Money Laundering Laws, the
Beneficial Ownership Regulation and laws, rules and regulations relating to
Sanctions and, in each case, related policies.

 



92



 

(y)           Plan Assets Notice. The Borrower shall promptly notify the
Administrative Agent, the Collateral Agent and each Lender in the event that the
Borrower at any time becomes a Benefit Plan Investor, becomes a "governmental
plan" within the meaning of §3(32) of ERISA, or the underlying assets of the
Borrower are treated as assets of a governmental plan and, in such event, shall
provide such additional information and representations as the Lenders may
reasonably request that satisfies Lenders that Borrower will comply with the
prohibited transaction provisions of ERISA Section 406 and Code Section 4975 or,
if it becomes a governmental plan or the underlying assets of the Borrower are
treated as assets of a governmental plan, it will comply with applicable
provisions of state law substantially similar to ERISA Section 406 and Code
Section 4975.

 

Section 5.2.         Negative Covenants of the Borrower.

 

From the date hereof until the Collection Date:

 

(a)           Other Business. The Borrower will not (i) engage in any business
or incur any obligation, liability or contingent obligations other than the
transactions contemplated by the Transaction Documents, the Master Participation
Agreement and the organizational documents of the Borrower, (ii) incur any
Indebtedness of any kind other than pursuant to this Agreement, or (iii) form
any Subsidiary or make any Investment (other than Permitted Investments and the
Loans contemplated herein) in any other Person.

 

(b)           Collateral Not to be Evidenced by Instruments. The Borrower will
take no action to cause any Loan that is not, as of the related Funding Date,
evidenced by an Instrument, to be so evidenced except in connection with the
enforcement or collection of such Loan or unless such Instrument is promptly
(but in no event later than three (3) Business Days) delivered to the
Administrative Agent, together with an Indorsement in blank, as collateral
security for such Loan.

 

(c)           Security Interests. Except as otherwise permitted herein and in
respect of any Discretionary Sale or Replaced Loan, the Borrower will not sell,
pledge, assign or transfer to any other Person, or grant, create, incur, assume
or suffer to exist any Lien on any Collateral, whether now existing or hereafter
transferred hereunder, or any interest therein, and the Borrower will not sell,
pledge, assign or suffer to exist any Lien (except for Permitted Liens) on its
interest in the Collateral. The Borrower will promptly notify the Administrative
Agent and each Lender of the existence of any Lien on any Collateral and the
Borrower shall defend the right, title and interest of the Collateral Agent, for
the benefit of the Secured Parties in, to and under the Collateral against all
claims of third parties; provided that nothing in this Section 5.2(c) shall
prevent or be deemed to prohibit the Borrower from suffering to exist Permitted
Liens upon any of the Collateral.

 

(d)           Mergers, Acquisitions, Sales, etc. The Borrower will not be a
party to any merger or consolidation, or purchase or otherwise acquire any of
the assets or any stock of any class of, or any partnership or joint venture
interest in, any other Person (other than through the exercise of remedies
against an Obligor), or sell, transfer, convey or lease any of its assets, or
sell or assign with or without recourse any Collateral or any interest therein
(other than as permitted pursuant to this Agreement, including, for the
avoidance of doubt, pursuant to the Master Participation Agreement).

 



93



 

(e)           Deposits to Special Accounts. The Borrower will not deposit or
otherwise credit, or cause or permit to be so deposited or credited, to the
Collection Account cash or cash proceeds other than Collections in respect of
the Collateral; provided that notwithstanding the foregoing, Excluded Amounts
may be deposited or credited to the Collection Account if promptly identified
and removed by the Borrower or the Collateral Manager.

 

(f)            Restricted Junior Payments. The Borrower shall not make any
Restricted Junior Payment except to the extent permitted by Section 2.7, 2.8 and
2.9.

 

(g)           Change of Name or Location of Required Loan Documents. The
Borrower shall not (x) change its name, move the location of its principal place
of business and registered office, change the offices where it keeps the Records
from the location referred to in Section 13.2, or change the jurisdiction of its
formation, or (y) move or, without the prior consent of the Administrative
Agent, consent to the Collateral Custodian or the Collateral Manager moving, the
Required Loan Documents from the location thereof (as set forth in
Section 5.7(c) of this Agreement) on the Closing Date, unless the Borrower has
given at least 30 days' (or such shorter period as the Administrative Agent may
agree in writing) written notice to the Administrative Agent and the Collateral
Agent and has taken all actions required under the UCC of each relevant
jurisdiction in order to continue the first priority perfected security interest
of the Collateral Agent (subject to Permitted Liens), for the benefit of the
Secured Parties, in the Collateral.

 

(h)           Accounting of Purchases. Other than for tax and financial
accounting purposes or as otherwise required by law, the Borrower will not
account for or treat (whether in financial statements or otherwise) the
acquisition of Loans contemplated by this Agreement in any manner other than as
a sale of the Collateral to the Borrower.

 

(i)            ERISA Matters. The Borrower will not (a) engage, and will
exercise its best efforts not to permit any ERISA Affiliate to engage, in any
prohibited transaction (within the meaning of ERISA Section 406(a) or (b) or
Code Section 4975) for which an exemption is not available or has not previously
been obtained from the United States Department of Labor, (b) fail to meet the
minimum funding standard set forth in Section 302(a) of ERISA and
Section 412(a) of the Code with respect to any Pension Plan other than a
Multiemployer Plan, (c) fail to make any payments to a Multiemployer Plan that
the Borrower or any ERISA Affiliate may be required to make under the agreement
relating to such Multiemployer Plan or any law pertaining thereto, (d) terminate
any Pension Plan so as to result, directly or indirectly in any liability to the
Borrower, or (e) permit to exist any occurrence of any Reportable Event.

 

(j)            Organizational Documents. The Borrower will not amend, modify,
waive or terminate any provision of its organizational documents in a manner
adverse to the Lenders in any material respect without the prior written consent
of the Administrative Agent.

 



94



 

 

(k)            Changes in Payment Instructions to Obligors. The Borrower will
not make any change, or permit the Collateral Manager to make any change, in its
instructions to Obligors (or the administrative agent with respect to each Loan)
regarding payments to be made to the Collection Account with respect to the
Collateral, unless the Administrative Agent has consented to such addition,
termination or change (which consent shall not be unreasonably withheld).

 

(l)            Extension or Amendment of Collateral. The Borrower will not,
except as otherwise permitted in Section 6.4(a), extend, amend or otherwise
modify the terms of any Loan (including the Related Security).

 

(m)           Use of Proceeds. The Borrower shall not use the proceeds of any
Advance other than (i) in the case of the initial Advance, to repay Indebtedness
owing under the Existing Credit Facility and (ii) to finance the purchase by the
Borrower from the Originator or any third party seller, on a "true sale" or
"true contribution" basis, of Collateral. No Person within the Borrowing Group
will use any proceeds of any Advance for the purpose of: (i) providing financing
to or otherwise making funds directly or indirectly available to any Sanctioned
Person, or (ii) providing financing to or otherwise funding any transaction
which would be prohibited by Sanctions or would otherwise cause a Lender or any
other party to this Agreement, or any entity affiliated with any such party, to
be in breach of any Sanction. No Person within the Borrowing Group will use the
proceeds of any Advance in violation of any Anti-Corruption Laws or Anti-Money
Laundering Laws. No Person within the Borrowing Group will fund any repayment of
the Advances (x) in violation of any Anti-Corruption Laws or Anti-Money
Laundering Laws or (y) with proceeds derived from any transaction that would be
prohibited by Sanctions or would otherwise cause a Lender or any other party to
this Agreement, or any entity affiliated with any such party, to be in breach of
any Sanction. The Borrower shall not use the proceeds of any Advance in a manner
that would cause such credit extension to become a "covered transaction" as
defined in Section 23A of the Federal Reserve Act (12 U.S.C. §371c) and the
Federal Reserve Board's Regulation W (12 C.F.R. Part 223), including any
"covered transaction" where the proceeds of any Advance are used for the benefit
of, or transferred to, an Affiliate of a Lender, without the consent of the
Lender with respect to which such credit extension would be a "covered
transaction." The Borrower shall provide written notice to the Administrative
Agent, the Collateral Agent and each Lender of any violation of this clause
(m) not more than two (2) Business Days after the Borrower receives notice or
obtains knowledge thereof.

 

(n)            Limited Assets. The Borrower shall not hold or own any assets
that are not part of the Collateral.

 

(o)            Allocation of Charges. There will not be any agreement or
understanding between the Collateral Manager and the Borrower (other than as
expressly set forth herein or as consented to by the Administrative Agent),
providing for the allocation or sharing of obligations to make payments or
otherwise in respect of any Taxes, fees, assessments or other governmental
charges.

 

(p)            Owner of the Borrower. The Borrower shall not permit its owner to
be other than a "United States person" within the meaning Section 7701(a)(30) of
the Code.

 



95



 

(q)            Requirements for Material Actions. The Borrower shall not fail to
provide (and at all times the Borrower's organizational documents shall reflect)
that the unanimous consent of all managers (including the consent of the
Independent Manager(s)) be required for the Borrower to (i) file any insolvency,
or reorganization case or proceeding, (ii) institute proceedings to have the
Borrower be adjudicated bankrupt or insolvent, (iii) institute proceedings under
any applicable insolvency law, (iv) seek any relief under any law relating to
relief from debts or the protection of debtors, (v) consent to the filing or
institution of bankruptcy or insolvency proceedings against the Borrower,
(vi) file a petition seeking, or consent to, reorganization or relief with
respect to the Borrower under any applicable federal or state law relating to
bankruptcy or insolvency, (vii) seek or consent to the appointment of a
receiver, liquidator, assignee, trustee, sequestrator, custodian, or any similar
official of or for the Borrower, or a substantial part of its property,
(viii) make any assignment for the benefit of its creditors, (ix) admit in
writing its inability to pay its debts generally as they become due or (x) take
any action in furtherance of any of the foregoing.

 

Section 5.3.      Affirmative Covenants of the Collateral Manager.

 

From the date hereof until the Collection Date:

 

(a)            Compliance with Law. The Collateral Manager will comply in all
material respects with all Applicable Law, including those with respect to
managing and servicing the Collateral or any part thereof.

 

(b)            Preservation of Company Existence. The Collateral Manager will
preserve and maintain its corporate existence, rights, franchises and privileges
in the jurisdiction of its formation, and qualify and remain qualified in good
standing as a corporation, in each jurisdiction where the failure to preserve
and maintain such existence, rights, franchises, privileges and qualification
has had, or could reasonably be expected to have, a Material Adverse Effect.

 

(c)            Obligations and Compliance with Collateral. The Collateral
Manager will duly fulfill and comply with all obligations on its part to be
fulfilled and will do nothing to impair the rights of the Collateral Agent, for
the benefit of the Secured Parties, or of the Secured Parties in, to and under
the Collateral; provided that, without limiting the foregoing (and, for the
avoidance of doubt, the Collateral Manager's indemnification obligations
hereunder), it is understood and agreed that the Collateral Manager will not act
as a guarantor with respect to any obligation of the Borrower hereunder.

 

(d)            Keeping of Records and Books of Account.

 

(i)            The Collateral Manager, on behalf of the Borrower, will maintain
and implement administrative and operating procedures (including, without
limitation, an ability to recreate records evidencing the Collateral in the
event of the destruction of the originals thereof), and keep and maintain all
documents, books, records and other information reasonably necessary or
advisable for the collection of all or any portion of the Collateral and the
identification of the Collateral.

 



96



 

(ii)            The Collateral Manager shall permit the Administrative Agent or
its agents or representatives, who may be joined by each Lender and/or its
respective agents or representatives, to visit the offices of the Collateral
Manager during normal office hours and upon reasonable notice and examine and
make copies of all documents, books, records and other information concerning
the Collateral and discuss matters related thereto with any of the officers or
employees of the Collateral Manager having knowledge of such matters.

 

(iii)           The Collateral Manager will, on or prior to the date hereof,
mark its books and records in a manner that accurately ensures all assets which
constitute Collateral are clearly marked as being held in the Borrower's name.

 

(e)            Preservation of Security Interest. The Collateral Manager (at its
own expense but subject to reimbursement as provided in Sections 2.7 and 2.9),
on behalf of the Borrower) will file such financing and continuation statements
and any other documents that may be required by any law or regulation of any
Governmental Authority to preserve and protect fully the first priority
perfected security interest of the Collateral Agent (subject to Permitted
Liens), for the benefit of the Secured Parties in, to and under the Loans and
that portion of the Collateral in which a security interest may be perfected by
filing.

 

(f)            Termination Events. As soon as is practicable and no later than
three (3) Business Days following the Collateral Manager's knowledge or notice
of the occurrence of any Termination Event or Unmatured Termination Event, the
Collateral Manager will provide the Administrative Agent, the Collateral Agent
and each Lender with immediate written notice of the occurrence of such
Termination Event and such Unmatured Termination Event of which the Collateral
Manager has knowledge or has received notice. In addition, such notice will
include a written statement of the chief financial officer or chief accounting
officer of the Collateral Manager setting forth the details of such event and
the action that the Collateral Manager proposes to take with respect thereto.

 

(g)            Taxes. The Collateral Manager will file and pay any and all
material Taxes due and payable by it under Applicable Law; provided that it
shall not be required to pay any such Taxes if the validity thereof shall
currently be contested in good faith by appropriate proceedings and appropriate
reserves therefore have been established in its books in accordance with GAAP.

 

(h)            Other. The Collateral Manager will promptly furnish to the
Administrative Agent, the Collateral Agent and each Lender such other
information, documents, records or reports respecting the Collateral or the
condition or operations, financial or otherwise, of the Borrower or the
Collateral Manager as the Administrative Agent, the Collateral Agent and each
Lender may from time to time reasonably request in order to protect the
interests of the Secured Parties under or as contemplated by this Agreement.

 

(i)            Proceedings. The Collateral Manager will furnish to the
Administrative Agent as soon as possible and in any event within three
(3) Business Days after any executive officer of the Collateral Manager receives
notice or obtains knowledge thereof, notice of any settlement of, material
judgment (including a material judgment with respect to the liability phase of a
bifurcated trial) in or commencement of any material labor controversy, material
litigation, material action, material suit or material proceeding before any
court or governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, affecting the Collateral, the Transaction
Documents, the Secured Parties' interest in the Collateral, or the Borrower or
the Collateral Manager or any of their Subsidiaries; provided that
notwithstanding the foregoing, any settlement, judgment, litigation, action,
suit or proceeding affecting the Collateral, the Transaction Documents, the
Collateral Agent's, for the benefit of the Secured Parties, interest in the
Collateral, or the Borrower or the Collateral Manager or any of their
Subsidiaries in excess of $5,000,000 or more shall be deemed to be material for
purposes of this Section 5.3(i).

 



97



 

(j)            Deposit of Collections. The Collateral Manager shall and shall
cause the Borrower to promptly (but in no event later than two (2) Business Days
after receipt) deposit all Collections received by the Borrower or the
Collateral Manager into the Collection Account.

 

(k)            Change of Control. Upon the occurrence of a Change of Control,
the Collateral Manager shall provide the Administrative Agent, each Lender and
the Collateral Agent with notice of such Change of Control within 30 days after
completion of the same.

 

(l)            Accounting Changes. As soon as possible and in any event within
three (3) Business Days after the effective date thereof, the Collateral Manager
will provide to the Administrative Agent notice of any material change in the
accounting policies of the Collateral Manager with respect to the Collateral.

 

(m)           Compliance with Legal Opinions. The Collateral Manager shall take
all other actions necessary to maintain the accuracy of the factual assumptions
set forth in the legal opinions of Ropes and Gray LLP, as special counsel to the
Collateral Manager, issued in connection with the Transaction Documents and
relating to the issues of substantive consolidation and true sale and true
contribution of the Loans.

 

(n)            Instructions to Agents and Obligors. The Collateral Manager shall
direct any agent or administrative agent for any Loan to remit all payments and
collections with respect to such Loan, and, if applicable, to direct the Obligor
with respect to such Loan to remit all such payments and collections with
respect to such Loan directly to the Collection Account. The Borrower and the
Collateral Manager shall take commercially reasonable steps to ensure that only
funds constituting payments and collections relating to Loans shall be deposited
into the Collection Account.

 

Section 5.4.      Negative Covenants of the Collateral Manager.

 

From the date hereof until the Collection Date.

 

(a)           Deposits to Special Accounts. The Collateral Manager will not
deposit or otherwise credit, or cause or permit to be so deposited or credited,
to the Collection Account cash or cash proceeds other than Collections in
respect of the Collateral; provided that notwithstanding the foregoing, Excluded
Amounts may be deposited or credited to the Collection Account if promptly
identified and removed by the Borrower or the Collateral Manager.

 



98



 

(b)           Mergers, Acquisition, Sales, etc. The initial Collateral Manager
will not consolidate with or merge into any other Person or convey or transfer
its properties and assets substantially as an entirety to any Person, unless the
initial Collateral Manager is the surviving entity and unless:

 

(i)            the initial Collateral Manager has delivered to the
Administrative Agent and each Lender an Officer's Certificate and an Opinion of
Counsel each stating that any such consolidation, merger, conveyance or transfer
and any supplemental agreement executed in connection therewith comply with this
Section 5.4 and that all conditions precedent herein provided for relating to
such transaction have been complied with and, in the case of the Opinion of
Counsel, that such supplemental agreement is legal, valid and binding with
respect to the Collateral Manager and such other matters as the Administrative
Agent may reasonably request;

 

(ii)            the initial Collateral Manager shall have delivered notice of
such consolidation, merger, conveyance or transfer to the Administrative Agent
and each Lender;

 

(iii)            after giving effect thereto, no Termination Event or Collateral
Manager Default or event that with notice or lapse of time would constitute
either a Termination Event or a Collateral Manager Default shall have occurred;
and

 

(iv)            the Administrative Agent and each Lender have consented in
writing to such consolidation, merger, conveyance or transfer.

 

(c)            Change of Name or Location of Required Loan Documents. The
Collateral Manager shall not (x) change its name, move the location of its
principal place of business and its chief executive office, change the offices
where it keeps the Records from the location referred to in Section 13.2, or
change the jurisdiction of its formation, or (y) move or, without the prior
consent of the Administrative Agent, consent to the Collateral Custodian moving,
the Required Loan Documents from the location thereof (as set forth in
Section 5.7(c) of this Agreement) on the Closing Date, unless the Collateral
Manager has given at least 30 days' (or such shorter period as the
Administrative Agent may agree in writing) written notice to the Administrative
Agent and has taken all actions required under the UCC of each relevant
jurisdiction in order to continue the first priority perfected security interest
of the Collateral Agent (subject to Permitted Liens), for the benefit of the
Secured Parties, in the Collateral.

 

(d)            Change in Payment Instructions to Obligors. The Collateral
Manager will not make any change, or permit the Borrower to make any change, in
its instructions to Obligors regarding payments to be made to the Collection
Account with respect to the Collateral, unless the Administrative Agent has
consented to such addition, termination or change (which consent shall not be
unreasonably withheld).

 

(e)            Extension or Amendment of Loans. The Collateral Manager will not,
except as otherwise permitted in Section 6.4(a), extend, amend or otherwise
modify the terms of any Loan (including any Related Security).

 

(f)            Allocation of Charges. There will not be any agreement or
understanding between the Collateral Manager and the Borrower (other than as
expressly set forth herein or as consented to by the Administrative Agent),
providing for the allocation or sharing of obligations to make payments or
otherwise in respect of any Taxes, fees, assessments or other governmental
charges.

 



99



 

(g)            Special Purpose Entity Requirements. The Collateral Manager shall
not, and shall not permit the Borrower to, take any action that would cause the
Borrower to not be in compliance with the special purpose entity requirements
set forth in Section 4.1(v).

 

(h)            Disregarded Entity. The Collateral Manager shall not, and shall
not permit the Borrower to, take any action that would cause the Borrower to not
be disregarded as an entity separate from its owner pursuant to Treasury
Regulation Section 301.7701-3(b) and shall not permit either the Borrower or any
other Person on its behalf to make an election to be treated as other than an
entity disregarded from its owner under Treasury Regulation
Section 301.7701-3(c).

 

(i)            Collection Account. The Collateral Manager shall not, and shall
not permit the Borrower to, grant the right to take dominion and control of the
Collection Account to any Person, except to the Collateral Agent as contemplated
by this Agreement.

 

Section 5.5.      Affirmative Covenants of the Collateral Agent.

 

From the date hereof until the Collection Date:

 

(a)            Compliance with Law. The Collateral Agent will comply in all
material respects with all Applicable Law.

 

(b)            Preservation of Existence. The Collateral Agent will preserve and
maintain its existence, rights, franchises and privileges in the jurisdiction of
its formation, and qualify and remain qualified in good standing in each
jurisdiction where the failure to preserve and maintain such existence, rights,
franchises, privileges and qualification has had, or could reasonably be
expected to have, a Material Adverse Effect.

 

Section 5.6.      Negative Covenants of the Collateral Agent.

 

From the date hereof until the Collection Date the Collateral Agent will not
make any changes to the Collateral Agent and Portfolio Administration Fee set
forth in the USB Fee Letter without the prior written approval of the
Administrative Agent and the Borrower.

 

Section 5.7.      Affirmative Covenants of the Collateral Custodian.

 

From the date hereof until the Collection Date:

 

(a)            Compliance with Law. The Collateral Custodian will comply in all
material respects with all Applicable Law.

 

(b)            Preservation of Existence. The Collateral Custodian will preserve
and maintain its existence, rights, franchises and privileges in the
jurisdiction of its formation and qualify and remain qualified in good standing
in each jurisdiction where failure to preserve and maintain such existence,
rights, franchises, privileges and qualification has had, or could reasonably be
expected to have, a Material Adverse Effect.

 



100



 

(c)            Location of Required Loan Documents. Subject to Section 8.8, the
Required Loan Documents shall remain at all times in the possession of the
Collateral Custodian at the address set forth under its name on the signature
pages hereto unless notice of a different address is given in accordance with
the terms hereof or unless the Administrative Agent agrees to allow certain
Required Loan Documents to be released to the Collateral Manager on a temporary
basis in accordance with the terms hereof, except as such Required Loan
Documents may be released pursuant to this Agreement.

 

Section 5.8.      Negative Covenants of the Collateral Custodian.

 

From the date hereof until the Collection Date:

 

(a)            Required Loan Documents. The Collateral Custodian will not
dispose of any documents constituting the Required Loan Documents in any manner
that is inconsistent with the performance of its obligations as the Collateral
Custodian pursuant to this Agreement and will not dispose of any Collateral
except as contemplated by this Agreement.

 

(b)            No Changes to Collateral Agent and Portfolio Administration Fee.
From the date hereof until the Collection Date the Collateral Custodian will not
make any changes to the Collateral Agent and Portfolio Administration Fee set
forth in the USB Fee Letter without the prior written approval of the
Administrative Agent and the Borrower.

 

ARTICLE VI.

 

ADMINISTRATION AND SERVICING OF CONTRACTS

 

Section 6.1.      Designation of the Collateral Manager.

 

(a)            Initial Collateral Manager. The servicing, administering and
collection of the Collateral shall be conducted by the Person designated as the
Collateral Manager hereunder from time to time in accordance with this
Section 6.1. Until the Administrative Agent gives to BDCA a Collateral Manager
Termination Notice, BDCA is hereby appointed as, and hereby accepts such
appointment and agrees to perform the duties and responsibilities of, a
Collateral Manager pursuant to the terms hereof. The Collateral Manager and the
Borrower hereby acknowledge that the Administrative Agent and the Secured
Parties are third party beneficiaries of the obligations taken by the Collateral
Manager hereunder.

 

(b)            Successor Collateral Manager. Upon the Collateral Manager's
receipt of a Collateral Manager Termination Notice from the Administrative Agent
pursuant to Section 6.11, the Collateral Manager agrees that it will terminate
its activities as Collateral Manager hereunder in a manner that the
Administrative Agent believes will facilitate the transition of the performance
of such activities to a successor Collateral Manager, and the successor
Collateral Manager shall assume each and all of the Collateral Manager's
obligations to service and administer the Collateral, on the terms and subject
to the conditions herein set forth, and the Collateral Manager shall use its
best efforts to assist the successor Collateral Manager in assuming such
obligations.

 



101



 

(c)            Subcontracts. The Collateral Manager may, with the prior written
consent of the Administrative Agent, subcontract with any other Person for
servicing, administering or collecting the Collateral; provided that (i) the
Collateral Manager shall select any such Person with reasonable care and shall
be solely responsible for the fees and expenses payable to such person, (ii) the
Collateral Manager shall not be relieved of, and shall remain liable for the
performance of the duties and obligations of the Collateral Manager pursuant to
the terms hereof without regard to any subcontracting arrangement and (iii) any
such subcontract shall be terminable upon the occurrence of a Collateral Manager
Default. The Administrative Agent hereby acknowledges that the Collateral
Manager has engaged BDCA Adviser, LLC in accordance with terms of the Management
Agreement.

 

(d)            Collateral Management Programs. In the event that the Collateral
Manager uses any software program in servicing the Collateral that it licenses
from a third party, the Collateral Manager shall use its best efforts to obtain,
either before the Closing Date or as soon as possible thereafter, whatever
licenses or approvals are necessary to allow the Administrative Agent or the
Collateral Manager to use such program and to allow the Collateral Manager to
assign such licenses to any Successor Collateral Manager appointed as provided
in this Agreement.

 

(e)            Waiver. The Borrower acknowledges that the Administrative Agent
or any of its Affiliates may act as the Collateral Agent and/or the Collateral
Manager, and the Borrower waives any and all claims against the Administrative
Agent, each Lender or any of their respective Affiliates, the Collateral Agent
and the Collateral Manager (other than claims relating to such party's gross
negligence or willful misconduct) relating in any way to the custodial or
collateral administration functions having been performed by the Administrative
Agent or any of its Affiliates in accordance with the terms and provisions
(including the standard of care) set forth in the Transaction Documents.

 

Section 6.2.      Duties of the Collateral Manager.

 

(a)            Duties. The Collateral Manager shall take or cause to be taken
all such actions as may be necessary or advisable to service, administer and
collect on the Collateral from time to time, all in accordance with Applicable
Law and the Collateral Management Standard. Without limiting the foregoing, the
duties of the Collateral Manager shall include the following:

 

(i)           supervising the Collateral, including communicating with Obligors,
negotiating and executing on behalf of the Borrower amendments, restatements,
supplements and other modifications (including, without limitation, in respect
of restructuring agreements, prepackaged plans and other documents related to
restructuring arrangements), negotiating and providing on behalf of the Borrower
consents and waivers, enforcing and collecting on the Collateral and otherwise
managing the Collateral on behalf of the Borrower;

 

(ii)           preparing and submitting claims to, and acting as post-billing
liaison with, Obligors on each Loan (for which no administrative or similar
agent exists);

 



102



 

(iii)           maintaining all necessary servicing records with respect to the
Collateral and providing such reports to the Administrative Agent and each
Lender (with a copy to the Collateral Agent and the Collateral Custodian) in
respect of the servicing of the Collateral (including information relating to
its performance under this Agreement) as may be required hereunder or as the
Administrative Agent or each Lender may reasonably request;

 

(iv)           maintaining and implementing administrative and operating
procedures (including, without limitation, an ability to recreate servicing
records evidencing the Collateral in the event of the destruction of the
originals thereof) and keeping and maintaining all documents, books, records and
other information reasonably necessary or advisable for the collection of the
Collateral;

 

(v)            promptly delivering to the Administrative Agent, each Lender, the
Collateral Agent or the Collateral Custodian, from time to time, such
information and servicing records (including information relating to its
performance under this Agreement) as the Administrative Agent, each Lender, the
Collateral Agent or the Collateral Custodian may from time to time reasonably
request;

 

(vi)            identifying each Loan clearly and unambiguously in its servicing
records to reflect that such Loan is owned by the Borrower and that the Borrower
is pledging a security interest therein to the Secured Parties pursuant to this
Agreement;

 

(vii)           notifying the Administrative Agent and each Lender of any
material action, suit, proceeding, dispute, offset, deduction, defense or
counterclaim (1) that is or is threatened to be asserted by an Obligor with
respect to any Loan (or portion thereof) of which it has knowledge or has
received notice; or (2) that could reasonably be expected to have a Material
Adverse Effect;

 

(viii)          using its commercially reasonable efforts to maintain the
perfected security interest of the Collateral Agent, for the benefit of the
Secured Parties, in the Collateral;

 

(ix)            directing the Collateral Agent to make payments pursuant to the
terms of the Collateral Management Report in accordance with Section 2.7,
Section 2.8 and Section 2.9;

 

(x)            directing the sale or substitution of Collateral in Section 2.16
and Section 2.17;

 

(xi)           providing assistance to the Borrower with respect to the purchase
and sale of and payment for the Loans;

 

(xii)          instructing the Obligors and the administrative agents on the
Loans to make payments directly into the Collection Account; and

 

(xiii)        complying with such other duties and responsibilities as may be
required of the Collateral Manager by this Agreement.

 



103



 

It is acknowledged and agreed for purposes of this Article VI that in
circumstances in which a Person other than the Borrower or the Collateral
Manager acts as lead agent with respect to any Loan, the Collateral Manager
shall perform its servicing duties hereunder only to the extent that, as a
lender under the related loan syndication Underlying Instruments, it has the
right to do so.

 

(b)            Notwithstanding anything to the contrary contained herein, the
exercise by the Secured Parties of their rights hereunder shall not release the
Collateral Manager or the Borrower from any of their duties or responsibilities
with respect to the Collateral. The Secured Parties shall not have any
obligation or liability with respect to any Collateral, nor shall any of them be
obligated to perform any of the obligations of the Collateral Manager hereunder.

 

(c)            Any payment by an Obligor in respect of any Indebtedness owed by
it to the Borrower shall, except as otherwise specified by such Obligor or
otherwise required by contract or law and unless otherwise instructed by the
Administrative Agent, be applied as a collection of a payment by such Obligor
(starting with the oldest such outstanding payment due) to the extent of any
amounts then due and payable thereunder before being applied to any other
receivable or other obligation of such Obligor.

 

Section 6.3.      Authorization of the Collateral Manager.

 

(a)            Each of the Borrower, the Administrative Agent and each Lender
hereby authorizes the Collateral Manager (including any successor thereto) to
take any and all reasonable steps in its name and on its behalf necessary or
desirable in the determination of the Collateral Manager and not inconsistent
with the sale of the Collateral by the Originator to the Borrower under the
Purchase and Sale Agreement or the acquisition of the Collateral by the Borrower
directly from third parties and, thereafter, the Pledge by the Borrower to the
Collateral Agent on behalf of the Secured Parties hereunder, to collect all
amounts due under any and all Collateral, including, without limitation,
endorsing any of their names on checks and other instruments representing
Interest Collections and Principal Collections, executing and delivering any and
all instruments of satisfaction or cancellation, or of partial or full release
or discharge, and all other comparable instruments, with respect to the
Collateral and, after the delinquency of any Collateral and to the extent
permitted under and in compliance with Applicable Law, to commence proceedings
with respect to enforcing payment thereof, to the same extent as the Originator
could have done if it had continued to own such Collateral. The Originator, the
Borrower and the Collateral Agent on behalf of the Secured Parties shall furnish
the Collateral Manager (and any successors thereto) with any powers of attorney
and other documents necessary or appropriate to enable the Collateral Manager to
carry out its servicing and administrative duties hereunder, and shall cooperate
with the Collateral Manager to the fullest extent in order to ensure the
collectability of the Collateral. In no event shall the Collateral Manager be
entitled to make the Secured Parties, the Administrative Agent, the Collateral
Agent or any Lender a party to any litigation without such party's express prior
written consent, or to make the Borrower a party to any litigation (other than
any routine foreclosure or similar collection procedure) without the
Administrative Agent's and each Lender's consent.

 

(b)            After the declaration of the Termination Date, at the direction
of the Administrative Agent and to the extent permitted under and in compliance
with Applicable Law, the Collateral Manager shall take such action as the
Administrative Agent may deem necessary or advisable to enforce collection of
the Collateral; provided that the Administrative Agent may, at any time that a
Termination Event has occurred, notify any Obligor with respect to any
Collateral of the assignment of such Collateral to the Collateral Agent, on
behalf of the Secured Parties, and direct that payments of all amounts due or to
become due be made directly to the Administrative Agent or any servicer,
collection agent or account designated by the Collateral Agent and, upon such
notification and at the expense of the Borrower, the Administrative Agent may
enforce collection of any such Collateral, and adjust, settle or compromise the
amount or payment thereof.

 



104



 

Section 6.4.      Collection of Payments; Accounts.

 

(a)            Collection Efforts, Modification of Collateral. The Collateral
Manager will use its commercially reasonable efforts, on behalf of the Borrower,
to collect or cause to be collected all payments called for under the terms and
provisions of the Loans included in the Collateral as and when the same become
due in accordance with the Collateral Management Standard. The Collateral
Manager may not waive, modify or otherwise vary any provision of an item of
Collateral in a manner that would impair the collectability of the Collateral or
in any manner contrary to the Collateral Management Standard.

 

(b)            Taxes and other Amounts. The Collateral Manager will use its
commercially reasonable efforts, on behalf of the Borrower, to collect all
payments with respect to amounts due for Taxes, assessments and insurance
premiums relating to each Loan to the extent required to be paid to the Borrower
for such application under the Underlying Instrument and remit such amounts to
the appropriate Governmental Authority or insurer as required by the Underlying
Instruments.

 

(c)            Payments to Collection Account. On or before the applicable
Funding Date, with respect to any Loan being acquired by the Borrower on such
Funding Date, the Collateral Manager shall have instructed all Obligors to make
all payments in respect of the Collateral directly to the Collection Account;
provided that the Collateral Manager will promptly (and no later than two
(2) Business Days) transfer to the Collection Account (in accordance with
Section 2.10) any payments received by it directly from any Obligor.

 

(d)            Accounts. Each of the parties hereto hereby agrees that (i) each
Account shall be deemed to be a Securities Account and (ii) except as otherwise
expressly provided herein and subject to the terms of the Securities Account
Control Agreement, the Borrower shall be exclusively entitled to exercise the
rights that comprise each Financial Asset held in each Account. Each of the
parties hereto hereby agrees to cause the Securities Intermediary or any other
securities intermediary that holds any money or other property for the Borrower
in an Account to agree with the parties hereto that (A) the cash and other
property (subject to Section 6.4(e) below with respect to any property other
than investment property, as defined in Section 9-102(a)(49) of the UCC) is to
be treated as a Financial Asset under Article 8 of the UCC and (B) the
"securities intermediary's jurisdiction" (within the meaning of Section 8-110 of
the UCC) for that purpose shall be the state of New York. All securities or
other property underlying any Financial Assets credited to the Accounts in the
form of securities or instruments shall be registered in the name of the
Securities Intermediary or if in the name of the Borrower or the Collateral
Agent, Indorsed to the Securities Intermediary, Indorsed in blank, or credited
to another securities account maintained in the name of the Securities
Intermediary, and in no case will any Financial Asset credited to the Accounts
be registered in the name of the Borrower, payable to the order of the Borrower
or specially Indorsed to the Borrower, except to the extent the foregoing have
been specially Indorsed to the Securities Intermediary or Indorsed in blank.

 



105



 

(e)            Underlying Instruments. Notwithstanding any term hereof (or any
term of the UCC that might otherwise be construed to be applicable to a
"securities intermediary" as defined in the UCC) to the contrary, none of the
Collateral Agent, the Collateral Custodian nor any Securities Intermediary shall
be under any duty or obligation in connection with the acquisition by the
Borrower, or the grant by the Borrower to the Collateral Agent, of any Loan in
the nature of a loan to examine or evaluate the sufficiency of the documents or
instruments delivered to it by or on behalf of the Borrower under the related
Underlying Instruments, or otherwise to examine the Underlying Instruments, in
order to determine or compel compliance with any applicable requirements of or
restrictions on transfer (including without limitation any necessary consents).
The Collateral Custodian shall hold any Instrument delivered to it evidencing
any Loan granted to the Collateral Agent hereunder as custodial agent for the
Collateral Agent in accordance with the terms of this Agreement.

 

(f)            Establishment of the Collection Account. The Collateral Manager
established, on or before the Closing Date, with the Securities Intermediary,
and maintained in the name of the Borrower, subject to the lien of the
Collateral Agent, for the benefit of the Secured Parties, a segregated corporate
trust account entitled "Collection Account for BDCA Funding I, LLC, subject to
the lien of U.S. Bank National Association, as Collateral Agent for the benefit
of the Secured Parties" (the "Collection Account"), and the Collateral Manager
shall further cause to be maintained two subaccounts linked to and constituting
part of the Collection Account for the purpose of segregating, within two
(2) Business Days of the receipt of any Collections, Principal Collections (the
"Principal Collections Account") and Interest Collections (the "Interest
Collections Account"), respectively, over which the Collateral Agent, for the
benefit of the Secured Parties, shall have control and from which none of the
Collateral Manager nor the Borrower shall have any right of withdrawal except in
accordance with Section 2.8(b).

 

(g)            Adjustments. If (i) the Collateral Manager makes a deposit into
the Collection Account in respect of a Collection of a Loan and such Collection
was received by the Collateral Manager in the form of a check that is not
honored for any reason or (ii) the Collateral Manager makes a mistake with
respect to the amount of any Collection and deposits an amount that is less than
or more than the actual amount of such Collection, the Collateral Manager shall
appropriately adjust the amount subsequently deposited into the Collection
Account to reflect such dishonored check or mistake. Any Scheduled Payment in
respect of which a dishonored check is received shall be deemed not to have been
paid.

 

Section 6.5.      Collateral Management Compensation.

 

As compensation for its servicing activities hereunder and reimbursement for its
expenses, the Collateral Manager or its designee shall be entitled to receive
the Collateral Management Fee to the extent of funds available therefor pursuant
to the provisions of Section 2.7(2), Section 2.8(a)(1) and Section 2.9(2), as
applicable.

 



106



 

Section 6.6.      Payment of Certain Expenses by Collateral Manager.

 

The Collateral Manager shall be required to pay its expenses for its own account
and shall not be entitled to any payment therefor other than the Collateral
Management Fee and other amounts permitted by Sections 2.7 and 2.9 herein.

 

Section 6.7.      Reports.

 

(a)            Borrowing or Repayment Notice. On each Funding Date, on any
termination in whole or reduction in part of the Facility Amount pursuant to
Section 2.3(a), on each reduction of Advances Outstanding pursuant to
Section 2.3(b) and on each reinvestment of Principal Collections pursuant to
Section 2.8(b), the Borrower (or the Collateral Manager on its behalf) will
provide a Borrowing Notice or a Repayment Notice, as applicable, and a Borrowing
Base Certificate, each updated as of such date, to the Administrative Agent and
each Lender (with a copy to the Collateral Agent).

 

(b)            Collateral Management Report. On each Reporting Date and each
Funding Date, the Collateral Manager will provide, on behalf of the Borrower, to
the Administrative Agent, each Lender and the Collateral Agent a monthly
statement including (i) a Borrowing Base calculated as of the most recent
Determination Date, (ii) the Loan Tape calculated as of the most recent
Determination Date, (iii) in connection with any month in which a Payment Date
occurs, amounts to be remitted pursuant to Section 2.7, Section 2.8 or
Section 2.9 to the applicable parties (which shall include any applicable wiring
instructions of the parties receiving payment), and (iv) any other information
the Collateral Manager may deem relevant with respect to any Loan (such monthly
statement, a "Collateral Management Report"). Each Collateral Management Report
shall be signed by a Responsible Officer of the Collateral Manager and the
Borrower and shall be substantially in the form of Exhibit C.

 

(c)            Collateral Manager's Certificate. Together with each Collateral
Management Report, the Collateral Manager shall submit, on behalf of the
Borrower, to the Administrative Agent, each Lender and the Collateral Agent a
certificate substantially in the form of Exhibit H (a "Collateral Manager's
Certificate"), signed by a Responsible Officer of the Collateral Manager, which
shall include a certification by such Responsible Officer that no Termination
Event or Unmatured Termination Event has occurred.

 

(d)            Financial Statements. The Collateral Manager will submit to the
Administrative Agent, each Lender and the Collateral Agent, (i) within 60 days
after the end of each of its fiscal quarters (excluding the fiscal quarter
ending on the date for which consolidated audited financial statements are
delivered pursuant to clause (ii) below), commencing September 30, 2020,
unaudited financial statements of the Originator for the most recent fiscal
quarter, and (ii) within 120 days after the end of each fiscal year, commencing
with the fiscal year ended December 31, 2020, consolidated audited financial
statements of the Originator, audited by a firm of nationally recognized
independent public accountants, as of the end of such fiscal year.
Notwithstanding the foregoing, the requirement to deliver financial statements
in this Section 6.08(d) will be satisfied at any such time as such financial
statements are publicly posted on the official web site of BDCA, appropriately
filed with the United States SEC or upon receipt of such information through
e-mail (with confirmation of receipt) or another delivery method acceptable to
the Administrative Agent. In addition, the Administrative Agent may request,
from time to time, but no more frequently than once per quarter, the liquidity
position of the Originator, in a form to be mutually agreed between the
Administrative Agent and the Collateral Manager.

 



107



 

(e)            Obligor Financial Statements; Valuation Reports; Other Reports.
The Collateral Manager will post on a password protected website maintained by
the Borrower to which the Administrative Agent will have access or deliver via
email to the Administrative Agent, with respect to each Obligor, (i) to the
extent received by the Borrower and/or the Collateral Manager pursuant to the
Underlying Instruments, the complete financial reporting package with respect to
such Obligor and with respect to each Loan for such Obligor (including any
financial statements, management discussion and analysis, executed covenant
compliance certificates and related covenant calculations with respect to such
Obligor and with respect to each Loan for such Obligor) provided to the Borrower
and/or the Collateral Manager monthly, quarterly or annually, as the case may
be, by such Obligor, which delivery shall be made within 10 Business Days after
receipt by the Borrower and/or the Collateral Manager as specified in the
Underlying Instruments, (ii) the annual budget (along with subsequent changes
thereto) with respect to such Obligor and provided to the Borrower and/or the
Collateral Manager by such Obligor, which delivery shall be made within 10
Business Days after receipt by the Borrower and/or the Collateral Manager as
specified in the Underlying Instruments, (iii) a monthly or quarterly portfolio
summary prepared by the Collateral Manager with respect to such Obligor and with
respect to each Loan for such Obligor, which delivery shall be made no later
than 30 Business Days after receipt by the Borrower of the information set forth
in clause (e)(i) above and (iv) the portfolio monitoring report prepared by the
Collateral Manager with respect to each Obligor on a quarterly basis, which
delivery shall be made no later than 90 days after the end of each calendar
quarter and 150 days after the end of each fiscal year. Upon demand by the
Administrative Agent, the Collateral Manager will provide such other information
as the Administrative Agent may reasonably request with respect to any Obligor.

 

(f)            Amendments to Loans. The Collateral Manager will post on a
password protected website maintained by the Collateral Manager to which the
Administrative Agent will have access or deliver via email to the Administrative
Agent a copy of any material amendment, restatement, supplement, waiver or other
modification to the Underlying Instruments of any Loan (along with any internal
documents prepared by the Collateral Manager and provided to its investment
committee in connection with such amendment, restatement, supplement, waiver or
other modification) within ten (10) Business Days of the effectiveness of such
amendment, restatement, supplement, waiver or other modification.

 

Section 6.8.      Annual Statement as to Compliance.

 

The Collateral Manager will provide to the Administrative Agent, the Collateral
Agent and each Lender, within 120 days following the end of each fiscal year of
the Collateral Manager, commencing with the fiscal year ending on December 31,
2020, a fiscal report signed by a Responsible Officer of the Collateral Manager
certifying that (a) a review of the activities of the Collateral Manager, and
the Collateral Manager's performance pursuant to this Agreement, for the fiscal
period ending on the last day of such fiscal year has been made under such
Person's supervision and (b) the Collateral Manager has performed or has caused
to be performed in all material respects all of its obligations under this
Agreement throughout such year and no Collateral Manager Default has occurred
or, if any such Collateral Manager Default has occurred a statement describing
the nature thereof and the steps being taken to remedy such Collateral Manager
Default.

 



108



 

Section 6.9.      Annual Independent Public Accountant's Collateral Management
Reports.

 

The Collateral Manager will cause a firm of nationally recognized independent
public accountants (who may also render other services to the Collateral
Manager) to furnish to the Administrative Agent, each Lender, the Collateral
Custodian and the Collateral Agent, within 120 days following the end of each
fiscal year of the Collateral Manager, commencing with the fiscal year ending on
December 31, 2020: (i) a report relating to such fiscal year to the effect that
(a) such firm has reviewed certain documents and records relating to the
servicing of the Collateral, and (b) based on such examination, such firm is of
the opinion that the Collateral Management Reports for such year were prepared
in compliance with this Agreement, except for such exceptions as it believes to
be immaterial and such other exceptions as will be set forth in such firm's
report and (ii) a report covering such fiscal year to the effect that such
accountants have applied certain agreed-upon procedures (a copy of which
procedures are attached hereto as Schedule III, it being understood that the
Collateral Manager and the Administrative Agent will provide an updated Schedule
III reflecting any further amendments to such Schedule III prior to the issuance
of the first such agreed-upon procedures report, a copy of which shall replace
the then existing Schedule III) to certain documents and records relating to the
Collateral under any Transaction Document, compared the information contained in
the Collateral Management Reports and the Collateral Manager's Certificates
delivered during the period covered by such report with such documents and
records and that no matters came to the attention of such accountants that
caused them to believe that such servicing was not conducted in compliance with
this Article VI, except for such exceptions as such accountants shall believe to
be immaterial and such other exceptions as shall be set forth in such statement.
In the event such independent public accountants require the Collateral Agent or
the Collateral Custodian to agree to the procedures to be performed by such firm
in any of the reports required to be prepared pursuant to this Section 6.9, the
Collateral Manager shall direct the Collateral Agent and/or the Collateral
Custodian in writing to so agree; it being understood and agreed that the
Collateral Agent and/or Collateral Custodian will deliver such letter of
agreement in conclusive reliance upon the direction of the Collateral Manager,
and neither the Collateral Agent or the Collateral Custodian has made any
independent inquiry or investigation as to, and shall have no obligation or
liability in respect of, the sufficiency, validity or correctness of such
procedures.

 

Section 6.10.      The Collateral Manager Not to Resign.

 

The Collateral Manager shall not resign from the obligations and duties hereby
imposed on it except upon the Collateral Manager's determination that (i) the
performance of its duties hereunder is or becomes impermissible under Applicable
Law and (ii) there is no reasonable action that the Collateral Manager could
take to make the performance of its duties hereunder permissible under
Applicable Law. Any such determination permitting the resignation of the
Collateral Manager shall be evidenced as to clause (i) above by an Opinion of
Counsel to such effect delivered to the Administrative Agent and each Lender. No
such resignation shall become effective until a Successor Collateral Manager
shall have assumed the responsibilities and obligations of the Collateral
Manager in accordance with Section 6.2.

 



109



 

Section 6.11.      Collateral Manager Defaults.

 

If any one of the following events (a "Collateral Manager Default") shall occur:

 

(a)            any failure by the Collateral Manager to make any payment,
transfer or deposit into the Collection Account (including, without limitation,
with respect to bifurcation and remittance of Interest Collections and Principal
Collections) as required by this Agreement which continues unremedied for a
period of two (2) Business Days;

 

(b)            any failure on the part of the Collateral Manager duly to observe
or perform in any material respect any other covenants or agreements of the
Collateral Manager set forth in this Agreement or the other Transaction
Documents to which the Collateral Manager is a party (including, without
limitation, any material delegation of the Collateral Manager's duties that is
not permitted by Section 6.1) (other than any such covenant or agreement that is
qualified by "material," "materially," "Material Adverse Effect," or a similar
term or phrase, in which case, any failure by such party duly to observe or
perform such covenant or agreement (as so qualified)) and the same continues
unremedied for a period of thirty (30) days (if such failure can be remedied)
after the earlier to occur of (i) the date on which written notice of such
failure requiring the same to be remedied shall have been given to the
Collateral Manager by the Administrative Agent or the Collateral Agent (at the
direction of the Administrative Agent) and (ii) the date on which a Responsible
Officer of the Collateral Manager acquires actual knowledge thereof;

 

(c)            any representation, warranty or certification made by the
Collateral Manager in any of the Transaction Documents or in any certificate
delivered pursuant to the Transaction Documents shall prove to have been
incorrect when made, which inaccuracy has a Material Adverse Effect on the
Lenders and which continues unremedied for a period of thirty (30) days after
the earlier to occur of (x) the date on which written notice of such inaccuracy
shall have been delivered to the Collateral Manager by the Administrative Agent
or the Collateral Agent (at the direction of the Administrative Agent), and
(y) the date on which a Responsible Officer of the Collateral Manager acquires
knowledge thereof;

 

(d)            the failure of the Collateral Manager to make any payment when
due (after giving effect to any related grace period) under one or more
agreements for borrowed money to which it is a party in an aggregate amount in
excess of United States $5,000,000, individually or in the aggregate, or the
occurrence of any event or condition that has resulted in the acceleration of
such recourse debt or other obligations (unless such acceleration has been
rescinded or waived or such indebtedness has been discharged);

 

(e)            the rendering against the Collateral Manager of one or more final
judgments, decrees or orders for the payment of money in excess of United States
$5,000,000, individually or in the aggregate, and the Collateral Manager shall
not have either (i) had any such judgment, decree or order dismissed or
discharged in accordance with its terms or (ii) perfected a timely appeal of
such judgment, decree or order and caused the execution of such judgment, decree
or order to be stayed during the pendency of the appeal, in each case, within
thirty days of such final judgment, decree or order;

 



110



 

(f)            an Insolvency Event shall occur with respect to the Collateral
Manager;

 

(g)            any Change of Control of the Collateral Manager;

 

(h)            the Administrative Agent reasonably determines that the
Collateral Manager has undergone a change which gives rise to a Material Adverse
Effect of the type described in clauses (a) or (d) of such definition;

 

(i)            any two of Thomas Gahan, Michael Paasche and Blair Faustich shall
(i) not be an employee of the Collateral Manager or an Affiliate of the
Collateral Manager which is acting on behalf of the Collateral Manager or
(ii) not be actively involved in the management of the Collateral Manager or an
Affiliate thereof for any continuous 60-day period, other than due to temporary
absence for family leave, and such person is not replaced with other
individual(s) reasonably acceptable to the Administrative Agent within 60 days;

 

(j)            the occurrence of a Termination Event, subject to the applicable
cure periods set forth therein;

 

(k)            any failure by the Collateral Manager to deliver any required
Collateral Management Report or other Required Reports hereunder on or before
the date occurring five (5) Business Days after the date such report is required
to be made or given, as the case may be, under the terms of this Agreement;

 

(l)            at the end of any fiscal quarter, BDCA fails to maintain an Asset
Coverage Ratio greater than or equal to the minimum asset coverage ratio
applicable to BDCA under the 1940 Act;

 

(m)          the failure by BDCA to own 100% of the membership interests in the
Borrower; or

 

(n)           BDCA or an Affiliate thereof shall cease to be the Collateral
Manager or BDCA shall assign its rights or obligations as "Collateral Manager"
hereunder to any Person other than an Affiliate without the consent of each
Lender and the Administrative Agent;

 

then notwithstanding anything herein to the contrary, the Administrative Agent,
by written notice to the Collateral Manager (with a copy to the Collateral
Custodian and Collateral Agent) (a "Collateral Manager Termination Notice"), may
terminate all of the rights and obligations of the Collateral Manager as
Collateral Manager under this Agreement and appoint a Successor Collateral
Manager as provided in Section 6.12. For the avoidance of doubt, a Lender may be
appointed as the Successor Collateral Manager and the appointment of any
Successor Collateral Manager shall be in the sole discretion of the
Administrative Agent.

 



111



 

Section 6.12.      Appointment of Successor Collateral Manager.

 

(a)            On and after the receipt by the Collateral Manager of a
Collateral Manager Termination Notice pursuant to Section 6.11, the Collateral
Manager shall continue to perform all servicing functions under this Agreement
until the date specified in the Collateral Manager Termination Notice or
otherwise specified by the Administrative Agent in writing or, if no such date
is specified in such Collateral Manager Termination Notice or otherwise
specified by the Administrative Agent, until a date mutually agreed upon by the
Collateral Manager and the Administrative Agent and shall be entitled to
receive, to the extent of funds available therefor pursuant to Section 2.7,
Section 2.8 or Section 2.9, as applicable, the Collateral Management Fee
therefor until such date. The Administrative Agent may at any time following
delivery of a Collateral Manager Termination Notice in its sole discretion,
appoint a successor collateral manager (the "Successor Collateral Manager"), and
such Successor Collateral Manager shall accept its appointment by a written
assumption in a form acceptable to the Administrative Agent and each Lender. In
the event that a Successor Collateral Manager has not accepted its appointment
at the time when the Collateral Manager ceases to act as Collateral Manager, the
Administrative Agent shall petition a court of competent jurisdiction to appoint
any established financial institution or asset manager, having a net worth of
not less than United States $50,000,000 and whose regular business includes the
servicing of Collateral, as the Successor Collateral Manager hereunder.

 

(b)            Upon its appointment, the Successor Collateral Manager shall be
the successor in all respects to the Collateral Manager to the Borrower with
respect to servicing functions under this Agreement and shall be subject to all
the responsibilities, duties and liabilities relating thereto placed on the
Collateral Manager by the terms and provisions hereof, and all references in
this Agreement to the Collateral Manager shall be deemed to refer to the
Successor Collateral Manager; provided that the Successor Collateral Manager
shall have (i) no liability with respect to any action performed by the
terminated Collateral Manager prior to the date that the Successor Collateral
Manager becomes the successor to the Collateral Manager or any claim of a third
party based on any alleged action or inaction of the terminated Collateral
Manager, (ii) no obligation to pay any taxes required to be paid by the
Collateral Manager (provided that the Successor Collateral Manager shall pay any
income taxes for which it is liable), (iii) no obligation to pay any of the fees
and expenses of any other party to the transactions contemplated hereby, and
(iv) no liability or obligation with respect to any Collateral Manager
indemnification obligations of any prior Collateral Manager, including the
original Collateral Manager. The indemnification obligations of the Successor
Collateral Manager upon becoming a Successor Collateral Manager, are expressly
limited to those arising on account of its failure to act in good faith and with
reasonable care under the circumstances. In addition, the Successor Collateral
Manager shall have no liability relating to the representations and warranties
of the Collateral Manager contained in Article IV.

 

(c)            All authority and power granted to the Collateral Manager under
this Agreement shall automatically cease and terminate upon termination of this
Agreement and shall pass to and be vested in the Borrower and, without
limitation, the Borrower is hereby authorized and empowered to execute and
deliver, on behalf of the Collateral Manager, as attorney-in-fact or otherwise,
all documents and other instruments, and to do and accomplish all other acts or
things necessary or appropriate to effect the purposes of such transfer of
servicing rights. The Collateral Manager agrees to cooperate with the Borrower
in effecting the termination of the responsibilities and rights of the
Collateral Manager to conduct servicing of the Collateral.

 



112



 

(d)            Notwithstanding anything contained in this Agreement to the
contrary, a Successor Collateral Manager is authorized to accept and rely on all
of the accounting, records (including computer records) and work of the prior
Collateral Manager relating to the Loans (collectively, the "Predecessor
Collateral Manager Work Product") without any audit or other examination
thereof, and such Successor Collateral Manager shall have no duty,
responsibility, obligation or liability for the acts and omissions of the prior
Collateral Manager. If any error, inaccuracy, omission or incorrect or
non-standard practice or procedure (collectively, "Errors") exist in any
Predecessor Collateral Manager Work Product and such Errors make it materially
more difficult to service or should cause or materially contribute to the
Successor Collateral Manager making or continuing any Errors (collectively,
"Continued Errors"), such Successor Collateral Manager shall have no duty,
responsibility, obligation or liability for such Continued Errors; provided that
such Successor Collateral Manager agrees to use its best efforts to prevent
further Continued Errors. In the event that the Successor Collateral Manager
becomes aware of Errors or Continued Errors, it shall, with the prior consent of
the Administrative Agent, use its best efforts to reconstruct and reconcile such
data as is commercially reasonable to correct such Errors and Continued Errors
and to prevent future Continued Errors.

 

ARTICLE VII.

 

THE COLLATERAL AGENT

 

Section 7.1.      Designation of the Collateral Agent.

 

(a)            Initial Collateral Agent. Each of the Borrower, the Lenders and
the Administrative Agent hereby designate and appoint the Collateral Agent to
act as its agent for the purposes of perfection of a security interest in the
Collateral and hereby authorizes the Collateral Agent to take such actions on
its behalf and on behalf of each of the Secured Parties and to exercise such
powers and perform such duties as are expressly granted to the Collateral Agent
by this Agreement. The Collateral Agent hereby accepts such agency appointment
to act as Collateral Agent pursuant to the terms of this Agreement, until its
resignation or removal as Collateral Agent pursuant to the terms hereof.

 

(b)            Successor Collateral Agent. Upon the Collateral Agent's receipt
of Collateral Agent Termination Notice from the Administrative Agent of the
designation of a successor collateral agent pursuant to the provisions of
Section 7.5, the Collateral Agent agrees that it will terminate its activities
as Collateral Agent hereunder.

 

(c)            Secured Party. The Administrative Agent and the Lenders hereby
appoint USB, in its capacity as Collateral Agent hereunder, as their agent for
the purposes of perfection of a security interest in the Collateral. USB, in its
capacity as Collateral Agent hereunder, hereby accepts such appointment and
agrees to perform the duties set forth in Section 7.2(b).

 



113



 

Section 7.2.      Duties of the Collateral Agent.

 

(a)            Appointment. The Borrower, the Lenders and the Administrative
Agent, as agent for the Secured Parties, each hereby appoints USB to act as
Collateral Agent, for the benefit of the Secured Parties, as from time to time
designated pursuant to Section 7.1. The Collateral Agent hereby accepts such
appointment and agrees to perform the duties and obligations with respect
thereto set forth herein.

 

(b)            Duties. From the Closing Date, and until its removal pursuant to
Section 7.5, the Collateral Agent shall perform, on behalf of the Administrative
Agent and the Secured Parties, the following duties and obligations.

 

(i)            The Collateral Agent shall calculate amounts to be remitted
pursuant to Sections 2.7, 2.8 and 2.9 to the applicable parties and notify the
Collateral Manager and the Administrative Agent in the event of any discrepancy
between the Collateral Agent's calculations and the Collateral Management Report
(such dispute to be resolved in accordance with Section 2.18);

 

(ii)            The Collateral Agent shall make payments pursuant to the terms
of the Collateral Management Report or as otherwise directed in accordance with
Sections 2.7, 2.8 and 2.9; and

 

(iii)            In no instance shall the Collateral Agent be under any duty or
obligation to take any action on behalf of the Collateral Manager in respect of
the exercise of any voting or consent rights, or similar actions, unless it
receives specific written instructions from the Collateral Manager, prior to the
occurrence of a Termination Event or the Administrative Agent, after the
occurrence of Termination Event, in which event the Collateral Agent shall vote,
consent or take such other action in accordance with such instructions.

 

(c)         (i)          Each Secured Party further authorizes the Collateral
Agent to take such action as agent on its behalf and to exercise such powers
under this Agreement and the other Transaction Documents as are expressly
delegated to the Collateral Agent by the terms hereof and thereof, together with
such powers as are reasonably incidental thereto. In furtherance, and without
limiting the generality of the foregoing, each Secured Party hereby appoints the
Collateral Agent (acting at the direction of the Administrative Agent) as its
agent to execute and deliver all further instruments and documents, and take all
further action that the Administrative Agent deems necessary or desirable in
order to perfect, protect or more fully evidence the security interests granted
by the Borrower hereunder, or to enable any of them to exercise or enforce any
of their respective rights hereunder, including, without limitation, the
execution by the Collateral Agent as secured party/assignee of such financing or
continuation statements, or amendments thereto or assignments thereof, relative
to all or any of the Loans now existing or hereafter arising, and such other
instruments or notices, as may be necessary or appropriate for the purposes
stated hereinabove. Nothing in this Section 7.2(c) shall be deemed to relieve
the Borrower or the Collateral Manager of their respective obligations to
protect the interest of the Collateral Agent (for the benefit of the Secured
Parties) in the Collateral, including to file financing and continuation
statements in respect of the Collateral in accordance with Section 5.1(f) and
Section 5.3(e).

 



114



 

 

 

(ii)            The Administrative Agent may direct the Collateral Agent to take
any such incidental action hereunder. With respect to other actions which are
incidental to the actions specifically delegated to the Collateral Agent
hereunder, the Collateral Agent shall not be required to take any such
incidental action hereunder, but shall be required to act or to refrain from
acting (and shall be fully protected in acting or refraining from acting) upon
the direction of the Administrative Agent; provided that the Collateral Agent
shall not be required to take any action hereunder at the request of any Secured
Party or otherwise if the taking of such action, in the reasonable determination
of the Collateral Agent, (x) shall be in violation of any Applicable Law or
contrary to any provisions of this Agreement or (y) shall expose the Collateral
Agent to liability hereunder or otherwise (unless it has received indemnity
which it reasonably deems to be satisfactory with respect thereto). In the event
the Collateral Agent requests the consent of the Administrative Agent and the
Collateral Agent does not receive a consent (either positive or negative) from
the Administrative Agent within ten (10) Business Days of its receipt of such
request, then the Administrative Agent shall be deemed to have declined to
consent to the relevant action.

 

(iii)            Except as expressly provided herein, the Collateral Agent shall
not be under any duty or obligation to take any affirmative action to exercise
or enforce any power, right or remedy available to it under this Agreement
(x) unless and until (and to the extent) expressly so directed by the
Administrative Agent or (y) prior to the Termination Date (and upon such
occurrence, the Collateral Agent shall act in accordance with the written
instructions of the Administrative Agent pursuant to clause (x)). The Collateral
Agent shall not be liable for any action taken, suffered or omitted by it in
accordance with the request or direction of any Secured Party, to the extent
that this Agreement provides such Secured Party the right to so direct the
Collateral Agent, or the Administrative Agent. The Collateral Agent shall not be
deemed to have notice or knowledge of any matter hereunder, including a
Termination Event, unless a Responsible Officer of the Collateral Agent has
actual knowledge of such matter or written notice thereof is received by the
Collateral Agent.

 

(d)            If, in performing its duties under this Agreement, the Collateral
Agent is required to decide between alternative courses of action, the
Collateral Agent may request written instructions (or, in its sole discretion,
oral instructions followed by written confirmation thereof) from the
Administrative Agent as to the course of action desired by it. If the Collateral
Agent does not receive such instructions within two (2) Business Days after it
has requested them, the Collateral Agent may, but shall be under no duty to,
take or refrain from taking any such courses of action. The Collateral Agent
shall act in accordance with instructions received after such two (2) Business
Day period except to the extent it has already, in good faith, taken or
committed itself to take, action inconsistent with such instructions. The
Collateral Agent shall be entitled to rely on the advice of legal counsel and
independent accountants in performing its duties hereunder and shall be deemed
to have acted in good faith if it acts in accordance with such advice.

 

(e)            Concurrently herewith, the Administrative Agent directs the
Collateral Agent and the Collateral Agent is authorized to enter into the Pledge
Agreement and Securities Account Control Agreement. For the avoidance of doubt,
all of the Collateral Agent's rights, protections and immunities provided herein
shall apply to the Collateral Agent for any actions taken or omitted to be taken
under the Pledge Agreement and Securities Account Control Agreement in such
capacity.

 



115



 

Section 7.3.      Merger or Consolidation.

 

Any Person (i) into which the Collateral Agent may be merged or consolidated,
(ii) that may result from any merger or consolidation to which the Collateral
Agent shall be a party, or (iii) that may succeed to the properties and assets
of the Collateral Agent substantially as a whole, which Person in any of the
foregoing cases executes an agreement of assumption to perform every obligation
of the Collateral Agent hereunder, shall be the successor to the Collateral
Agent under this Agreement without further act on the part of any of the parties
to this Agreement provided such Person is organized under the laws of the United
States of America or any one of the States thereof or the District of Columbia
(or any domestic branch of a foreign bank), and (a) has either (1) a long-term
unsecured debt rating of "A" or better by S&P and "A2" or better by Moody's or
(2) a short-term unsecured debt rating or certificate of deposit rating of "A-1"
or better by S&P or "P-1" or better by Moody's, (b) the parent corporation which
has either (1) a long-term unsecured debt rating of "A" or better by S&P and
"A2" or better by Moody's or (2) a short-term unsecured debt rating or
certificate of deposit rating of "A-1" or better by S&P and "P-1" or better by
Moody's or (c) is otherwise acceptable to the Administrative Agent.

 

Section 7.4.      Collateral Agent Compensation.

 

As compensation for its Collateral Agent activities hereunder, the Collateral
Agent shall be entitled to receive the Collateral Agent and Portfolio
Administration Fee to the extent of funds available therefor pursuant to
Section 2.7(1), Section 2.8(a)(1) and Section 2.9(1), as applicable. The
Collateral Agent's entitlement to receive the Collateral Agent and Portfolio
Administration Fee shall cease (excluding any unpaid outstanding amounts as of
that date) on the earliest to occur of: (i) its removal as Collateral Agent
pursuant to Section 7.5, (ii) its resignation as Collateral Agent pursuant to
Section 7.7 or (iii) the termination of this Agreement.

 

Section 7.5.      Collateral Agent Removal.

 

The Collateral Agent may be removed, with or without cause, by the
Administrative Agent by 30 days' notice given in writing to the Collateral Agent
(the "Collateral Agent Termination Notice"); provided that, notwithstanding its
receipt of a Collateral Agent Termination Notice, the Collateral Agent shall
continue to act in such capacity until a successor collateral agent has been
appointed and has agreed to act as Collateral Agent hereunder; provided further
that the Collateral Agent shall continue to receive compensation of its fees and
expenses in accordance with Section 7.4 above while so serving as the Collateral
Agent prior to a successor collateral agent being appointed.

 

Section 7.6.      Limitation on Liability.

 

(a)            The Collateral Agent may conclusively rely on and shall be fully
protected in acting upon any certificate, instrument, opinion, notice, letter,
electronic transmission, telegram or other document delivered to it and that in
good faith it reasonably believes to be genuine and that has been signed by the
proper party or parties. The Collateral Agent may rely conclusively on and shall
be fully protected in acting upon (i) the written instructions of any designated
officer of the Administrative Agent or the Collateral Manager or (ii) the verbal
instructions of the Administrative Agent or the Collateral Manager.

 



116



 

(b)            The Collateral Agent may consult counsel satisfactory to it and
the advice or opinion of such counsel shall be full and complete authorization
and protection in respect of any action taken, suffered or omitted by it
hereunder in good faith and in accordance with the advice or opinion of such
counsel.

 

(c)            The Collateral Agent shall not be liable for any error of
judgment, or for any act done or step taken or omitted by it, in good faith, or
for any mistakes of fact or law, or for anything that it may do or refrain from
doing in connection herewith except in the case of its willful misconduct or
grossly negligent performance or omission of its duties.

 

(d)            The Collateral Agent makes no warranty or representation and
shall have no responsibility (except as expressly set forth in this Agreement)
as to the content, enforceability, completeness, validity, sufficiency, value,
genuineness, ownership or transferability of the Collateral, and will not be
required to and will not make any representations as to the validity or value
(except as expressly set forth in this Agreement) of any of the Collateral. The
Collateral Agent shall not be obligated to take any legal action hereunder that
might in its judgment involve any expense or liability unless it has been
furnished with an indemnity reasonably satisfactory to it.

 

(e)            The Collateral Agent shall have no duties or responsibilities
except such duties and responsibilities as are specifically set forth in this
Agreement and no covenants or obligations shall be implied in this Agreement
against the Collateral Agent. Notwithstanding any provision to the contrary
elsewhere in the Transaction Documents, the Collateral Agent shall not have any
fiduciary relationship with any party hereto or any Secured Party in its
capacity as such, and no implied covenants, functions, obligations or
responsibilities shall be read into this Agreement, the other Transaction
Documents or otherwise exist against the Collateral Agent. Without limiting the
generality of the foregoing, it is hereby expressly agreed and stipulated by the
other parties hereto that the Collateral Agent shall not be required to exercise
any discretion hereunder and shall have no investment or management
responsibility.

 

(f)            The Collateral Agent shall not be required to expend or risk its
own funds in the performance of its duties hereunder.

 

(g)            It is expressly agreed and acknowledged that the Collateral Agent
is not guaranteeing performance of or assuming any liability for the obligations
of the other parties hereto or any parties to the Collateral.

 

(h)            Subject in all cases to the last sentence of Section 2.18, in
case any reasonable question arises as to its duties hereunder, the Collateral
Agent may, prior to the occurrence of a Termination Event or the Termination
Date, request instructions from the Collateral Manager and may, after the
occurrence of a Termination Event or the Termination Date, request instructions
from the Administrative Agent, and shall be entitled at all times to refrain
from taking any action unless it has received instructions from the Collateral
Manager or the Administrative Agent, as applicable. The Collateral Agent shall
in all events have no liability, risk or cost for any action taken pursuant to
and in compliance with the instruction of the Administrative Agent. In no event
shall the Collateral Agent be liable for special, indirect, punitive or
consequential loss or damage of any kind whatsoever (including but not limited
to lost profits), even if the Collateral Agent has been advised of the
likelihood of such loss or damage and regardless of the form of action.

 



117



 

(i)            The Collateral Agent shall not be liable for the acts or
omissions of the Collateral Custodian under this Agreement and shall not be
required to monitor the performance of the Collateral Custodian. Notwithstanding
anything herein to the contrary, the Collateral Agent shall have no duty to
perform any of the duties of the Collateral Custodian under this Agreement.

 

(j)            It is expressly acknowledged by the parties hereto that
application and performance by the Collateral Agent of its various duties
hereunder (including recalculations to be performed in respect of the matters
contemplated hereby) shall be based upon, and in reliance upon, data,
information and notice provided to it by the Collateral Manager, the
Administrative Agent, the Borrower and/or any related bank agent, obligor or
similar party, and the Collateral Agent shall have no responsibility for the
accuracy of any such information or data provided to it by such persons and
shall be entitled to update its records (as it may deem necessary or
appropriate).

 

(k)            In no event shall the Collateral Agent be liable for any failure
or delay in the performance of its obligations hereunder because of
circumstances beyond its control, including acts of God, flood, war (whether
declared or undeclared), terrorism, fire, riot, embargo, government action
(including any laws, ordinances, regulations) or the like that delay, restrict
or prohibit the providing of services by the Collateral Agent as contemplated by
this Agreement.

 

(l)            The Collateral Agent may perform any and all its duties and
exercise its rights and powers by or through any one or more agents or
sub-agents appointed by it; provided that the Collateral Agent shall not be
responsible for the actions or omissions of any agent or sub-agent appointed
with due care by it hereunder.

 

Section 7.7.      Collateral Agent Resignation.

 

The Collateral Agent may resign at any time by giving not less than 90 days' (or
such shorter period as the Administrative Agent may agree in writing) written
notice thereof to the Administrative Agent and with the consent of the
Administrative Agent, which consent shall not be unreasonably withheld. Upon
receiving such notice of resignation, the Administrative Agent shall promptly
appoint a successor collateral agent or collateral agents by written instrument,
in duplicate, executed by the Administrative Agent, one copy of which shall be
delivered to the Collateral Agent so resigning and one copy to the successor
collateral agent or collateral agents, together with a copy to each of the
Borrower, Collateral Manager and Collateral Custodian. If no successor
collateral agent shall have been appointed and an instrument of acceptance by a
successor collateral agent shall not have been delivered to the Collateral Agent
within 45 days after the giving of such notice of resignation, the resigning
Collateral Agent may petition any court of competent jurisdiction for the
appointment of a successor collateral agent. Notwithstanding anything herein to
the contrary, the Collateral Agent may not resign prior to a successor
collateral agent being appointed.

 



118



 

ARTICLE VIII.

 

THE COLLATERAL CUSTODIAN

 

Section 8.1.      Designation of Collateral Custodian.

 

(a)            Initial Collateral Custodian. The role of Collateral Custodian
with respect to the Required Loan Documents shall be conducted by the Person
designated as Collateral Custodian hereunder from time to time in accordance
with this Section 8.1. Each of the Borrower, the Lenders and the Administrative
Agent hereby designate and appoint the Collateral Custodian to act as its agent
and hereby authorizes the Collateral Custodian to take such actions on its
behalf and to exercise such powers and perform such duties as are expressly
granted to the Collateral Custodian by this Agreement. The Collateral Custodian
hereby accepts such agency appointment to act as Collateral Custodian pursuant
to the terms of this Agreement, until its resignation or removal as Collateral
Custodian pursuant to the terms hereof.

 

(b)            Successor Collateral Custodian. Upon the Collateral Custodian's
receipt of a Collateral Custodian Termination Notice from the Administrative
Agent of the designation of a successor collateral custodian pursuant to the
provisions of Section 8.5, the Collateral Custodian agrees that it will
terminate its activities as Collateral Custodian hereunder.

 

Section 8.2.      Duties of Collateral Custodian.

 

(a)            Appointment. The Borrower, the Lenders and the Administrative
Agent each hereby appoints USB to act as Collateral Custodian, for the benefit
of the Secured Parties. The Collateral Custodian hereby accepts such appointment
and agrees to perform the duties and obligations with respect thereto set forth
herein.

 

(b)            Duties. From the Closing Date until its removal pursuant to
Section 8.5, the Collateral Custodian shall perform, on behalf of the Secured
Parties, the following duties and obligations:

 

(i)           The Collateral Custodian shall take and retain custody of the
Required Loan Documents delivered by the Borrower pursuant to Section 3.2 hereof
in accordance with the terms and conditions of this Agreement, all for the
benefit of the Secured Parties. Within five (5) Business Days of its receipt of
any Required Loan Documents and the related Loan Checklist, the Collateral
Custodian shall review the Required Loan Documents to confirm that (A) the
Obligor name matches the Loan Checklist, (B) such Required Loan Documents have
been executed (either an original or a copy, as indicated on the Loan Checklist)
by each party thereto, (C) each item listed in the Loan Checklist has been
provided to the Collateral Custodian without any missing or mutilated pages,
(D) the related original balance (based on a comparison to the note or
assignment agreement, as applicable) is equal to the loan balance listed on the
related Loan Tape (such items (A) through (D) collectively, the "Review
Criteria"). In order to facilitate the foregoing review by the Collateral
Custodian, in connection with each delivery of Required Loan Documents hereunder
to the Collateral Custodian, the Collateral Manager shall provide to the
Collateral Custodian a hard copy (which may be preceded by an electronic copy,
as applicable) of the related Loan Checklist which contains the Loan information
with respect to the Required Loan Documents being delivered, identification
number and the name of the Obligor with respect to such Loan. Notwithstanding
anything herein to the contrary, the Collateral Custodian's obligation to review
the Required Loan Documents shall be limited to reviewing such Required Loan
Documents based on the information provided on the Loan Checklist. If, at the
conclusion of such review, (i) the Collateral Custodian is unable to confirm
clauses (A) or (D) of the Review Criteria, the Collateral Custodian shall notify
the Administrative Agent and the Collateral Manager of such discrepancy within
one (1) Business Day, or (ii) any other Review Criteria is not satisfied, the
Collateral Custodian shall within one (1) Business Day notify the Collateral
Manager of such determination and provide the Collateral Manager with a list of
the non-complying Loans and the applicable Review Criteria that they fail to
satisfy. The Collateral Manager shall have twenty (20) Business Days after
notice or knowledge thereof to correct any non-compliance with any Review
Criteria. To the extent such non-compliance has not been cured within such time
period, the Administrative Agent shall notify the Borrower, the Collateral
Manager, the Collateral Agent and the Collateral Custodian that such Loan shall
be deemed to be a Warranty Loan and shall no longer be included in the
calculation of any Borrowing Base hereunder until such deficiency is cured. In
addition, if requested in writing in the form of Exhibit G by the Collateral
Manager and approved by the Administrative Agent within ten (10) Business Days
of the Collateral Custodian's delivery of such report, the Collateral Custodian
shall return any Loan which fails to satisfy a Review Criteria to the Borrower.
Other than the foregoing, the Collateral Custodian shall not have any
responsibility for reviewing any Required Loan Documents.

 



119



 

(ii)          In taking and retaining custody of the Required Loan Documents,
the Collateral Custodian shall be deemed to be acting as the agent of the
Secured Parties; provided that the Collateral Custodian makes no representations
as to the existence, perfection or priority of any Lien on the Required Loan
Documents or the instruments therein; provided further that the Collateral
Custodian's duties shall be limited to those expressly contemplated herein.

 

(iii)         All Required Loan Documents shall be kept in fire resistant
vaults, rooms or cabinets at the locations specified in Section 5.7(c) hereof,
or at such other office as shall be specified to the Administrative Agent and
the Collateral Manager by the Collateral Custodian in a written notice delivered
at least 30 days prior to such change. All Required Loan Documents shall be
placed together with an appropriate identifying label and maintained in such a
manner so as to permit retrieval and access. The Collateral Custodian shall
segregate the Required Loan Documents on its inventory system and will not
commingle the physical Required Loan Documents with any other files of the
Collateral Custodian other than those, if any, relating to BDCA and its
Affiliates and its Subsidiaries; provided, however, the Collateral Custodian
shall segregate any commingled files upon written request of the Administrative
Agent and the Borrower.

 

(iv)         On each Reporting Date, the Collateral Custodian shall provide a
written report to the Administrative Agent and the Collateral Manager (in a form
mutually agreeable to the Administrative Agent and the Collateral Custodian)
identifying each Loan for which it holds Required Loan Documents and the
applicable Review Criteria that any Loan fails to satisfy. The Collateral
Manager shall have twenty (20) Business Days after notice or knowledge thereof
to correct any non-compliance with any Review Criteria. To the extent such
non-compliance has not been cured within such time period, such Loan shall be
deemed to be a Warranty Loan and shall no longer be included in the calculation
of any Borrowing Base hereunder until such deficiency is cured.

 



120



 

(v)          Notwithstanding any provision to the contrary elsewhere in the
Transaction Documents, the Collateral Custodian shall not have any fiduciary
relationship with any party hereto or any Secured Party in its capacity as such,
and no implied covenants, functions, obligations or responsibilities shall be
read into this Agreement, the other Transaction Documents or otherwise exist
against the Collateral Custodian. Without limiting the generality of the
foregoing, it is hereby expressly agreed and stipulated by the other parties
hereto that the Collateral Custodian shall not be required to exercise any
discretion hereunder and shall have no investment or management responsibility.

 

(c)         (i)         The Collateral Custodian agrees to cooperate with the
Administrative Agent, the Collateral Manager and the Collateral Agent and
deliver any Required Loan Documents to the Collateral Agent, the Collateral
Manager or Administrative Agent (pursuant to a written request in the form of
Exhibit G), as applicable, as requested in order to take any action that the
Administrative Agent deems necessary or desirable in order to perfect, protect
or more fully evidence the security interests granted by the Borrower hereunder,
or to enable any of them to exercise or enforce any of their respective rights
hereunder, including any rights arising with respect to Article X. In the event
the Collateral Custodian receives instructions from the Collateral Agent, the
Collateral Manager or the Borrower which conflict with any instructions received
by the Administrative Agent, the Collateral Custodian shall rely on and follow
the instructions given by the Administrative Agent.

 

(ii)          The Administrative Agent may direct the Collateral Custodian to
take any such incidental action hereunder. With respect to other actions which
are incidental to the actions specifically delegated to the Collateral Custodian
hereunder, the Collateral Custodian shall not be required to take any such
incidental action hereunder, but shall be required to act or to refrain from
acting (and shall be fully protected in acting or refraining from acting) upon
the direction of the Administrative Agent; provided that the Collateral
Custodian shall not be required to take any action hereunder at the request of
the Administrative Agent, any Secured Party or otherwise if the taking of such
action, in the reasonable determination of the Collateral Custodian, (x) shall
be in violation of any Applicable Law or contrary to any provisions of this
Agreement or (y) shall expose the Collateral Custodian to liability hereunder or
otherwise (unless it has received indemnity which it reasonably deems to be
satisfactory with respect thereto). In the event the Collateral Custodian
requests the consent of the Administrative Agent and the Collateral Custodian
does not receive a consent (either positive or negative) from the Administrative
Agent within 10 Business Days of its receipt of such request, then the
Administrative Agent shall be deemed to have declined to consent to the relevant
action.

 

(iii)         The Collateral Custodian shall not be liable for any action taken,
suffered or omitted by it in accordance with the request or direction of any
Secured Party, to the extent that this Agreement provides such Secured Party the
right to so direct the Collateral Custodian, or the Administrative Agent. The
Collateral Custodian shall not be deemed to have notice or knowledge of any
matter hereunder, including a Termination Event, unless a Responsible Officer of
the Collateral Custodian has actual knowledge of such matter or written notice
thereof is received by the Collateral Custodian.

 



121



 

Section 8.3.      Merger or Consolidation.

 

Any Person (i) into which the Collateral Custodian may be merged or
consolidated, (ii) that may result from any merger or consolidation to which the
Collateral Custodian shall be a party, or (iii) that may succeed to the
properties and assets of the Collateral Custodian substantially as a whole,
which Person in any of the foregoing cases executes an agreement of assumption
to perform every obligation of the Collateral Custodian hereunder, shall be the
successor to the Collateral Custodian under this Agreement without further act
of any of the parties to this Agreement.

 

Section 8.4.      Collateral Custodian Compensation.

 

As compensation for its collateral custodian activities hereunder, the
Collateral Custodian shall be entitled to a Collateral Agent and Portfolio
Administration Fee pursuant to the provision of Section 2.7(1),
Section 2.8(a)(1) or Section 2.9(1), as applicable. The Collateral Custodian's
entitlement to receive the Collateral Agent and Portfolio Administration Fee
shall cease (excluding any unpaid outstanding amounts as of that date) on the
earlier to occur of: (i) its removal as Collateral Custodian pursuant to
Section 8.5, (ii) its resignation as Collateral Custodian pursuant to
Section 8.7 or (iii) the termination of this Agreement.

 

Section 8.5.      Collateral Custodian Removal.

 

The Collateral Custodian may be removed, with or without cause, by the
Administrative Agent by 30 days' notice given in writing to the Collateral
Custodian (the "Collateral Custodian Termination Notice"); provided that
notwithstanding its receipt of a Collateral Custodian Termination Notice, the
Collateral Custodian shall continue to act in such capacity until a successor
collateral custodian has been appointed, has agreed to act as Collateral
Custodian hereunder, and has received all Required Loan Documents held by the
previous Collateral Custodian; provided further that the Collateral Custodian
shall continue to receive compensation for its fees and expenses in accordance
with Section 8.4 above while so serving as the Collateral Custodian prior to a
successor collateral custodian being appointed.

 

Section 8.6.      Limitation on Liability.

 

(a)            The Collateral Custodian may conclusively rely on and shall be
fully protected in acting upon any certificate, instrument, opinion, notice,
letter, electronic transmission, telegram or other document delivered to it and
that in good faith it reasonably believes to be genuine and that has been signed
by the proper party or parties. The Collateral Custodian may rely conclusively
on and shall be fully protected in acting upon (a) the written instructions of
any designated officer of the Administrative Agent or (b) the verbal
instructions of the Administrative Agent.

 

(b)            The Collateral Custodian may consult counsel satisfactory to it
and the advice or opinion of such counsel shall be full and complete
authorization and protection in respect of any action taken, suffered or omitted
by it hereunder in good faith and in accordance with the advice or opinion of
such counsel. The Collateral Custodian may perform any and all its duties and
exercise its rights and powers by or through any one or more agents or
sub-agents appointed by it; provided that the Collateral Custodian shall not be
responsible for the actions or omissions of any agent or sub-agent appointed
with due care by it hereunder.

 



122



 

(c)            The Collateral Custodian shall not be liable for any error of
judgment, or for any act done or step taken or omitted by it, in good faith, or
for any mistakes of fact or law, or for anything that it may do or refrain from
doing in connection herewith except in the case of its willful misconduct or
grossly negligent performance or omission of its duties.

 

(d)            The Collateral Custodian makes no warranty or representation and
shall have no responsibility (except as expressly set forth in this Agreement)
as to the content, enforceability, completeness, validity, sufficiency, value,
genuineness, ownership or transferability of the Collateral, and will not be
required to and will not make any representations as to the validity or value
(except as expressly set forth in this Agreement) of any of the Collateral. The
Collateral Custodian shall not be obligated to take any legal action hereunder
that might in its judgment involve any expense or liability unless it has been
furnished with an indemnity reasonably satisfactory to it.

 

(e)            The Collateral Custodian shall have no duties or responsibilities
except such duties and responsibilities as are specifically set forth in this
Agreement and no covenants or obligations shall be implied in this Agreement
against the Collateral Custodian.

 

(f)            The Collateral Custodian shall not be required to expend or risk
its own funds in the performance of its duties hereunder.

 

(g)            It is expressly agreed and acknowledged that the Collateral
Custodian is not guaranteeing performance of or assuming any liability for the
obligations of the other parties hereto or any parties to the Collateral.

 

(h)            Subject in all cases to the last sentence of Section 8.2(c)(i),
in case any reasonable question arises as to its duties hereunder, the
Collateral Custodian may, prior to the occurrence of a Termination Event or the
Termination Date, request instructions from the Collateral Manager and may,
after the occurrence of a Termination Event or the Termination Date, request
instructions from the Administrative Agent, and shall be entitled at all times
to refrain from taking any action unless it has received instructions from the
Collateral Manager or the Administrative Agent, as applicable. The Collateral
Custodian shall in all events have no liability, risk or cost for any action
taken pursuant to and in compliance with the instruction of the Administrative
Agent. In no event shall the Collateral Custodian be liable for special,
indirect, punitive or consequential loss or damage of any kind whatsoever
(including but not limited to lost profits), even if the Collateral Custodian
has been advised of the likelihood of such loss or damage and regardless of the
form of action.

 

(i)            It is expressly acknowledged by the parties hereto that
application and performance by the Collateral Custodian of its various duties
hereunder (including recalculations to be performed in respect of the matters
contemplated hereby) shall be based upon, and in reliance upon, data,
information and notice provided to it by the Collateral Manager, the
Administrative Agent, the Borrower and/or any related bank agent, obligor or
similar party, and the Collateral Custodian shall have no responsibility for the
accuracy of any such information or data provided to it by such persons and
shall be entitled to update its records (as it may deem necessary or
appropriate).

 



123



 

(j)            In no event shall the Collateral Custodian be liable for any
failure or delay in the performance of its obligations hereunder because of
circumstances beyond its control, including acts of God, flood, war (whether
declared or undeclared), terrorism, fire, riot, embargo, government action
(including any laws, ordinances, regulations) or the like that delay, restrict
or prohibit the providing of services by the Collateral Custodian as
contemplated by this Agreement.

 

Section 8.7.      The Collateral Custodian Resignation.

 

The Collateral Custodian may resign and be discharged from its duties or
obligations hereunder, not earlier than (x) 90 days after delivery to the
Administrative Agent of written notice of such resignation specifying a date
when such resignation shall take effect or (y) the date on which all collateral
has been transferred to a successor collateral custodian. Upon the effective
date of such resignation, or if the Administrative Agent gives Collateral
Custodian written notice of an earlier termination hereof, Collateral Custodian
shall (i) be reimbursed for any reasonable costs and expenses Collateral
Custodian shall incur in connection with the termination of its duties under
this Agreement and (ii) deliver all of the Required Loan Documents in the
possession of Collateral Custodian to the Administrative Agent or to such Person
as the Administrative Agent may designate to Collateral Custodian in writing
upon the receipt of a request in the form of Exhibit G; provided that the
Borrower shall consent to any successor collateral custodian appointed by the
Administrative Agent (such consent not to be unreasonably withheld). If no
successor custodian shall have been appointed and an instrument of acceptance by
a successor Custodian shall not have been delivered to the Custodian within 45
days after the giving of such notice of resignation, the resigning Custodian may
petition any court of competent jurisdiction for the appointment of a successor
Custodian. Notwithstanding anything herein to the contrary, the Collateral
Custodian may not resign prior to a successor collateral custodian being
appointed.

 

Section 8.8.      Release of Documents.

 

(a)            Release for Servicing. From time to time and as appropriate for
the enforcement or servicing of any of the Collateral, the Collateral Custodian
is hereby authorized (unless and until such authorization is revoked by the
Administrative Agent), upon written receipt from the Collateral Manager of a
request for release of documents and receipt in the form annexed hereto as
Exhibit G, to release to the Collateral Manager within two (2) Business Days of
receipt of such request, the related Required Loan Documents or the documents
set forth in such request and receipt to the Collateral Manager. All documents
so released to the Collateral Manager shall be held by the Collateral Manager in
trust for the benefit of the Collateral Agent, on behalf of the Secured Parties
in accordance with the terms of this Agreement. The Collateral Manager shall
return to the Collateral Custodian the Required Loan Documents or other such
documents (i) promptly upon the request of the Administrative Agent, or
(ii) when the Collateral Manager's need therefor in connection with such
foreclosure or servicing no longer exists, unless the Loan shall be liquidated,
in which case, the Collateral Manager shall deliver an additional request for
release of documents to the Collateral Custodian and receipt certifying such
liquidation from the Collateral Manager to the Collateral Custodian, all in the
form annexed hereto as Exhibit G.

 



124



 

(b)            Limitation on Release. The foregoing provision with respect to
the release to the Collateral Manager of the Required Loan Documents and
documents by the Collateral Custodian upon request by the Collateral Manager
shall be operative only to the extent that the Administrative Agent has
consented to such release. Promptly after delivery to the Collateral Custodian
of any request for release of documents, the Collateral Manager shall provide
notice of the same to the Administrative Agent. Any additional Required Loan
Documents or documents requested to be released by the Collateral Manager may be
released only upon written authorization of the Administrative Agent (with a
copy to the Collateral Custodian). The limitations of this paragraph shall not
apply to the release of Required Loan Documents to the Collateral Manager
pursuant to the immediately succeeding subsection.

 

(c)            Release for Payment. Upon receipt by the Collateral Custodian of
the Collateral Manager's request for release of documents and receipt in the
form annexed hereto as Exhibit G (which certification shall include a statement
to the effect that all amounts received in connection with such payment or
repurchase have been credited to the Collection Account as provided in this
Agreement), the Collateral Custodian shall promptly release the related Required
Loan Documents to the Collateral Manager.

 

Section 8.9.      Return of Required Loan Documents.

 

The Borrower may, with the prior written consent of the Administrative Agent
(such consent not to be unreasonably withheld), require that the Collateral
Custodian return each Required Loan Document (a) delivered to the Collateral
Custodian in error, (b) for which a Substitute Loan has been substituted in
accordance with Section 2.16, (c) as to which the related Loan has been repaid
in full and the lien on the Related Property has been so released pursuant to
Section 9.2, (d) that has been transferred to the Borrower pursuant to
Section 2.16, (e) that has been the subject of a Discretionary Sale pursuant to
Section 2.17 or (f) that is required to be redelivered to the Borrower in
connection with the termination of this Agreement, in each case by submitting to
the Collateral Custodian and the Administrative Agent a written request in the
form of Exhibit G hereto (signed by both the Borrower and the Administrative
Agent) specifying the Required Loan Documents to be so returned and reciting
that the conditions to such release have been met (and specifying the Section or
Sections of this Agreement being relied upon for such release). The Collateral
Custodian shall upon its receipt of each such request for return executed by the
Borrower and the Administrative Agent promptly, but in any event within five
(5) Business Days, return the Required Loan Documents so requested to the
Borrower.

 

Section 8.10.      Access to Certain Documentation and Information Regarding the
Collateral; Audits.

 

The Collateral Custodian shall provide to the Administrative Agent access to the
Required Loan Documents and all other documentation regarding the Collateral
including in such cases where the Administrative Agent is required in connection
with the enforcement of the rights or interests of the Secured Parties, or by
applicable statutes or regulations, to review such documentation, such access
being afforded without charge but only (i) upon two (2) Business Days prior
written request, (ii) during normal business hours and (iii) subject to the
Collateral Manager's and Collateral Custodian's normal security and
confidentiality procedures. Prior to the Closing Date and periodically
thereafter at the discretion of the Administrative Agent, the Administrative
Agent and each Lender may review the Collateral Manager's collection and
administration of the Collateral in order to assess compliance by the Collateral
Manager with the Collateral Management Standard, as well as with this Agreement
and may conduct an audit of the Collateral, and Required Loan Documents in
conjunction with such a review (which audit (x) shall be coordinated by the
Administrative Agent and (y) may take the form of a bank meeting). Without
limiting the foregoing provisions of this Section 8.10, from time to time on
request of the Administrative Agent, the Collateral Custodian shall permit
certified public accountants or other independent auditors acceptable to the
Administrative Agent to conduct, at the Borrower's expense, a review of the
Required Loan Documents and all other documentation regarding the Collateral.

 



125



 

Section 8.11.      Agency.

 

The Collateral Custodian agrees that, with respect to any Required Loan
Documents at any time or times in its possession or held in its name, the
Collateral Custodian shall be the agent of the Collateral Agent, for the benefit
of the Secured Parties, for purposes of perfecting (to the extent not otherwise
perfected) the Collateral Agent's security interest in the Collateral and for
the purpose of ensuring that such security interest is entitled to first
priority status under the UCC (subject to Permitted Liens).

 

ARTICLE IX.

 

SECURITY INTEREST

 

Section 9.1.      Grant of Security Interest.

 

(a)            The parties to this Agreement intend that this Agreement
constitute a security agreement and the transactions effected hereby constitute
secured loans by the applicable Lenders to the Borrower under Applicable Law.
For such purpose, the Borrower hereby Grants as of the Closing Date to the
Collateral Agent, for the benefit of the Secured Parties, a lien and continuing
security interest in all of the Borrower's right, title and interest in, to and
under (but none of the obligations under) all Collateral, whether now existing
or hereafter arising or acquired by the Borrower, and wherever the same may be
located, to secure the prompt, complete and indefeasible payment and performance
in full when due, whether by lapse of time, acceleration or otherwise, of the
Aggregate Unpaids arising in connection with this Agreement and each other
Transaction Document, whether now or hereafter existing, due or to become due,
direct or indirect, or absolute or contingent, including, without limitation,
all Aggregate Unpaids. The Grant of a security interest under this Section 9.1
does not constitute and is not intended to result in a creation or an assumption
by any of the Secured Parties of any obligation of the Borrower or any other
Person in connection with any or all of the Collateral or under any agreement or
instrument relating thereto. Anything herein to the contrary notwithstanding,
(i) the Borrower shall remain liable under the Collateral to the extent set
forth therein to perform all of its duties and obligations thereunder to the
same extent as if this Agreement had not been executed, (ii) the exercise by the
Collateral Agent, on behalf of the Secured Parties, of any of its rights in the
Collateral shall not release the Borrower from any of its duties or obligations
under the Collateral, and (iii) none of Secured Parties shall have any
obligations or liability under the Collateral by reason of this Agreement, nor
shall any Secured Party be obligated to perform any of the obligations or duties
of the Borrower thereunder or to take any action to collect or enforce any claim
for payment assigned hereunder.

 



126



 

(b)            Notwithstanding anything to the contrary, each party to this
Agreement hereby agrees to treat each Advance as indebtedness for purposes of
United States federal and state income tax or state franchise tax to the extent
permitted by Applicable Law and shall file its tax returns or reports in a
manner consistent with such treatment.

 

Section 9.2.      Release of Lien on Collateral.

 

At the same time as (i) any Collateral expires by its terms and all amounts in
respect thereof have been paid in full by the related Obligor and deposited in
the Collection Account, (ii) such Loan is transferred or replaced in accordance
with Section 2.16, (iii) such Loan has been the subject of a Discretionary Sale
pursuant to Section 2.17 or (iv) this Agreement terminates in accordance with
Section 13.6, the Collateral Agent, on behalf of the Secured Parties will, to
the extent requested by the Collateral Manager, release its interest in such
Collateral. In connection with any sale of such Collateral, the Collateral
Agent, on behalf of the Secured Parties, will after the deposit by the
Collateral Manager of the Proceeds of such sale into the Collection Account, at
the sole expense of the Collateral Manager (subject to reimbursement as provided
in Sections 2.7 and 2.9), execute and deliver to the Collateral Manager any
assignments, bills of sale, termination statements and any other releases and
instruments as the Collateral Manager may reasonably request in order to effect
the release and transfer of such Collateral; provided that, the Collateral
Agent, on behalf of the Secured Parties, will make no representation or
warranty, express or implied, with respect to any such Collateral in connection
with such sale or transfer and assignment.

 

Section 9.3.      Further Assurances.

 

The provisions of Section 13.12 shall apply to the security interest granted
under Section 9.1 as well as to the Advances hereunder.

 

Section 9.4.      Remedies.

 

Subject to the provisions of Section 10.2, upon the occurrence and continuance
of a Termination Event, the Collateral Agent and Secured Parties shall have,
with respect to the Collateral granted pursuant to Section 9.1, and in addition
to all other rights and remedies available to the Collateral Agent and Secured
Parties under this Agreement or other Applicable Law, all rights and remedies of
a secured party upon default under the UCC.

 



127



 

Section 9.5.      Waiver of Certain Laws.

 

Each of the Borrower and the Collateral Manager agrees, to the full extent that
it may lawfully so agree, that neither it nor anyone claiming through or under
it will set up, claim or seek to take advantage of any appraisement, valuation,
stay, extension or redemption law now or hereafter in force in any locality
where any Collateral may be situated in order to prevent, hinder or delay the
enforcement or foreclosure of this Agreement, or the absolute sale of any of the
Collateral or any part thereof, or the final and absolute putting into
possession thereof, immediately after such sale, of the purchasers thereof, and
each of the Borrower and the Collateral Manager, for itself and all who may at
any time claim through or under it, hereby waives, to the full extent that it
may be lawful so to do, the benefit of all such laws, and any and all right to
have any of the properties or assets constituting the Collateral marshaled upon
any such sale, and agrees that the Collateral Agent or the Administrative Agent
on its behalf or any court having jurisdiction to foreclose the security
interests granted in this Agreement may sell the Collateral as an entirety or in
such parcels as the Collateral Agent or such court may determine.

 

Section 9.6.      Power of Attorney.

 

Each of the Borrower and the Collateral Manager hereby irrevocably appoints each
of the Collateral Agent and the Administrative Agent as its true and lawful
attorney (with full power of substitution) in its name, place and stead and at
its expense (subject to reimbursement of the Collateral Manager as provided in
Sections 2.7 and 2.9), in connection with the enforcement of the rights and
remedies provided for (and subject to the terms and conditions set forth) in
this Agreement following the occurrence and continuance of a Termination Event
or the occurrence and continuation of an Unmatured Termination Event, including
without limitation the following powers: (a) to give any necessary receipts or
acquittance for amounts collected or received hereunder, (b) to make all
necessary transfers of the Collateral in connection with any such sale or other
disposition made pursuant hereto, (c) to execute and deliver for value all
necessary or appropriate bills of sale, assignments and other instruments in
connection with any such sale or other disposition, the Borrower and the
Collateral Manager hereby ratifying and confirming all that such attorney (or
any substitute) shall lawfully do hereunder and pursuant hereto, and (d) to sign
any agreements, orders or other documents in connection with or pursuant to any
Transaction Document. Nevertheless, if so requested by the Collateral Agent, the
Administrative Agent or a Lender, the Borrower shall ratify and confirm any such
sale or other disposition by executing and delivering to the Collateral Agent,
the Administrative Agent or such Lender all proper bills of sale, assignments,
releases and other instruments as may be designated in any such request.

 



128



 

ARTICLE X.

 

TERMINATION EVENTS

 

Section 10.1.      Termination Events.

 

The following events shall be Termination Events ("Termination Events")
hereunder:

 

(a)            the failure of the Borrower or the Originator to make any payment
when due (after giving effect to any related grace period) under one or more
agreements for borrowed money to which it is a party in an aggregate amount in
excess of United States $500,000 for the Borrower and $5,000,000 for the
Originator, and any such failure continues unremedied for two Business Days or
such default is not cured within the applicable cure period, if any, provided
for under such agreement; or

 

(b)            any failure on the part of the Borrower or the Originator duly to
observe or perform in any material respect any other covenants or agreements of
the Borrower or the Originator set forth in this Agreement or the other
Transaction Documents to which the Borrower is a party (other than any such
covenant or agreement that is qualified by "material," "materially," "Material
Adverse Effect," or a similar term or phrase, in which case, any failure by such
party to observe or perform such covenant or agreement (as so qualified)) and
the same continues unremedied for a period of thirty (30) days (if such failure
can be remedied) after the earlier to occur of (i) the date on which written
notice of such failure requiring the same to be remedied shall have been given
to the Borrower by the Administrative Agent and (ii) the date on which the
Borrower acquires knowledge thereof; or

 

(c)            any representation or warranty made by the Borrower or the
Originator to the Lenders in connection herewith proves to have been incorrect
in any material respect (other than any such representation or warranty that is
qualified by "material," "materially," "Material Adverse Effect," or a similar
term or phrase, in which case, such representation or warranty proves to be
incorrect (as so qualified)) and the Borrower or Originator, as applicable,
fails to adequately remedy such deficiency (if such deficiency can be remedied)
for a period of thirty (30) days after the earlier to occur of (i) the date on
which written notice of such failure requiring the same to be remedied shall
have been given to the Borrower or Originator, as applicable, by the
Administrative Agent and (ii) the date on which the Borrower or Originator, as
applicable, acquires knowledge thereof; or

 

(d)            the occurrence of an Insolvency Event relating to the Borrower or
the Originator; or

 

(e)            the occurrence of a Collateral Manager Default (other than any
Collateral Manager Default identified in clause (h) thereof) past any applicable
notice or cure period provided in the definition thereof, or (1) the Collateral
Manager fails to deliver any Required Report (excluding any report delivered on
each Monthly Reporting Date detailed in (2) below) and the same continues
unremedied for a period of thirty days or (2) the Collateral Manager fails to
deliver any report on a Monthly Reporting Date and the same continues unremedied
for a period of five Business Days, in each case, after the earlier to occur of
(i) the date on which written notice of such failure requiring the same to be
remedied shall have been given to the Borrower or the Collateral Manager by the
Administrative Agent or Collateral Agent and (ii) the date on which the Borrower
or the Collateral Manager acquires knowledge thereof; or

 

(f)            (1) the rendering of one or more final judgments, decrees or
orders by a court or arbitrator of competent jurisdiction for the payment of
money in excess individually or in the aggregate of $500,000 against the
Borrower or $5,000,000 against the Originator, and the Borrower or the
Originator, as applicable, shall not have either (i) discharged or provided for
the discharge of any such judgment, decree or order in accordance with its terms
or (ii) perfected a timely appeal of such judgment, decree or order and caused
the execution of such judgment, decree or order to be stayed during the pendency
of the appeal, in each case, within thirty days of such final judgment, decree
or order or (2) the Borrower shall have made payments of amounts in excess of
$500,000, in the settlement of any litigation, claim or dispute (excluding
payments made from insurance proceeds); or

 



129



 

(g)            the Borrower shall fail to qualify as a bankruptcy-remote entity
based upon the criteria set forth in Section 4.1(v), such that no reputable
counsel of national standing could render a substantive nonconsolidation opinion
with respect thereto; or

 

(h)         (1)        any Transaction Document, or any Lien or security
interest granted thereunder, shall (except in accordance with its terms), in
whole or in part, terminate, cease to be effective or cease to be the legally
valid, binding and enforceable obligation of the Borrower or the Collateral
Manager,

 

(2)          the Borrower, the Collateral Manager or any other party shall,
directly or indirectly, contest in any manner the effectiveness, validity,
binding nature or enforceability of any Transaction Document or any lien or
security interest thereunder, or

 

(3)          any security interest securing any obligation under any Transaction
Document shall, in whole or in part, cease to be a first priority perfected
security interest (subject to Permitted Liens) except as otherwise expressly
permitted to be released in accordance with the applicable Transaction Document;
or

 

(i)            a Borrowing Base Deficiency occurs and continues unremedied for
three (3) Business Days from the earlier of (x) the date of the Borrower's
actual knowledge of the occurrence of such Borrowing Base Deficiency and (y) the
date of notice given by the Administrative Agent to the Borrower or such longer
period of time as contemplated by Section 2.20(a); provided that during the
period of time that such event remains unremedied, (i) no additional Advance
will be made under this Agreement and (ii) any payments required to be made by
the Collateral Manager on a Payment Date shall be made under Section 2.9; or

 

(j)            failure on the part of the Borrower to make any payment or
deposit (including, without limitation, with respect to bifurcation and
remittance of Interest Collections and Principal Collections or any other
payment or deposit required to be made by the terms of the Transaction
Documents, including, without limitation, to any Secured Party, Affected Party
or Indemnified Party) required by the terms of any Transaction Document (other
than Section 2.3) within three (3) Business Days of the day such payment or
deposit is required to be made; or

 

(k)            the Borrower shall become required to register as an "investment
company" within the meaning of the 1940 Act or the arrangements contemplated by
the Transaction Documents shall require registration as an "investment company"
within the meaning of the 1940 Act; or

 

(l)            the Internal Revenue Service shall file notice of a lien pursuant
to Section 6323 of the Code with regard to any assets of the Borrower and such
lien shall not have been released within ten (10) Business Days, or the Pension
Benefit Guaranty Corporation shall file notice of a lien pursuant to
Section 4068 of ERISA with regard to any of the assets of the Borrower and such
lien shall not have been released within ten (10) Business Days; or

 



130



 

(m)            failure to pay, on the Termination Date, the outstanding
principal of all outstanding Advances, if any, and all Interest and all fees
accrued and unpaid thereon together with all other Aggregate Unpaids, including,
but not limited to, any Prepayment Penalty; or

 

(n)            without limiting the generality of Section 10.1(j) above, failure
of the Borrower to pay Interest within three (3) Business Days of any Payment
Date or within three (3) Business Days of when otherwise due; or

 

(o)            the Borrower ceases to have a valid, perfected ownership interest
in all of the Collateral; or

 

(p)            the Borrower makes any assignment or attempted assignment of
their respective rights or obligations under this Agreement or any other
Transaction Document without first obtaining the specific written consent of the
Administrative Agent, which consent may be withheld by the Administrative Agent
in the exercise of its sole and absolute discretion; or

 

(q)            the Originator fails to maintain a minimum of $50,000,000 of
Unencumbered Liquidity as of the last day of any fiscal quarter, or

 

(r)             the Borrower fails to be 100% owned by the Originator.

 

Section 10.2.      Remedies.

 

(a)            Upon the occurrence and continuance of a Termination Event,
(i) the Administrative Agent may, or (ii) the Administrative Agent, upon the
direction of all of the Lenders, shall by notice to the Borrower, declare the
Termination Date to have occurred; provided that, in the case of any event
described in Section 10.1(e) or 10.1(f) (in the case of Section 10.1(f) due to
the occurrence of an event described in Section 6.11(d)) above, the Termination
Date shall be deemed to have occurred automatically upon the occurrence of such
event. Upon any such declaration or automatic occurrence, (i) the Borrower shall
cease purchasing Loans from any third party seller other than pursuant to
binding commitments entered into prior to such time (provided that (x) the
Lenders shall have no obligation to advance any amounts hereunder in connection
with the acquisition of such Loan and the Borrower shall not apply any amounts
on deposit in the Principal Collections Account to the acquisition of such Loan
and (y) the Borrower shall not acquire such Loan if such action would worsen an
existing Termination Event or cause the occurrence of a Termination Event),
(ii) the Administrative Agent or all of the Lenders may declare the Advances to
be immediately due and payable in full (without presentment, demand, protest or
notice of any kind all of which are hereby waived by the Borrower) and any other
Aggregate Unpaids to be immediately due and payable, and (iii) all proceeds and
distributions in respect of the Related Security shall be distributed by the
Collateral Agent (at the direction of the Administrative Agent) as described in
Section 2.9 (provided that the Borrower shall in any event remain liable to pay
such Advances and all such amounts and Aggregate Unpaids immediately in
accordance with Section 2.9). In addition, upon any such declaration or upon any
such automatic occurrence, the Collateral Agent, on behalf of the Secured
Parties and at the direction of the Administrative Agent, shall have, in
addition to all other rights and remedies under this Agreement or otherwise, all
other rights and remedies provided under the UCC of the applicable jurisdiction
and other Applicable Law, which rights shall be cumulative. Without limiting any
obligation of the Collateral Manager hereunder, the Borrower confirms and agrees
that the Collateral Agent, on behalf of the Secured Parties and at the direction
of the Administrative Agent, (or any designee thereof, including, without
limitation, the Collateral Manager), following a Termination Event, shall, at
its option, have the sole right to enforce the Borrower's rights and remedies
under each Assigned Document, but without any obligation on the part of the
Administrative Agent, the Lenders or any of their respective Affiliates to
perform any of the obligations of the Borrower under any such Assigned Document.

 



131



 

(b)            Upon the declaration or occurrence of the Termination Date, the
Reinvestment Period shall end and the Default Period shall commence. If,
(i) upon the Administrative Agent's or the Lenders' declaration that the
Advances made to the Borrower hereunder are immediately due and payable pursuant
to this Section 10.2 upon the occurrence of a Termination Event, or (ii) on the
Termination Date, the aggregate outstanding principal amount of the Advances,
all accrued and unpaid fees and Interest and any other Aggregate Unpaids are not
immediately paid in full, then the Collateral Agent (acting as directed by the
Administrative Agent) or the Administrative Agent, in addition to all other
rights specified hereunder, shall have the right, in its own name and as agent
for the Lenders, to immediately sell (at the Collateral Manager's expense but
subject to reimbursement as provided in Sections 2.7 and 2.9) in a commercially
reasonable manner, in a recognized market (if one exists) at such price or
prices as the Administrative Agent may reasonably deem satisfactory, any or all
of the Collateral and apply the proceeds thereof to the Aggregate Unpaids;
provided that the Borrower, or its Affiliates, may exercise its right of first
refusal to repurchase the Collateral, in whole but not in part, prior to such
sale at a purchase price that is not less than the amount of the Aggregate
Unpaids, which right of first refusal shall terminate not later than 5:00
p.m. on the tenth Business Day following the Termination Date.

 

(c)            The parties recognize that it may not be possible to sell all of
the Collateral on a particular Business Day, or in a transaction with the same
purchaser, or in the same manner because the market for the assets constituting
the Collateral may not be liquid. Accordingly, the Administrative Agent may
elect, in its sole discretion, the time and manner of liquidating any of the
Collateral, and nothing contained herein shall obligate the Administrative Agent
or the Collateral Agent (acting as directed by the Administrative Agent) to
liquidate any of the Collateral on the date the Administrative Agent or all of
the Lenders declare the Advances made to the Borrower hereunder to be
immediately due and payable pursuant to this Section 10.2 or to liquidate all of
the Collateral in the same manner or on the same Business Day.

 

(d)            If the Collateral Agent (acting as directed by the Administrative
Agent) or the Administrative Agent proposes to sell the Collateral or any part
thereof in one or more parcels at a public or private sale, at the request of
the Collateral Agent or the Administrative Agent, as applicable, the Borrower
and the Collateral Manager shall make available to (i) the Administrative Agent,
on a timely basis, all information (including any information that the Borrower
and the Collateral Manager is required by law or contract to be kept
confidential, subject to compliance with the applicable law or contractual
provision) relating to the Collateral subject to sale, including, without
limitation, copies of any disclosure documents, contracts, financial statements
of the applicable Obligors, covenant certificates and any other materials
requested by the Administrative Agent, and (ii) each prospective bidder, on a
timely basis, all reasonable information relating to the Collateral subject to
sale, including, without limitation, copies of any disclosure documents,
contracts, financial statements of the applicable Obligors, covenant compliance
certificates and any other materials reasonably requested by each such bidder.

 



132



 

(e)            Any amounts received from any sale or liquidation of the
Collateral pursuant to this Section 10.2 in excess of the Aggregate Unpaids will
be applied by the Collateral Agent (as directed by the Administrative Agent) in
accordance with the provisions of Section 2.9, or as a court of competent
jurisdiction may otherwise direct.

 

(f)            Except as otherwise expressly provided in this Agreement, no
remedy provided for by this Agreement shall be exclusive of any other remedy,
each and every remedy shall be cumulative and in addition to any other remedy,
and no delay or omission to exercise any right or remedy shall impair any such
right or remedy or shall be deemed to be a waiver of any Termination Event.

 

(g)            Notwithstanding the foregoing provisions of this Section 10.2,
the Collateral Agent and the Administrative Agent agree not to deliver a notice
of exclusive control under any securities account or deposit account control
agreement unless a Termination Event has occurred and is continuing.

 

ARTICLE XI.

 

INDEMNIFICATION

 

Section 11.1.      Indemnities by the Borrower.

 

(a)            Without limiting any other rights that any such Person may have
hereunder or under Applicable Law, the Borrower hereby agrees to indemnify the
Secured Parties, the Affected Parties and each of their respective Affiliates,
assigns and officers, directors, employees and agents thereof (collectively, the
"Indemnified Parties"), forthwith on demand, from and against any and all
damages, losses, claims, liabilities and related costs and expenses, including
reasonable attorneys' fees and disbursements (all of the foregoing being
collectively referred to as the "Indemnified Amounts") awarded against or
incurred by such Indemnified Party and other non-monetary damages of any such
Indemnified Party or any of them arising out of or as a result of this Agreement
or having an interest in the Collateral or in respect of any Loan included in
the Collateral, excluding, however, any Indemnified Amounts to the extent
resulting solely from (x) gross negligence or willful misconduct on the part of
any Indemnified Party or (y) in respect of Taxes (other than any Taxes that
represent damages, losses, claims, liabilities and related costs and expenses
arising from any non-Tax claim and other than those described in clause
(xiii) of this Section 11.1(a)). Without limiting the foregoing, the Borrower
shall indemnify each Indemnified Party for Indemnified Amounts (except to the
extent resulting from the conditions set forth in clauses (x) or (y) above)
relating to or resulting from:

 

(i)            any Loan treated as or represented by the Borrower to be an
Eligible Loan which is not at the applicable time an Eligible Loan, or the
purchase by any party of any Loan which violates Applicable Law;

 



133



 

(ii)            any representation or warranty made or deemed made by the
Borrower, the Collateral Manager or any of their respective officers under or in
connection with this Agreement or any other Transaction Document, which shall
have been false or incorrect in any respect when made or deemed made or
delivered;

 

(iii)            the failure by the Borrower or the Collateral Manager to comply
with any term, provision or covenant contained in this Agreement or any
agreement executed in connection with this Agreement, or with any Applicable
Law, with respect to any Collateral or the nonconformity of any Collateral with
any such Applicable Law;

 

(iv)            the failure to vest and maintain vested in the Collateral Agent,
for the benefit of the Secured Parties, a first priority perfected security
interest in the Collateral, together with all Collections, free and clear of any
Lien (other than Permitted Liens) whether existing at the time of any Advance at
any time thereafter;

 

(v)            the failure to maintain, as of the close of business on each
Business Day prior to the earlier to occur of the Reinvestment Period End Date
or the Termination Date, an amount of Advances Outstanding that is less than or
equal to the Borrowing Base on such Business Day;

 

(vi)            the failure to file, or any delay in filing, financing
statements, continuation statements or other similar instruments or documents
under the UCC of any applicable jurisdiction or other Applicable Law with
respect to any Collateral, whether at the time of any Advance or at any
subsequent time;

 

(vii)          any dispute, claim, offset or defense (other than the discharge
in bankruptcy of an Obligor) of an Obligor to the payment with respect to any
Collateral (including, without limitation, a defense based on any Loan (or the
Underlying Instruments evidencing such Loan) not being a legal, valid and
binding obligation of such Obligor enforceable against it in accordance with its
terms), or any other claim resulting from the sale of the merchandise or
services related to such Collateral or the furnishing or failure to furnish such
merchandise or services;

 

(viii)         any failure of the Borrower or the Collateral Manager to perform
its duties or obligations in accordance with the provisions of this Agreement or
any of the other Transaction Documents to which it is a party or any failure by
the Borrower or any Affiliate thereof to perform its respective duties under any
Collateral;

 

(ix)           any inability to obtain any judgment in, or utilize the court or
other adjudication system of, any state in which an Obligor may be located as a
result of the failure of the Borrower to qualify to do business or file any
notice or business activity report or any similar report;

 



134



 

 

(x)            any action taken by the Borrower or the Collateral Manager in the
enforcement or collection of any Collateral;

 

(xi)           any products liability claim or personal injury or property
damage suit or other similar or related claim or action of whatever sort arising
out of or in connection with the Related Property or services that are the
subject of any Collateral;

 

(xii)          any claim, suit or action of any kind arising out of or in
connection with Environmental Laws including any vicarious liability;

 

(xiii)         the failure by the Borrower to pay when due any Taxes for which
the Borrower is liable, including without limitation, sales, excise or personal
property taxes payable in connection with the Collateral;

 

(xiv)         any repayment by a Secured Party of any amount previously
distributed in reduction of Advances Outstanding or payment of Interest or any
other amount due hereunder, in each case which amount a Secured Party believes
in good faith is required to be repaid;

 

(xv)          except with respect to funds held in the Collection Account, the
commingling of Collections on the Collateral at any time with other funds;

 

(xvi)         any investigation, litigation or proceeding related to this
Agreement or the other Transaction Documents or the use of proceeds of Advances
or the security interest in the Collateral or the administration of the Loans by
the Borrower or the Collateral Manager;

 

(xvii)        any failure by the Borrower to give reasonably equivalent value,
at the direction of the Collateral Manager, to the applicable third party
transferor in consideration for the transfer by such transferor to the Borrower
of any item of Collateral, or any attempt by any Person to void or otherwise
avoid any such transfer under any statutory provision or common law or equitable
action, including, without limitation, any provision of the Bankruptcy Code;

 

(xviii)       the use of the proceeds of any Advance in a manner other than as
provided in this Agreement and the Transaction Documents;

 

(xix)          the failure of the Borrower, the Collateral Manager or any of
their respective agents or representatives to remit to the Collection Account
within two (2) Business Days of receipt Collections on the Collateral remitted
to the Borrower, the Collateral Manager or any such agent or representative, as
provided in this Agreement; or

 

(xx)          any shortfall in the amount of any payment (after conversion of
such payment into Dollars by the Administrative Agent at the exchange rate) due
under or in connection with this Agreement or any Transaction Document as a
result of such payment being made in a currency other than in Dollars.

 



135



 

(b)            Any amounts subject to the indemnification provisions of this
Section 11.1 shall be paid by the Borrower to the Administrative Agent on behalf
of the applicable Indemnified Party on the next Payment Date and each succeeding
Payment Date until paid in full following receipt by the Borrower of the
Administrative Agent's written demand therefor on behalf of the applicable
Indemnified Party (and the Administrative Agent shall pay such amounts to the
applicable Indemnified Party promptly after the receipt by the Administrative
Agent of such amounts). The Administrative Agent, on behalf of any Indemnified
Party making a request for indemnification under this Section 11.1, shall submit
to the Borrower a certificate setting forth in reasonable detail the basis for
and the computations of the Indemnified Amounts with respect to which such
indemnification is requested, which certificate shall be conclusive absent
demonstrable error.

 

(c)            If for any reason the indemnification provided above in this
Section 11.1 is unavailable to the Indemnified Party or is insufficient to hold
an Indemnified Party harmless, then the Borrower shall contribute to the amount
paid or payable by such Indemnified Party as a result of such loss, claim,
damage or liability in such proportion as is appropriate to reflect not only the
relative benefits received by such Indemnified Party on the one hand and the
Borrower on the other hand but also the relative fault of such Indemnified Party
as well as any other relevant equitable considerations; provided that the
Borrower shall not be required to contribute in respect of any Indemnified
Amounts excluded in Section 11.1(a).

 

(d)            If the Borrower has made any indemnity payments to the
Administrative Agent, on behalf of an Indemnified Party, pursuant to this
Section 11.1 and such payment fully indemnified such Indemnified Party and such
Indemnified Party thereafter collects any payments from others in respect of
such Indemnified Amounts, then such Indemnified Party will repay to the Borrower
an amount equal to the amount it has collected from others in respect of such
Indemnified Amounts.

 

(e)            The obligations of the Borrower under this Section 11.1 shall
survive the resignation or removal of the Administrative Agent, the Lenders, the
Collateral Manager, the Collateral Agent or the Collateral Custodian and the
termination of this Agreement.

 

Section 11.2.      Indemnities by the Collateral Manager.

 

(a)            Without limiting any other rights that any such Person may have
hereunder or under Applicable Law, the Collateral Manager hereby agrees to
indemnify each Indemnified Party, forthwith on demand, from and against any and
all Indemnified Amounts awarded against or incurred by any such Indemnified
Party by reason of any acts or omissions of the Collateral Manager in connection
with its obligations or duties under this Agreement, including, but not limited
to, the following excluding however, Indemnified Amounts to the extent resulting
from gross negligence or willful misconduct on the part of any Indemnified Party
hereunder:

 

(i)            the inclusion, in any computations made by it in connection with
any Borrowing Base Certificate or other report prepared by it hereunder, of any
Loans which were not Eligible Loans as of the date of any such computation;

 



136



 

(ii)            any representation or warranty made by the Collateral Manager
under or in connection with any Transaction Document, any Collateral Management
Report, Collateral Manager's Certificate or any other information or report
delivered by or on behalf of the Collateral Manager pursuant hereto, which shall
have been false, incorrect or misleading in any material respect when made or
deemed made (other than any such representation or warranty that is qualified by
"material," "materially," "Material Adverse Effect," or a similar term or
phrase, in which case, such representation or warranty shall have been false,
incorrect or misleading (as so qualified));

 

(iii)            the failure by the Collateral Manager to comply with any
Applicable Law;

 

(iv)            the failure of the Collateral Manager to comply with its duties
or obligations in accordance with the Agreement or any other agreement executed
in connection with this Agreement;

 

(v)             any litigation, proceedings or investigation against the
Collateral Manager in connection with any Transaction Document or its role as
Collateral Manager hereunder that gives rise to an Indemnified Amount;

 

(vi)            any action or inaction by the Collateral Manager that causes the
Collateral Agent, for the benefit of the Secured Parties, not to have a first
priority perfected security interest in the Collateral, free and clear of any
Lien other than Permitted Liens, whether existing at the time of the related
Advance or any time thereafter;

 

(vii)           the commingling by the Collateral Manager of payments and
collections required to be remitted to the Collection Account with other funds;

 

(viii)          any failure of the Collateral Manager or any of its agents or
representatives (including, without limitation, agents, representatives and
employees of such Collateral Manager acting pursuant to authority granted under
Section 6.1 hereof) to remit to Collection Account, payments and collections
with respect to Loans remitted to the Collateral Manager or any such agent or
representative within two (2) Business Days of receipt;

 

(ix)            failure or delay in assisting a successor Collateral Manager in
assuming each and all of the Collateral Manager's obligations to service and
administer the Collateral, or failure or delay in complying with instructions
from the Administrative Agent with respect thereto; and/or

 

(x)            any of the events or facts giving rise to a material breach of
any of the Collateral Manager's representations, warranties, agreements and/or
covenants set forth in Article IV, Article V or Article VI or this Agreement.

 

(b)            Any amounts subject to the indemnification provisions of this
Section 11.2 shall be paid by the Collateral Manager to the Administrative Agent
on behalf of the applicable Indemnified Party on the next Payment Date and each
succeeding Payment Date until paid in full following receipt by the Collateral
Manager of the Administrative Agent's written demand therefor on behalf of the
applicable Indemnified Party (and the Administrative Agent shall pay such
amounts to the applicable Indemnified Party promptly after the receipt by the
Administrative Agent of such amounts). The Administrative Agent, on behalf of
any Indemnified Party making a request for indemnification under this
Section 11.2, shall submit to the Collateral Manager a certificate setting forth
in reasonable detail the basis for and the computations of the Indemnified
Amounts with respect to which such indemnification is requested, which
certificate shall be conclusive absent demonstrable error.

 



137



 

(c)            If for any reason the indemnification provided above in this
Section 11.2 is unavailable to the Indemnified Party or is insufficient to hold
an Indemnified Party harmless, then the Collateral Manager shall contribute to
the amount paid or payable by such Indemnified Party as a result of such loss,
claim, damage or liability in such proportion as is appropriate to reflect not
only the relative benefits received by such Indemnified Party on the one hand
and the Collateral Manager on the other hand but also the relative fault of such
Indemnified Party as well as any other relevant equitable considerations;
provided that the Collateral Manager shall not be required to contribute in
respect of any Indemnified Amounts excluded in Section 11.2(a).

 

(d)            If the Collateral Manager has made any indemnity payments to the
Administrative Agent, on behalf of an Indemnified Party, pursuant to this
Section 11.2 and such payment fully indemnified such Indemnified Party and such
Indemnified Party thereafter collects any payments from others in respect of
such Indemnified Amounts, then such Indemnified Party will repay to the
Collateral Manager an amount equal to the amount it has collected from others in
respect of such Indemnified Amounts.

 

(e)            The Collateral Manager shall have no liability for making
indemnification hereunder to the extent any such indemnification constitutes
recourse for uncollectible or uncollected Loans.

 

(f)            The obligations of the Collateral Manager under this Section 11.2
shall survive the resignation or removal of the Administrative Agent, the
Lenders, the Collateral Agent or the Collateral Custodian and the termination of
this Agreement.

 

(g)            Any indemnification pursuant to this Section 11.2 shall not be
payable from the Collateral.

 

(h)            The provisions of this indemnity shall run directly to and be
enforceable by an injured party subject to the limitations hereof.

 

Each applicable Indemnified Party shall deliver to the Indemnifying Party under
Section 11.1 and Section 11.2, within a reasonable time after such Indemnified
Party's receipt thereof, copies of all notices and documents (including court
papers) received by such Indemnified Party relating to the claim giving rise to
the Indemnified Amounts.

 



138



 

Section 11.3.      Legal Proceedings.

 

In the event an Indemnified Party becomes involved in any action, claim, or
legal, governmental or administrative proceeding (an "Action") for which it
seeks indemnification hereunder, the Indemnified Party shall promptly notify the
other party or parties against whom it seeks indemnification (the "Indemnifying
Party") in writing of the nature and particulars of the Action; provided that
its failure to do so shall not relieve the Indemnifying Party of its obligations
hereunder except to the extent such failure would materially prejudice the legal
position of the Indemnifying Party. Upon written notice to the Indemnified Party
acknowledging in writing that the indemnification provided hereunder applies to
the Indemnified Party in connection with the Action (subject to the exclusion in
the first sentence of Section 11.1, the first sentence of Section 11.2 or
Section 11.2(d), as applicable), the Indemnifying Party may assume the defense
of the Action at its expense with counsel reasonably acceptable to the
Indemnified Party. The Indemnified Party shall have the right to retain separate
counsel in connection with the Action, and the Indemnifying Party shall not be
liable for the legal fees and expenses of the Indemnified Party after the
Indemnifying Party has done so; provided that if the Indemnified Party
determines in good faith that there may be a conflict between the positions of
the Indemnified Party and the Indemnifying Party in connection with the Action,
or that the Indemnifying Party is not conducting the defense of the Action in a
manner reasonably protective of the interests of the Indemnified Party, the
reasonable legal fees and expenses of the Indemnified Party shall be paid by the
Indemnifying Party; provided further that the Indemnifying Party shall not, in
connection with any one Action or separate but substantially similar or related
Actions in the same jurisdiction arising out of the same general allegations or
circumstances, be liable for the fees or expenses of more than one separate firm
of attorneys (and any required local counsel) for such Indemnified Party, which
firm (and local counsel, if any) shall be designated in writing to the
Indemnifying Party by the Indemnified Party. If the Indemnifying Party elects to
assume the defense of the Action, it shall have full control over the conduct of
such defense; provided that the Indemnifying Party and its counsel shall, as
reasonably requested by the Indemnified Party or its counsel, consult with and
keep them informed with respect to the conduct of such defense. The Indemnifying
Party shall not settle an Action without the prior written approval of the
Indemnified Party unless such settlement provides for the full and unconditional
release of the Indemnified Party from all liability in connection with the
Action. The Indemnified Party shall reasonably cooperate with the Indemnifying
Party in connection with the defense of the Action.

 

Section 11.4.      After-Tax Basis.

 

Indemnification under Section 11.1 and Section 11.2 shall be in an amount
necessary to make the Indemnified Party whole after taking into account any Tax
consequences to the Indemnified Party of the receipt of the indemnity payment
provided hereunder, including the effect of such Tax or refund on the amount of
Tax measured by net income or profits that is or was payable by the Indemnified
Party.

 

ARTICLE XII.

 

THE ADMINISTRATIVE AGENT

 

Section 12.1.      The Administrative Agent.

 

(a)            Appointment. Each Secured Party hereby appoints and authorizes
the Administrative Agent as its agent and hereby further authorizes the
Administrative Agent to appoint additional agents to act on its behalf and for
the benefit of each Secured Party. Each Secured Party further authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under this Agreement and the other Transaction Documents as are
delegated to the Administrative Agent by the terms hereof and thereof, together
with such powers as are reasonably incidental thereto. In furtherance, and
without limiting the generality, of the foregoing, each Secured Party hereby
appoints the Administrative Agent as its agent to execute and deliver all
further instruments and documents, and take all further action that the
Administrative Agent may deem necessary or appropriate or that a Secured Party
may reasonably request in order to perfect, protect or more fully evidence the
security interests granted by the Borrower hereunder, or to enable any of them
to exercise or enforce any of their respective rights hereunder, including,
without limitation, the execution by the Collateral Agent as secured
party/assignee of such financing or continuation statements, or amendments
thereto or assignments thereof, relative to all or any of the Collateral now
existing or hereafter arising, and such other instruments or notices, as may be
necessary or appropriate for the purposes stated hereinabove. Notwithstanding
any provision to the contrary contained elsewhere in this Agreement or in any
other Transaction Document, the Administrative Agent shall not have any duties
or responsibilities, except those expressly set forth in this Agreement, nor
shall the Administrative Agent have or be deemed to have any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Transaction Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term "agent" in this Agreement with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any Applicable Law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties.

 



139



 

(b)            Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement or any other Transaction Document by or through
agents, employees or attorneys-in-fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties. The Administrative
Agent shall not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects with reasonable care.

 

(c)            Administrative Agent's Reliance, Etc. Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be liable
for any action taken or omitted to be taken by it or them as Administrative
Agent under or in connection with this Agreement or any of the other Transaction
Documents, except for its or their own gross negligence or willful misconduct.
Each Secured Party hereby waives any and all claims against the Administrative
Agent or any of its Affiliates for any action taken or omitted to be taken by
the Administrative Agent or any of its Affiliates under or in connection with
this Agreement or any of the other Transaction Documents, except for its or
their own gross negligence or willful misconduct. Without limiting the
foregoing, the Administrative Agent: (i) may consult with legal counsel
(including counsel for the Borrower or the Collateral Manager), independent
public accountants and other experts selected by it and shall not be liable for
any action taken or omitted to be taken in good faith by it in accordance with
the advice of such counsel, accountants or experts; (ii) makes no warranty or
representation and shall not be responsible for any statements, warranties or
representations made by any other Person in or in connection with this
Agreement; (iii) shall not have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of this
Agreement or any of the other Transaction Documents on the part of the Borrower
or the Collateral Manager or to inspect the property (including the books and
records) of the Borrower or the Collateral Manager; (iv) shall not be
responsible for the due execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement, any of the other
Transaction Documents or any other instrument or document furnished pursuant
hereto or thereto; and (v) shall incur no liability under or in respect of this
Agreement or any of the other Transaction Documents by acting upon any notice
(including notice by telephone), consent, certificate or other instrument or
writing (which may be by facsimile) believed by it to be genuine and signed or
sent by the proper party or parties.

 



140



 

(d)            Actions by Administrative Agent. The Administrative Agent shall
be fully justified in failing or refusing to take any action under this
Agreement or any other Transaction Document unless it shall first receive such
advice or concurrence of the Lenders as it deems appropriate and, if it so
requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement or any other Transaction Document in accordance with a request or
consent of the Lenders; provided that, notwithstanding anything to the contrary
herein, the Administrative Agent shall not be required to take any action
hereunder if the taking of such action, in the reasonable determination of the
Administrative Agent, shall be in violation of any Applicable Law or contrary to
any provision of this Agreement or shall expose the Administrative Agent to
liability hereunder or otherwise. In the event the Administrative Agent requests
the consent of a Lender pursuant to the foregoing provisions and the
Administrative Agent does not receive a consent (either positive or negative)
from such Person within ten Business Days of such Person's receipt of such
request, then such Lender shall be deemed to have declined to consent to the
relevant action.

 

(e)            Notice of Termination Event, Unmatured Termination Event or
Collateral Manager Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of a Termination Event, Unmatured
Termination Event or Collateral Manager Default, unless the Administrative Agent
has received written notice from a Lender, the Borrower or the Collateral
Manager referring to this Agreement, describing such Termination Event,
Unmatured Termination Event or Collateral Manager Default and stating that such
notice is a "Notice of Termination Event," "Notice of Unmatured Termination
Event" or "Notice of Collateral Manager Default," as applicable. The
Administrative Agent shall (subject to Section 12.1(c)) take such action with
respect to such Termination Event, Unmatured Termination Event or Collateral
Manager Default as may be requested by the Lenders acting jointly or as the
Administrative Agent shall deem advisable or in the best interest of the
Lenders.

 

(f)            Credit Decision with Respect to the Administrative Agent. Each
Secured Party acknowledges that none of the Administrative Agent or any of its
Affiliates has made any representation or warranty to it, and that no act by the
Administrative Agent hereinafter taken, including any consent to and acceptance
of any assignment or review of the affairs of the Borrower, the Collateral
Manager or any of their respective Affiliates or review or approval of any of
the Collateral, shall be deemed to constitute any representation or warranty by
any of the Administrative Agent or its Affiliates to any Lender as to any
matter, including whether the Administrative Agent has disclosed material
information in its possession. Each Secured Party acknowledges that it has,
independently and without reliance upon the Administrative Agent, or any of the
Administrative Agent's Affiliates, and based upon such documents and information
as it has deemed appropriate, made its own evaluation and decision to enter into
this Agreement and the other Transaction Documents to which it is a party. Each
Secured Party also acknowledges that it will, independently and without reliance
upon the Administrative Agent, or any of the Administrative Agent's Affiliates,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own decisions in taking or not taking action under
this Agreement and the other Transaction Documents to which it is a party. Each
Secured Party hereby agrees that the Administrative Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of the Borrower, the Collateral Manager
or their respective Affiliates which may come into the possession of the
Administrative Agent or any of its Affiliates.

 



141



 

(g)            Indemnification of the Administrative Agent. Each Lender agrees
to indemnify the Administrative Agent (to the extent not reimbursed by the
Borrower or the Collateral Manager), ratably in accordance with its Pro Rata
Share from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may be imposed on, incurred by, or asserted
against the Administrative Agent in any way relating to or arising out of this
Agreement or any of the other Transaction Documents, or any action taken or
omitted by the Administrative Agent hereunder or thereunder; provided that, the
Lenders shall not be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting from the Administrative Agent's gross negligence or
willful misconduct provided further that no action taken in accordance with the
directions of the Lenders shall be deemed to constitute gross negligence or
willful misconduct for purposes of this Article XII. Without limitation of the
foregoing, each Lender agrees to reimburse the Administrative Agent, ratably in
accordance with its Pro Rata Share promptly upon demand for any out-of-pocket
expenses (including counsel fees) incurred by the Administrative Agent in
connection with the administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement and the
other Transaction Documents, to the extent that such expenses are incurred in
the interests of or otherwise in respect of the Lenders hereunder and/or
thereunder and to the extent that the Administrative Agent is not reimbursed for
such expenses by the Borrower or the Collateral Manager.

 

(h)            Successor Administrative Agent. The Administrative Agent may
resign at any time, effective upon the appointment and acceptance of a successor
Administrative Agent as provided below, by giving at least thirty (30) days'
written notice thereof to each Lender and the Borrower. Upon any such
resignation, the Required Lenders shall appoint a successor Administrative
Agent. Each Lender agrees that it shall not unreasonably withhold or delay its
approval of the appointment of a successor Administrative Agent. If no such
successor Administrative Agent shall have been so appointed, and shall have
accepted such appointment, within thirty (30) days after the retiring
Administrative Agent's giving of notice of resignation or the removal of the
retiring Administrative Agent, then the retiring Administrative Agent may, on
behalf of the Secured Parties, appoint a successor Administrative Agent which
successor Administrative Agent shall be either (i) a commercial bank organized
under the laws of the United States or of any state thereof and have a combined
capital and surplus of at least $50,000,000 or (ii) an Affiliate of such a bank.
Upon the acceptance of any appointment as Administrative Agent hereunder by a
successor Administrative Agent, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations under this Agreement.
After any retiring Administrative Agent's resignation or removal hereunder as
Administrative Agent, the provisions of this Article XII shall continue to inure
to its benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement.

 



142



 

(i)            Payments by the Administrative Agent. Unless specifically
allocated to a specific Lender pursuant to the terms of this Agreement, all
amounts received by the Administrative Agent on behalf of the Lenders shall be
paid by the Administrative Agent to the Lenders in accordance with their related
Lender's respective Pro Rata Shares in the applicable Advances Outstanding, or
if there are no Advances Outstanding in accordance with their related Lender's
most recent Commitments, on the Business Day received by the Administrative
Agent, unless such amounts are received after 12:00 noon on such Business Day,
in which case the Administrative Agent shall use its reasonable efforts to pay
such amounts to each Lender on such Business Day, but, in any event, shall pay
such amounts to such Lender not later than the following Business Day.

 

ARTICLE XIII.

 

MISCELLANEOUS

 

Section 13.1.      Amendments and Waivers.

 

(a)            (i) No amendment or modification of any provision of this
Agreement shall be effective without the written agreement of the Borrower, the
Collateral Manager, the Required Lenders, the Administrative Agent and, solely
if such amendment or modification would adversely affect the rights and
obligations of the Collateral Agent or the Collateral Custodian, the written
agreement of the Collateral Agent or the Collateral Custodian, as applicable,
and (ii) no termination or waiver of any provision of this Agreement or consent
to any departure therefrom by the Borrower or the Collateral Manager shall be
effective without the written concurrence of the Administrative Agent and the
Required Lenders. Any waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.

 

(b)            Notwithstanding the provisions of Section 13.1(a), the written
consent of all of the Lenders shall be required for any amendment, modification
or waiver (i) reducing any outstanding Advances, or the Interest thereon,
(ii) postponing any date for any payment of any Advance, or the Interest
thereon, (iii) modifying the provisions of this Section 13.1 or (iv) extending
the Facility Maturity Date or the Reinvestment Period End Date.

 

(c)            Notwithstanding anything to the contrary herein or in any other
Transaction Document, upon the occurrence of a Benchmark Transition Event or an
Early Opt-in Election, as applicable, the Administrative Agent and the Borrower
may amend this Agreement to replace the LIBOR Rate with a Benchmark Replacement.
Any such amendment with respect to a Benchmark Transition Event will become
effective at 5:00 p.m. on the fifth (5th) Business Day after the Administrative
Agent has delivered such proposed amendment to all Lenders and the Borrower so
long as the Administrative Agent has not received, by such time, written notice
of objection to such amendment from Lenders comprising the Required Lenders. Any
such amendment with respect to an Early Opt-in Election will become effective on
the date that Lenders comprising the Required Lenders have delivered to the
Administrative Agent written notice that such Required Lenders accept such
amendment. No replacement of the LIBOR Rate with a Benchmark Replacement
pursuant to this Section 13.1 will occur prior to the applicable Benchmark
Transition Start Date.

 



143



 

In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Transaction Document, any amendments
implementing such Benchmark Replacement Conforming Changes will become effective
without any further action or consent of any other party to this Agreement.

 

The Administrative Agent will promptly notify the Borrower and the Lenders of
(i) any occurrence of a Benchmark Transition Event or an Early Opt-in Election,
as applicable, and its related Benchmark Replacement Date and Benchmark
Transition Start Date, (ii) the implementation of any Benchmark Replacement,
(iii) the effectiveness of any Benchmark Replacement Conforming Changes and
(iv) the commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Administrative Agent
or Lenders pursuant to this Section 13.1 including any determination with
respect to a tenor, rate or adjustment or of the occurrence or non-occurrence of
an event, circumstance or date and any decision to take or refrain from taking
any action, will be conclusive and binding absent manifest error and may be made
in its or their sole discretion and without consent from any other party hereto,
except, in each case, as expressly required pursuant to this Section 12.1.

 

During any Benchmark Unavailability Period, all Advances shall bear interest at
the applicable Facility Margin Rate plus the lower of (i) the Prime Rate and
(ii) the Federal Funds Rate.

 

Section 13.2.      Notices, Etc.

 

(a)            All notices, reports and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing (including
communication by e-mail and facsimile copy) and mailed, e-mailed, faxed,
transmitted or delivered, as to each party hereto, at its address set forth on
Annex A to this Agreement or at such other address as shall be designated by
such party in a written notice to the other parties hereto. All such notices and
communications shall be effective, upon receipt, or in the case of (a) notice by
mail, five days after being deposited in the United States mail, first class
postage prepaid, (b) notice by e-mail, when verbal or electronic communication
of receipt is obtained, or (c) notice by facsimile copy, when verbal
communication of receipt is obtained.

 



144



 

(b)            The Administrative Agent and the Collateral Agent, respectively,
shall forward copies of each notice it receives in connection with this
Agreement to each Lender at its address set forth on Annex A to this Agreement
or at such other address as shall be designated by such party in a written
notice to the Administrative Agent and the Collateral Agent.

 

Section 13.3.      Ratable Payments.

 

If any Secured Party, whether by setoff or otherwise, has payment (whether
voluntary, involuntary, through the exercise of any right or setoff, or
otherwise) made to it with respect to any portion of the Aggregate Unpaids owing
to such Secured Party (other than payments received pursuant to Section 11.1) in
a greater proportion than that received by any other Secured Party, such Secured
Party agrees, promptly upon demand, to purchase for cash without recourse or
warranty a portion of the Aggregate Unpaids held by the other Secured Parties so
that after such purchase each Secured Party will hold its ratable proportion of
the Aggregate Unpaids; provided that if all or any portion of such excess amount
is thereafter recovered from such Secured Party, such purchase shall be
rescinded and such Secured Party shall repay to the purchasing Secured Party the
purchase price to the extent of such recovery together with an amount equal to
such Secured Party's ratable share (according to the proportion of (i) the
amount of such Secured Party's required repayment to (ii) the total amount so
recovered from the purchasing Secured Party) of any interest or other amount
paid or payable by the purchasing Secured Party in respect of the total amount
so recovered.

 

Section 13.4.      No Waiver; Remedies.

 

No failure on the part of a Secured Party to exercise, and no delay in
exercising, any right or remedy hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right or remedy hereunder preclude
any other or further exercise thereof or the exercise of any other right. The
rights and remedies herein provided are cumulative and not exclusive of any
rights and remedies provided by law.

 

Section 13.5.      Binding Effect; Benefit of Agreement.

 

This Agreement shall be binding upon and inure to the benefit of the Borrower,
the Collateral Manager, the Secured Parties and their respective successors and
permitted assigns. Each Affected Party and each Indemnified Party shall be an
express third party beneficiary of this Agreement.

 

Section 13.6.      Term of this Agreement.

 

This Agreement, including, without limitation, the Borrower's representations
and covenants set forth in Articles IV and V, and the Collateral Manager's
representations, covenants and duties set forth in Articles VI, V and VI, create
and constitute the continuing obligation of the parties hereto in accordance
with its terms, and shall remain in full force and effect until the Collection
Date; provided that the rights and remedies with respect to any breach of any
representation and warranty made or deemed made by the Borrower or the
Collateral Manager pursuant to Articles IV and V the indemnification and payment
provisions of Article XI and the provisions of Section 13.9, Section 13.10,
Section 13.11 and Section 13.13 shall be continuing and shall survive any
termination of this Agreement.

 



145



 

Section 13.7.      Governing Law; Consent to Jurisdiction; Waiver of Objection
to Venue, Service of Process.

 

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK. EACH OF THE PARTIES HERETO HEREBY AGREES TO THE
NON-EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED WITHIN THE
STATE OF NEW YORK. EACH OF THE PARTIES HERETO HEREBY WAIVES ANY OBJECTION BASED
ON FORUM NON CONVENIENS, AND ANY OBJECTION TO VENUE OF ANY ACTION INSTITUTED
HEREUNDER IN ANY OF THE AFOREMENTIONED COURTS AND CONSENTS TO THE GRANTING OF
SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT.

 

Each of the Borrower and the Collateral Manager agrees that service of process
may be effected by mailing a copy thereof by registered or certified mail,
postage prepaid, to the Borrower or the Collateral Manager, as applicable, at
its address specified in Annex A to this Agreement or at such other address as
the Administrative Agent shall have been notified in accordance herewith.
Nothing in this Section 13.7 shall affect the right of the Lenders or the
Administrative Agent to serve legal process in any other manner permitted by
law.

 

Section 13.8.      Waiver of Jury Trial.

 

TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE PARTIES HERETO HEREBY
WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER
SOUNDING IN CONTRACT, TORT, OR OTHERWISE BETWEEN THE PARTIES HERETO ARISING OUT
OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP BETWEEN ANY OF
THEM IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
INSTEAD, ANY SUCH DISPUTE RESOLVED IN COURT WILL BE RESOLVED IN A BENCH TRIAL
WITHOUT A JURY.

 

Section 13.9.      Costs and Expenses.

 

(a)            In addition to the rights of indemnification granted to the
Indemnified Parties under Article XI hereof, the Borrower agrees to pay on
demand all reasonable out-of-pocket costs and expenses of the Administrative
Agent (on behalf of the Lenders), the Collateral Agent and the Collateral
Custodian incurred in connection with the preparation, execution, delivery,
administration (including periodic auditing), syndication, renewal, amendment or
modification of, or any waiver or consent issued in connection with, this
Agreement and the other documents to be delivered hereunder or in connection
herewith, including, without limitation, the fees and reasonable out-of-pocket
expenses of counsel for the Administrative Agent (on behalf of the Lenders), the
Collateral Agent and the Collateral Custodian with respect thereto and with
respect to advising the Administrative Agent (on behalf of the Lenders), the
Collateral Agent and the Collateral Custodian as to their respective rights and
remedies under this Agreement and the other documents to be delivered hereunder
or in connection herewith, and all reasonable out-of-pocket costs and expenses,
if any (including counsel fees and expenses), incurred by the Administrative
Agent (on behalf of the Lenders), the Collateral Agent or the Collateral
Custodian in connection with the enforcement or potential enforcement of this
Agreement or any Transaction Document by such Person and the other documents to
be delivered hereunder or in connection herewith.

 



146



 

(b)            Without duplication of other amounts payable by the Borrower
under Section 2.15, the Borrower shall pay on demand any and all stamp, court or
documentary, recording, filing and other similar taxes and fees payable or
determined to be payable to any Governmental Authority in connection with the
execution, delivery, filing and recording of this Agreement, the other
Transaction Documents or any agreement or other document providing liquidity
support, credit enhancement or other similar support to the Lenders in
connection with this Agreement or the funding or maintenance of Advances
hereunder, except any such Taxes that are Other Connection Taxes imposed with
respect to an assignment, grant of a participation, designation of a new office
for receiving payments by or on account of the Borrower or other transfer (all
such non-excluded Taxes, "Other Taxes").

 

(c)            The Borrower shall pay on demand all other costs and expenses
(other than Taxes, which are otherwise payable pursuant to Section 2.15)
incurred by the Administrative Agent (on behalf of the Lenders), the Collateral
Agent and the Collateral Custodian ("Other Costs"), including, without
limitation, all reasonable travel costs and expenses incurred by the
Administrative Agent (on behalf of the Lenders) in connection with periodic
audits of the Borrower's books and records.

 

Section 13.10.      No Proceedings.

 

Each of the parties hereto (other than the Administrative Agent with the consent
of the Lenders) agree that it will not institute against, or join any other
Person in instituting against, the Borrower any Insolvency Proceeding so long as
there shall not have elapsed one year and one day (or such longer preference
period as shall then be in effect) since the Collection Date.

 

Section 13.11.      Recourse Against Certain Parties.

 

(a)            No recourse under or with respect to any obligation, covenant or
agreement (including, without limitation, the payment of any fees or any other
obligations) of any Secured Party as contained in this Agreement or any other
agreement, instrument or document entered into by any Secured Party pursuant
hereto or in connection herewith shall be had against any administrator of any
Secured Party or any incorporator, affiliate, stockholder, officer, employee or
director of any Secured Party or of any such administrator, as such, by the
enforcement of any assessment or by any legal or equitable proceeding, by virtue
of any statute or otherwise; it being expressly agreed and understood that the
agreements of each party hereto contained in this Agreement and all of the other
agreements, instruments and documents entered into by any Secured Party pursuant
hereto or in connection herewith are, in each case, solely the corporate
obligations of such party (and nothing in this Section 13.11 shall be construed
to diminish in any way such corporate obligations of such party), and that no
personal liability whatsoever shall attach to or be incurred by any
administrator of any Secured Party or any incorporator, stockholder, affiliate,
officer, employee or director of the Lenders or the Administrative Agent or of
any such administrator, as such, or any of them, under or by reason of any of
the obligations, covenants or agreements of any Secured Party contained in this
Agreement or in any other such instruments, documents or agreements, or are
implied therefrom, and that any and all personal liability of every such
administrator of any Secured Party and each incorporator, stockholder,
affiliate, officer, employee or director of any Secured Party or of any such
administrator, or any of them, for breaches by any Secured Party of any such
obligations, covenants or agreements, which liability may arise either at common
law or in equity, by statute or constitution, or otherwise, is hereby expressly
waived as a condition of and in consideration for the execution of this
Agreement.

 



147



 

(b)            Notwithstanding any contrary provision set forth herein, no claim
may be made by any party hereto against any party hereto or their respective
Affiliates, directors, officers, employees, attorneys or agents for any special,
indirect, consequential or punitive damages in respect to any claim for breach
of contract or any other theory of liability arising out of or related to the
transactions contemplated by this Agreement, or any act, omission or event
occurring in connection therewith; and each party hereto hereby waives,
releases, and agrees not to sue upon any claim for any such damages, whether or
not accrued and whether or not known or suspected.

 

(c)            No obligation or liability to any Obligor under any of the Loans
is intended to be assumed by any Secured Party under or as a result of this
Agreement and the transactions contemplated hereby.

 

(d)            No recourse under or upon any obligation, covenant, or agreement
of the Borrower contained in any Transaction Document shall be had against any
manager, director, employee, agent or Affiliate of the Borrower (each, a
"Non-Recourse Party") and no such Non-Recourse Party shall be personally liable
for payment of any Aggregate Unpaids or other amounts due in respect thereof
(all such liability being expressly waived and released by each Lender, the
Administrative Agent, the Collateral Agent, the Collateral Custodian and the
Securities Intermediary); provided, however, that the foregoing shall not (i) be
construed so as to exonerate or exculpate any Non-Recourse Party from any
liability by reason of a breach by such Non-Recourse Party of any of its
obligations, covenants or agreements contained in the Loan Documents or its
willful misconduct or gross negligence or (ii) affect any rights the Secured
Parties might have against any Non-Recourse Party to the extent of any fraud,
misappropriation, embezzlement or any other financial crime constituting a
felony by such Non-Recourse Party.

 

(e)            The provisions of this Section 13.11 shall survive the
termination of this Agreement.

 

Section 13.12.      Protection of Right, Title and Interest in the Collateral;
Further Action Evidencing Advances.

 

(a)            The Collateral Manager shall cause this Agreement, all amendments
hereto and/or all financing statements and continuation statements and any other
necessary documents covering the right, title and interest of the Collateral
Agent, for the benefit of the Secured Parties, and of the Secured Parties to the
Collateral to be promptly recorded, registered and filed, and at all times to be
kept recorded, registered and filed, all in such manner and in such places as
may be required by law fully to preserve and protect the right, title and
interest of the Collateral Agent, for the benefit of the Secured Parties,
hereunder to all property comprising the Collateral. The Collateral Manager
shall deliver to the Administrative Agent and the Collateral Agent file-stamped
copies of, or filing receipts for, any document recorded, registered or filed as
provided above, as soon as available following such recording, registration or
filing. The Borrower shall cooperate fully with the Collateral Manager in
connection with the obligations set forth above and will execute any and all
documents reasonably required to fulfill the intent of this Section 13.12(a).

 



148



 

(b)            The Borrower agrees that from time to time, at its expense, it
will promptly authorize, execute and deliver all instruments and documents, and
take all actions, that the Collateral Agent or the Administrative Agent may
reasonably request in order to perfect, protect or more fully evidence the
Advances hereunder and the security interest granted in the Collateral, or to
enable the Collateral Agent or the Secured Parties to exercise and enforce their
rights and remedies hereunder or under any other Transaction Document.

 

(c)            If the Borrower or the Collateral Manager fails to perform any of
its obligations hereunder, the Collateral Agent, or the Administrative Agent on
its behalf, or any Secured Party may (but shall not be required to) perform, or
cause performance of, such obligation; and the Collateral Agent's, the
Administrative Agent's or such Secured Party's costs and expenses incurred in
connection therewith shall be payable by the Borrower as provided in Article XI.
The Borrower irrevocably authorizes each of the Collateral Agent and the
Administrative Agent and appoints the each of the Collateral Agent and the
Administrative Agent as its attorney-in-fact to act on behalf of the Borrower
(i) to execute on behalf of the Borrower as debtor and to file financing
statements necessary or desirable in either of the Administrative Agent's or the
Collateral Agent's sole discretion to perfect and to maintain the perfection and
priority of the interest of the Secured Parties in the Collateral, including
those that describe the Collateral as "all assets," or words of similar effect,
and (ii) to file a carbon, photographic or other reproduction of this Agreement
or any financing statement with respect to the Collateral as a financing
statement in such offices as either of the Administrative Agent or the
Collateral Agent in its sole discretion deems necessary or desirable to perfect
and to maintain the perfection and priority of the interests of the Secured
Parties in the Collateral. This appointment is coupled with an interest and is
irrevocable.

 

(d)            Without limiting the generality of the foregoing, the Borrower
will, not earlier than six months and not later than three months prior to the
fifth anniversary of the date of filing of the financing statement referred to
in Section 3.4(c)(iv) or any other financing statement filed pursuant to this
Agreement or in connection with any Advance hereunder, unless the Collection
Date shall have occurred:

 

(i)            authorize, execute and deliver and file or cause to be filed an
appropriate continuation statement with respect to such financing statement; and

 

(ii)           deliver or cause to be delivered to the Collateral Agent and the
Administrative Agent an opinion of the counsel for the Borrower, in form and
substance reasonably satisfactory to the Administrative Agent, confirming and
updating the opinion delivered pursuant to Section 3.1 with respect to
perfection and otherwise to the effect that the security interest hereunder
continues to be an enforceable and perfected security interest, subject to no
other Liens of record except as provided herein or otherwise permitted
hereunder, which opinion may contain usual and customary assumptions,
limitations and exceptions.

 



149



 

Section 13.13.      Confidentiality.

 

(a)            Each of the Secured Parties, the Collateral Manager and the
Borrower shall maintain and shall cause each of its employees and officers to
maintain the confidentiality of the Agreement and all information with respect
to the other parties, including all information regarding the business and
beneficial ownership of the Borrower and the Collateral Manager hereto and their
respective businesses obtained by it or them in connection with the structuring,
negotiating and execution of the transactions contemplated herein, except that
each such party and its officers and employees may (i) disclose such information
to its external accountants, investigators, auditors, attorneys, investors,
prospective investors or other agents engaged by such party in connection with
any due diligence or comparable activities with respect to the transactions and
Loans contemplated herein and the agents of such Persons ("Excepted Persons");
provided that each Excepted Person shall, as a condition to any such disclosure,
agree for the benefit of the Secured Parties, the Collateral Manager and the
Borrower that such information shall be used solely in connection with such
Excepted Person's evaluation of, or relationship with, the Borrower and its
affiliates, (ii) disclose the existence of the Agreement, but not the financial
terms thereof, (iii) disclose such information as is required by Applicable Law,
including any public filing required to be made by the Originator with respect
to this Agreement and the other Transaction Documents, and (iv) disclose the
Agreement and such information in any suit, action, proceeding or investigation
(whether in law or in equity or pursuant to arbitration) involving any of the
Transaction Documents for the purpose of defending itself, reducing its
liability, or protecting or exercising any of its claims, rights, remedies, or
interests under or in connection with any of the Transaction Documents or the
Master Participation Agreement. It is understood that the financial terms that
may not be disclosed except in compliance with this Section 13.13(a) include,
without limitation, all fees and other pricing terms, and all Termination
Events, Collateral Manager Defaults, and priority of payment provisions.

 

(b)            Anything herein to the contrary notwithstanding, each of the
Borrower and the Collateral Manager hereby consents to the disclosure of any
nonpublic information with respect to it (i) to the Secured Parties by each
other, (ii) by the Secured Parties to any prospective or actual assignee or
participant of any of them provided such Person agrees to hold such information
confidential in accordance with the terms hereof, or (iii) by the Secured
Parties to any rating agency, any commercial paper dealer or provider of a
surety, guaranty or credit or liquidity enhancement to any Lender and to any
officers, directors, employees, outside accountants and attorneys of any of the
foregoing, provided each such Person is informed of the confidential nature of
such information. In addition the Secured Parties may disclose any such
nonpublic information as required pursuant to any law, rule, regulation,
direction, request or order of any judicial, administrative or regulatory
authority or proceedings (whether or not having the force or effect of law).

 

(c)            Notwithstanding anything herein to the contrary, the foregoing
shall not be construed to prohibit (i) disclosure of any and all information
that is or becomes publicly known; (ii) disclosure of any and all information
(a) if required to do so by any applicable statute, law, rule or regulation,
(b) to any government agency or regulatory body having or claiming authority to
regulate or oversee any respects of the Secured Parties' or the Borrower's
business or that of their affiliates, (c) pursuant to any subpoena, civil
investigative demand or similar demand or request of any court, regulatory
authority, arbitrator or arbitration to which the Secured Parties or the
Borrower or an officer, director, employer, shareholder or affiliate of any of
the foregoing is a party, (d) in any preliminary or final offering circular,
registration statement or contract or other document approved in advance by the
Borrower or the Collateral Manager or (e) to any affiliate, independent or
internal auditor, agent (including any potential sub-or-successor servicer),
employee or attorney of the Collateral Custodian or Collateral Agent having a
need to know the same, provided that the Collateral Custodian or Collateral
Agent advises such recipient of the confidential nature of the information being
disclosed and such person agrees to the terms hereof for the benefit of the
Borrower and the Collateral Manager; or (iii) any other disclosure authorized by
the Borrower or the Collateral Manager.

 



150



 

(d)            Notwithstanding any other provision of this Agreement, the
Borrower and the Collateral Manager shall each have the right to keep
confidential from the Secured Parties, for such period of time as the Borrower
and/or the Collateral Manager, as the case may be, determines is reasonable
(i) any information that the Borrower and/or the Collateral Manager, as the case
may be, reasonably believes to be in the nature of trade secrets and (ii) any
other information that the Borrower, the Collateral Manager or any of their
Affiliates, or the officers, employees or directors of any of the foregoing, is
required by Applicable Law.

 

(e)            Each of the Secured Parties will keep the information of the
Obligors confidential in the manner required by the applicable Underlying
Instruments.

 

Section 13.14.      Execution in Counterparts; Severability; Integration.

 

This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts (including by facsimile), each of which
when so executed shall be deemed to be an original and all of which when taken
together shall constitute one and the same agreement. In case any provision in
or obligation under this Agreement shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby. This
Agreement, the other Transaction Documents and any agreements or letters
(including fee letters) executed in connection herewith contain the final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof, superseding all prior
oral or written understandings.

 

Section 13.15.      Waiver of Setoff.

 

Each of the parties hereto hereby waives any right of setoff it may have or to
which it may be entitled under this Agreement from time to time against any
Lender or its assets.

 

Section 13.16.      Binding Effect; Register; Assignability; Multiple Lenders.

 

(a)            This Agreement shall be binding upon and inure to the benefit of
the Borrower, the Collateral Manager, the Administrative Agent, each Lender, the
Collateral Agent, the Collateral Custodian and their respective successors and
permitted assigns. Each Lender and their respective successors and assigns may
assign, or grant a security interest or sell a participation interest in,
(i) this Agreement and such Lender's rights and obligations hereunder and
interest herein in whole or in part (including by way of the sale of
participation interests therein) and/or (ii) any Advance (or portion thereof) to
any Person other than the Borrower or an Affiliate thereof; provided that after
a Termination Event has occurred, a Lender may assign its rights and obligations
hereunder to any Person. Any such assignee shall execute and deliver to the
Collateral Manager, the Borrower and the Administrative Agent a fully-executed
Transferee Letter substantially in the form of Exhibit I hereto (a "Transferee
Letter") and a fully-executed Joinder Supplement. The parties to any such
assignment, grant or sale of a participation interest shall execute and deliver
to the related Lender for its acceptance and recording in its books and records,
such agreement or document as may be satisfactory to such parties and the
applicable Lender. None of the Borrower, the Originator or the Collateral
Manager may assign, or permit any Lien to exist upon, any of its rights or
obligations hereunder or under any Transaction Document or any interest herein
or in any Transaction Document without the prior written consent of each Lender
and the Administrative Agent, which consent may be withheld by any Lender or the
Administrative Agent in the exercise of its sole and absolute discretion.

 



151



 

(b)            The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices a copy of each
Joinder delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts (and
stated interest) of the Advances owing to, each Lender pursuant to the terms
hereof from time to time (the "Register").  The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement.  The Register shall be available for inspection by the Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

(c)            Notwithstanding any other provision of this Section 13.16, any
Lender may at any time pledge or grant a security interest in all or any portion
of its rights (including, without limitation, rights to payment of principal and
interest) under this Agreement to secure obligations of such Lender to a Federal
Reserve Bank, without notice to or consent of the Borrower or the Administrative
Agent; provided that no such pledge or grant of a security interest shall
release such Lender from any of its obligations hereunder, or substitute any
such pledgee or grantee for such Lender as a party hereto.

 

(d)            Each Affected Party and each Indemnified Party shall be an
express third party beneficiary of this Agreement.

 

Section 13.17.      Heading and Exhibits.

 

The headings herein are for purposes of references only and shall not otherwise
affect the meaning or interpretation of any provision hereof. The schedules and
exhibits attached hereto and referred to herein shall constitute a part of this
Agreement and are incorporated into this Agreement for all purposes.

 



152



 

Section 13.18.      Non-Confidentiality of Tax Treatment.

 

All parties hereto agree that each of them and each of their employees,
representatives, and other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the transaction
and all materials of any kind (including, without limitation, opinions or other
tax analyses) that are provided to any of them relating to such tax treatment
and tax structure. "Tax treatment" and "tax structure" shall have the same
meaning as such terms have for purposes of Treasury Regulation Section 1.6011-4;
provided that with respect to any document or similar item that in either case
contains information concerning the tax treatment or tax structure of the
transaction as well as other information, the provisions of this Section 13.18
shall only apply to such portions of the document or similar item that relate to
the tax treatment or tax structure of the transactions contemplated hereby.

 

Section 13.19.      Intent of Parties.

 

All parties hereto intend that the Borrower's obligations to the Lenders
incurred through the Indebtedness borrowed pursuant to this Agreement to be
"loans" and not "securities" for all purposes.

 

[Remainder of Page Intentionally Left Blank.]

 



153



 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

 

THE BORROWER: bdca funding i, llc, as the Borrower           By: /s/ Nina Kang
Baryski     Name: Nina Kang Baryski     Title: Chief Financial Officer

 

[Signatures Continued on the Following Page]

 

BDCA Funding I, LLC

Loan and Servicing Agreement

 



 

 

 

 

THE COLLATERAL MANAGER: 

business development corporation

of america, as the Collateral Manager

      By: /s/ Nina Kang Baryski     Name: Nina Kang Baryski     Title: Chief
Financial Officer

 

[Signatures Continued on the Following Page]

 

BDCA Funding I, LLC

Loan and Servicing Agreement

 



 

 

 



THE ADMINISTRATIVE AGENT: 

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as the

  Administrative Agent       By: /s/ Louis Allan Schmitt     Name: Louis Allan
Schmitt     Title: Managing Director

 

[Signatures Continued on the Following Page]

 

BDCA Funding I, LLC

Loan and Servicing Agreement

 

 

 

 



INSTITUTIONAL

LENDER:

 

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as a Lender

      By: /s/ Louis Allan Schmitt     Name: Louis Allan Schmitt     Title:
Managing Director

 

[Signatures Continued on the Following Page]

 

BDCA Funding I, LLC

Loan and Servicing Agreement

 







 

THE COLLATERAL AGENT: 

U.S. BANK NATIONAL

ASSOCIATION, not in its individual capacity but

solely as the Collateral Agent

      By: /s/ Stanley Wong     Name: Stanley Wong     Title: Vice President



 



THE COLLATERAL CUSTODIAN: 

U.S. BANK NATIONAL

ASSOCIATION, not in its individual capacity but

solely as the Collateral Custodian

      By: /s/ Kenneth Brandt     Name: Kenneth Brandt     Title: Assistant Vice
President

 

BDCA Funding I, LLC

Loan and Servicing Agreement

 



 

 

 

Annex A

 



 

 

 

Annex B

 

Lender Commitment Wells Fargo Bank, National Association $300,000,000

 



 

 